


PURCHASE AND SALE AGREEMENT
FOR RESIDENTIAL PROPERTY AT AINA LE‘A
This Purchase and Sale Agreement for Residential Property at Aina Le‘a
(“Agreement”) is made effective as of October 16, 2015 (“Effective Date”) by
Aina Le‘a, Inc., a Delaware corporation (“Buyer”), and Bridge Aina Le‘a, LLC, a
Hawaii limited liability company (“Seller”).
Seller owns the real property on the Island of Hawaii, State of Hawaii,
designated as Tax Map Key No. (3) 6-8-001-038, Lot No. B-1-A, consisting of
approximately 628.316 acres, and Tax Map Key No. (3) 6-8-001-039, Lot No. D-1-A
consisting of approximately 383.033 acres (collectively, “Residential
Property”).
Buyer desires to acquire, and Seller desires to sell, the Residential Property
according to the terms of this Agreement.
Therefore, Buyer and Seller (collectively, “Parties”) agree as follows:
1.    Acquisition. On November 16, 2015 (“Closing Date”), subject to the terms
and conditions of this Agreement, Seller will convey, and Buyer will acquire,
the Residential Property and all of Seller’s right, title, and interest to the
Residential Property for a purchase price of $24,000,000.00 USD (“Purchase
Price”), plus committed infrastructure costs.
2.    Negotiation-Costs Reimbursement and Deposit. The Parties acknowledge and
agree that Buyer paid $20,000.00 USD (“Negotiation-Costs Reimbursement”)
directly to Seller before the execution of this Agreement. Within one Business
Day after the Parties’ mutual execution of this Agreement, Buyer will also pay
directly to Seller in cash $220,000.00 USD (“Deposit”). The Negotiation-Costs
Reimbursement and Deposit will be applied to the Purchase Price.
3.    Payment of Purchase Price; Mortgage; Lender’s Policy. At Closing, Buyer
will pay $10,000,000.00 USD (“Closing Payment”), including the Deposit, of the
Purchase Price to Seller in immediately-available funds. Buyer will pay the
remaining $14,000,000.00 USD balance of the Purchase Price after Closing
according to the terms of the Promissory Note attached to this Agreement as
Exhibit A (“Note”), the effective date of which will be the date Closing occurs.
Repayment of the Note will be secured by a Purchase-Money Mortgage, Security
Agreement, and Financing Statement encumbering the Residential Property in favor
of Seller substantially in the form of Exhibit B attached to this Agreement
(“Mortgage”). At Closing, Buyer will (at Buyer’s cost) cause Old Republic Title
& Escrow of Hawaii, Ltd., 33 Lono Avenue, Suite 195, Kahului, HI 96732
(“Escrow”) to issue an ALTA lender’s title-insurance policy for the Mortgage to
Seller, in the amount of the unpaid Purchase Price, subject only to the Approved
Title Exceptions (defined below) (“Lender Policy”). The Lender Policy may
contain an exception to coverage for not having obtained a recent ALTA survey on
the Residential Property. The rights and obligations of this Section will
survive Closing. “Closing” means the consummation of the transactions
contemplated in this Agreement.

397880
Page 1

--------------------------------------------------------------------------------




4.    No Due-Diligence Inspection.
4.1    Buyer acknowledges and agrees that, before the Effective Date, Seller
gave Buyer every opportunity to inspect, examine, research, and investigate all
aspects of the Residential Property and all relevant documents relating to the
Residential Property, and to have one or more professionals of Buyer’s choice
inspect, examine, research, and investigate the Residential Property and all
documents relating to the Residential Property. Buyer acknowledges and agrees
that Seller fully cooperated in all Buyer’s due diligence efforts and that Buyer
performed all due diligence Buyer wished to conduct, such as obtaining
appraisals and Residential Property surveys, investigations concerning the
availability of development approvals required from any governmental agencies
for Buyer’s proposed operation, use, or development of the Residential Property,
any environmental review under applicable law, the imposition of any fees,
charges, or exceptions by any governmental agencies and such economic
feasibility and marketing studies Buyer deemed appropriate. Buyer had every
opportunity to freely consult with any governmental agency concerning the
condition of the Residential Property, its entitlements, or regulatory terms and
conditions of the approval.
4.2    Because Buyer has had every opportunity and was given complete, full, and
extended access to conduct due diligence on the Residential Property, Buyer is
not being provided with a further inspection or due-diligence period under this
Agreement. Buyer does not have a right to cancel this Agreement before the
expiration of any supposed inspection or due-diligence period because no such
inspection or due-diligence period is provided under this Agreement. No patent
or latent condition affecting the Residential Property in any way will affect
Buyer’s obligations under this Agreement, nor will any such condition give rise
to any right of damage or rescission or any other legal, equitable, or statutory
remedy against Seller.
4.3    Buyer acknowledges and agrees that Buyer has reviewed and approved the
list of exceptions and encumbrances to title to the Residential Property set
forth in the Preliminary Report, Order Number 6829000904-DD, for the Residential
Property issued by Escrow and dated January 29, 2015 at 8:00 a.m. (“Preliminary
Report”). In this Agreement, “Approved Title Exceptions” means:
4.3.1    the exceptions and encumbrances listed in the Preliminary Report, but
not the Monetary Title Exceptions (defined below); and
4.3.2    the encumbrances and exceptions this Agreement contemplates being
created at Closing.
5.    As-Is Sale.
5.1    EXCEPT FOR THE REPRESENTATIONS OF SELLER EXPRESSLY SET FORTH IN THIS
AGREEMENT, BUYER WARRANTS, ACKNOWLEDGES, AND AGREES WITH SELLER THAT BUYER IS
PURCHASING THE RESIDENTIAL PROPERTY IN ITS “AS-IS, WHERE IS” CONDITION “WITH ALL
FAULTS” AND DEFECTS AS OF THE CLOSING DATE AND SPECIFICALLY AND EXPRESSLY
WITHOUT ANY WARRANTIES, REPRESENTATIONS, OR GUARANTEES, EITHER EXPRESS OR

397880
Page 2

--------------------------------------------------------------------------------




IMPLIED, AS TO ITS CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, OR ANY OTHER WARRANTY OF ANY KIND, NATURE, OR TYPE WHATSOEVER
FROM OR ON BEHALF OF SELLER.  EXCEPT FOR THE REPRESENTATIONS OF SELLER EXPRESSLY
SET FORTH IN THIS AGREEMENT, SELLER SPECIFICALLY DISCLAIMS ANY WARRANTY,
GUARANTY, OR REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS OR
IMPLIED, CONCERNING: (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE
RESIDENTIAL PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, STRUCTURAL
INTEGRITY, SOIL, AND GEOLOGY; (B) THE INCOME TO BE DERIVED FROM THE RESIDENTIAL
PROPERTY; (C) THE SUITABILITY OF THE RESIDENTIAL PROPERTY FOR ANY AND ALL
ACTIVITIES AND USES WHICH BUYER MAY CONDUCT ON THE RESIDENTIAL PROPERTY,
INCLUDING THE POSSIBILITIES FOR FUTURE DEVELOPMENT OF THE RESIDENTIAL PROPERTY;
(D) THE COMPLIANCE OF OR BY THE RESIDENTIAL PROPERTY OR ITS OPERATION WITH ANY
LAWS, RULES, ORDINANCES, OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY
OR BODY; (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY, OR
FITNESS FOR A PARTICULAR PURPOSE OF THE RESIDENTIAL PROPERTY; (F) THE MANNER OR
QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO THE
RESIDENTIAL PROPERTY; (G) THE MANNER, QUALITY, STATE OF REPAIR, OR LACK OF
REPAIR OF THE RESIDENTIAL PROPERTY; (H) THE PRESENCE OR ABSENCE OF HAZARDOUS
MATERIALS AT, ON, UNDER, OR ADJACENT TO THE RESIDENTIAL PROPERTY OR ANY OTHER
ENVIRONMENTAL MATTER OR CONDITION OF THE RESIDENTIAL PROPERTY; AND (I) ANY OTHER
MATTER WITH RESPECT TO THE RESIDENTIAL PROPERTY. BUYER ACKNOWLEDGES AND AGREES
THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET
FORTH IN THIS AGREEMENT, ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER WITH
RESPECT TO THE RESIDENTIAL PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND
THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH
INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF
SUCH INFORMATION.  SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR
WRITTEN STATEMENTS, REPRESENTATIONS, OR INFORMATION PERTAINING TO THE
RESIDENTIAL PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY ANY REAL-ESTATE
BROKER OR AFFILIATE OR OTHER PERSON EXCEPT FOR THE EXPRESS REPRESENTATIONS SET
FORTH IN THIS AGREEMENT.  BUYER FURTHER ACKNOWLEDGES AND AGREES THAT BUYER IS A
SOPHISTICATED AND EXPERIENCED PURCHASER OF PROPERTIES SUCH AS THE RESIDENTIAL
PROPERTY AND HAS BEEN DULY REPRESENTED BY COUNSEL IN CONNECTION WITH THE
NEGOTIATION OF THIS AGREEMENT.  EXCEPT AS MAY OTHERWISE SPECIFICALLY
CONTEMPLATED IN THIS AGREEMENT, SELLER HAS MADE NO AGREEMENT TO ALTER, REPAIR,
OR IMPROVE ANY OF THE RESIDENTIAL PROPERTY. SELLER EXPRESSLY DISCLAIMS ANY AND
ALL ALLEGED REPRESENTATIONS, WARRANTIES, AND GUARANTIES REGARDING THE
RESIDENTIAL PROPERTY, ITS CONDITION, AND ITS INTENDED USE BY BUYER OR

397880
Page 3

--------------------------------------------------------------------------------




ANY OTHER PARTY. “Affiliates” means a party’s directors, officers, shareholders,
managers, members, partners, incorporators, organizers, agents, employees,
attorneys, consultants, advisors, lenders, representatives, affiliates, any
other person or entity acting by or through a party, and any other person or
entity which meets the definition of “affiliated company” or “affiliated person”
under The Investment Company Act of 1940.
5.2    Buyer expressly acknowledges that there have been and are disputes,
litigation, and appeals with governmental agencies and others regarding
land-use, environmental condition, and other issues pertaining to the
Residential Property, including but not limited to In Re Bridge Aina Le‘a, LLC,
et al., Land Use Commission Docket No. A87-617; Bridge Aina Le‘a v. State of
Hawaii Land Use Commission, et al., United States District Court Civil No.
11-00414 (SOM/BMK), Appeal Nos. 12-15971 and 12-16076 in the United States Court
of Appeals for the Ninth Circuit; and DW Aina Lea Development, LLC, et al. v.
State of Hawaii Land Use Commission et al., Circuit Court of the Third Circuit,
State of Hawaii, Civil No. 11-1-0112K, SCAP No. 13-0000091 in the Hawaii Supreme
Court, Mauna Lani Resort Association v. County of Hawaii et al., Civil No.
11-01-005K, and the Hawaii Supreme Court opinion issued November 25, 2014 in
SCAP-13-0000091. Buyer has conducted Buyer’s own investigation regarding, and
fully reviewed and considered all information pertaining to, such disputes,
litigation, and appeals, and has decided (after full consideration of all such
information) to nevertheless enter into this Agreement and purchase the
Residential Property.
5.3    The agreements, rights, obligations, representations, and warranties of
this As-Is Sale Section will survive Closing and will remain effective and
enforceable after the Closing Date.
6.    Seller’s Covenants, Representations, and Warranties. Seller makes the
following covenants, warranties, and representations to Buyer as of the
Effective Date and the Closing Date, each of which will survive one year after
Closing or termination of this Agreement:
6.1    Seller holds fee-simple title to the Residential Property and has the
right to convey to Buyer fee-simple title in the Residential Property;
6.2    Seller is a limited liability company duly organized and validly existing
under the laws of the State of Hawaii, and Seller has obtained all requisite
company approvals to execute and deliver this Agreement and to perform its
obligations hereunder.
6.3    The execution, delivery, and performance of this Agreement by Seller: (a)
does not conflict with or result in a violation of Seller’s organizational
documents or any judgment, order, or decree of any court or arbiter in any
proceeding to which Seller is a party, and (b) does not conflict with or
constitute a material breach or default under any contract, agreement, or other
instrument by which Seller is bound.
6.4    Seller will not itself intentionally cause any damage to or destruction
of the Residential Property before the Closing Date.

397880
Page 4

--------------------------------------------------------------------------------




6.5    Except as otherwise disclosed to or known by Buyer, Seller has no Actual
Knowledge of any governmental agency with authority over the Residential
Property and Ouli Wells threatening any action in writing against Seller, the
Residential Property, or the Ouli Wells in the 12 months preceding the Effective
Date. “Actual Knowledge” means the actual (not constructive or imputed)
knowledge of John Baldwin (Seller’s principal).
6.6    If Closing occurs, Seller will cause the Monetary Title Exceptions to be
removed as encumbrances on the Residential Property before conveying the
Residential Property to Buyer. Seller’s failing to remove such Monetary Title
Exceptions as required by this Section will be a default of this Agreement.
“Monetary Title Exceptions” means the exceptions numbered 14 (First Hawaiian
Bank mortgage), 15 (First Hawaiian Bank financing statement), 16 (Carombola
Management, LLC mortgage), and 17 (Carombola Management, LLC financing
statement) in the Preliminary Title Report.
7.    Buyer’s Covenants, Representations, and Warranties. Buyer makes the
following covenants, warranties, and representations to Seller as of the
Effective Date and the Closing Date, each of which will survive Closing or
termination of this Agreement:
7.1    Buyer is a corporation duly organized and validly existing under the laws
of the State of Delaware, and Buyer has obtained all requisite company approvals
to execute and deliver this Agreement and to perform its obligations hereunder.
7.2    The execution, delivery, and performance of this Agreement by Buyer: (a)
does not conflict with or result in a violation of Buyer’s organizational
documents or any judgment, order, or decree of any court or arbiter in any
proceeding to which Buyer is a party, and (b) does not conflict with or
constitute a material breach or default under any contract, agreement, or other
instrument by which Buyer is bound.
7.3    Buyer has or will have arranged for financing to deliver, at least three
Business Days before the Closing Date, the Closing Payment and all other sums
due and owing by Buyer under this Agreement (if any) at Closing in good and
immediately available funds.
7.4    Emerald Hawaii Services, Inc., a Hawaii corporation (“EHS”), is the
successor Trustee to HRD Services, Ltd., a Marshall Islands corporation, under
that certain unrecorded Aina Le‘a Land Trust Agreement for Aina Le‘a Land Trust
No. 1, as amended and completely restated by unrecorded instrument dated July 7,
2011, as the same shall hereafter be further amended and/or restated from time
to time.
8.    JDA Termination Acknowledgment. The Parties acknowledge that they
previously executed a Joint Development Agreement dated December 11, 2009
relating to the Residential Property and other properties owned by Buyer and
Seller separately, and recorded a Short Form of Joint Development Agreement in
the Bureau of Conveyances of the State of Hawaii as Document No. 2009-188880. At
Closing, the Parties will enter into, and Escrow will record, a Termination of
Joint Development Agreement substantially in the form of Exhibit C attached to
this Agreement (“JDA Termination Acknowledgment”).

397880
Page 5

--------------------------------------------------------------------------------




9.    Mutual Release of Previous PSA.
9.1    The Parties acknowledge that Seller and Relco Corp., a Nevada corporation
(“Relco”) entered into a Purchase and Sale Agreement effective October 1, 2008
for the Residential Property and other property owned by Seller, which was
amended and restated by an Amended and Restated Purchase and Sale Agreement
dated February 9, 2009 between Seller, Relco, and DW, which was further amended
by a First Modification and Partial Assignment of Amended and Restated Purchase
and Sale Agreement dated December 11, 2009 between Seller, Relco, DW, and Buyer,
which was supplemented by a Supplemental Agreement Regarding First Modification
and Partial Assignment of Amended and Restated Purchase and Sale Agreement dated
December 11, 2009 between Seller, Relco, DW, and Buyer (collectively, “Previous
PSA”). Buyer represents to Seller that: (a) at the time of entering into the
foregoing agreements, Buyer was a Nevada limited liability company named “Aina
Le`a, LLC”; (b) Buyer subsequently converted to into a Delaware corporation
named “Aina Le‘a, Inc.”; and (c) Buyer is the same entity that entered into the
foregoing agreements and that all Buyer’s rights and obligations existing before
the conversion continued with Buyer after the conversion.
9.2    The Parties acknowledge and agree that they have taken different
positions regarding whether the Previous PSA has been terminated. Regardless of,
and without prejudice to, the Parties’ respective positions on termination of
the Previous PSA, the Parties agree that the Previous PSA is superseded by this
Agreement. The foregoing acknowledgement and agreement regarding superseding of
the Previous PSA will survive Closing. If this Agreement is terminated or
Closing otherwise does not occur, this Section 9.2 will not affect, and will not
be deemed to be an admission contrary to, either Party’s position regarding
whether the Previous PSA has been terminated.
9.3    Notwithstanding anything in this Agreement to the contrary, Seller’s
obligations under this Agreement are contingent on Seller’s, Relco’s, DW’s, and
Buyer’s (collectively, “Previous-PSA Parties”) entering into a Mutual Release
Agreement substantially in the form of Exhibit D attached to this Agreement
(“Mutual Release”), in which, subject to Closing, the Previous-PSA Parties will
acknowledge the Previous PSA is superseded by this Agreement and pursuant to
which each Previous-PSA Party will mutually release all claims under the
Previous PSA against the other Previous-PSA Parties. Buyer acknowledges and
agrees that the Mutual Release is a material inducement to Seller’s entering
into this Agreement, and that Seller would not be willing to enter into this
Agreement without the Mutual Release. As an affiliate of Relco and DW, Buyer
will cause Relco and DW to enter into the Mutual Release, and Buyer’s failing to
do so will be a breach of this Agreement.
10.    Assignment of Participation Interest in Carombola Note and Mortgage.
10.1    At Closing, Buyer will cause its affiliate, DW Aina Le‘a Development,
LLC, a Nevada limited liability company (“DW”), to assign to Seller, for $1.00
in total consideration, all DW’s interest in the Carombola Documents (defined
below) with an Assignment of Participation in Note and Mortgage substantially in
the form of Exhibit E (“DW/Seller Carombola Assignment”). Following the
recordation of the DW/Seller Carombola Assignment, DW will have no interest in
and no right to receive any payments or monies from

397880
Page 6

--------------------------------------------------------------------------------




the Carombola Note or Carombola Mortgage. Buyer acknowledges and agrees that
Seller’s receiving the DW/Seller Carombola Assignment is a material inducement
to Seller’s entering into this Agreement, and that Seller would not be willing
to enter into this Agreement or proceed with Closing without receiving the
DW/Seller Carombola Assignment.
10.2    To the fullest extent permitted by law, Buyer will indemnify, defend,
and hold harmless Seller and its Affiliates from and against any and all
allegations, demands, causes of action, claims, losses, liabilities, expenses
(including reasonable attorneys’ fees and costs) arising out of, caused by,
connected to, or related to DW’s or any other party’s claiming to have an
interest in rights created by the DW Participation Agreement or DW Assignment of
Participation. The rights and obligations of this Section will survive Closing.
10.3    “Carombola Documents” means:
(a)    the Promissory Note (“Carombola Note”) dated February 9, 2009 given by
Seller in favor of Carombola Management, LLC, a CNMI limited liability company
(“Carombola”) in the original principal amount of $18,010,000.00;
(b)    the Mortgage, Security Agreement and Financing Statement (“Carombola
Mortgage”) dated February 9, 2009 given by Seller in favor of Carombola,
recorded in the Bureau of Conveyances of the State of Hawaii (“Bureau”) as Doc
No 2009-022388, covering Seller’s interest in the real property designated as
Tax Map Key No. (3) 6-8-001-039;
(c)    the Participation Agreement dated February 9, 2009 between Seller,
Carombola, and DW pertaining to (among other things) the Carombola Note and
Carombola Mortgage (“DW Participation Agreement”); and
(d)    the Assignment of Participation in Mortgage, Security Agreement and
Financing Statement dated February 9, 2009, recorded in the Bureau as Doc No
2009-022390, between Carombola, Seller, and DW’s interest (“DW Assignment of
Participation”).
11.    Grants of Easements.
11.1    At Closing, the Parties will enter into, Buyer will cause EHS to enter
into, and Escrow will record, four Designations and Grants of Easements (“Grants
of Easements”). The form of one of the Grants of Easements (Designation and
Grant of Easements A-1-A, A-1-E, A-3, A-4, A-6-3, D-2, D-3, D-4, D-5, D-6, L-1,
and L-2 (Access, Utility, Drainage, and Landscape Purposes) and Extinguishment
of Easement A) is attached as Exhibit F to this Agreement.
11.2    The three remaining Grants of Easements will be as follows:
11.2.1    Designation and Grant of Easements A-6-1, A-7, E-1, W-1, and W-2
(Access, Utility, Electrical, Water Tank, and Water Well Purposes) over the real
property on

397880
Page 7

--------------------------------------------------------------------------------




the Island of Hawaii designated as Lot F-1, TMK (3) 6-8-001-037 between Seller
(as Burdened Owner) and Seller, Buyer, and EHS (as Benefited Owners);
11.2.2    Designation and Grant of Easements A-6-4 and A-6-5 (Access and Utility
Purposes) over the real property on the Island of Hawaii designated as Lot
D-1-A, TMK (3) 6-8-001-039 between Buyer (as Burdened Owner) and Buyer, EHS, and
Seller (as Benefited Owners); and
11.2.3    Designation and Grant of Easements A-1-B and D-1 (Access, Utility, and
Drainage Purposes) over the real property on the Island of Hawaii designated as
Lot B-1-A, TMK (3) 6-8-001-038 between Buyer (as Burdened Owner) and Buyer, EHS,
and Seller (as Benefited Owner).
11.3    These three remaining Grants of Easements will be generally based on the
form attached as Exhibit F to this Agreement, but will not require Seller to
participate in any repair, maintenance, insurance, or monetary obligations of
the other Benefited Owners, nor will they require Seller to be jointly and
severally liable for the obligations of any other parties under the Grants of
Easements.
11.4    The Parties acknowledge that Buyer has not provided Seller with a map or
legal description of Easement A-1-E. Buyer has represented to Seller that
Easement A-1-E is intended to encumber only a small triangle-portion of land and
is required by the County of Hawaii for access purposes. Notwithstanding
anything in this Agreement to the contrary, Seller will have no obligation to
proceed with Closing unless and until Buyer provides Seller with a copy of a map
and legal description of Easement A-1-E and a reasonable opportunity to verify
Buyer’s representations regarding the same. Seller, in Seller’s sole and
absolute discretion, may extend Closing up to 10 Business Days to verify the
same, and may terminate this Agreement (with returning Negotiation-Costs
Reimbursement or Deposit to Buyer): (a) at any time (except after Closing) if
Buyer fails to provide a map and legal description of Easement A-1-E by the date
that is 20 calendar days after the Effective Date; or (b) if, after Buyer
provides a copy of the map and legal description, Seller determines in its
reasonable discretion that Easement A-1-E is not as represented by Buyer.
11.5    The Parties’ rights and obligations under the Grants of Easements will
survive Closing.
12.    Easements/Utilities Agreement. At Closing, the Parties will enter into,
and Escrow will record, an Agreement Regarding Easements and Utilities
substantially in the form of Exhibit G attached to this Agreement
(“Easements/Utilities Agreement”) regarding the Parties’ post-Closing easement-
and utilities-related obligations. The Parties’ rights and obligations under the
Easements/Utilities Agreement will survive Closing.
13.    Ouli Wells Lease. At Closing, the Parties will enter into, and Escrow
will record, an Ouli Wells Lease substantially in the form of Exhibit H attached
to this Agreement (“Ouli Wells Lease”).

397880
Page 8

--------------------------------------------------------------------------------




14.    Option Agreement. At Closing, the Parties will enter into, and Escrow
will record, an Option Agreement substantially in the form of Exhibit I attached
to this Agreement (“Option Agreement”) which gives Buyer the option (“Option”)
to purchase the Commercial Property (as that term is defined in the Option
Agreement) from Seller within three years after Closing. If Buyer gives notice
that Buyer exercises the Option within the first six months after Closing, the
purchase price for the Commercial Property will be $22,000,000.00 USD net to
Seller. If Buyer gives notice that Buyer exercises the Option after the first
six months but before the expiration of the Option Agreement, the purchase price
for the Commercial Property will be $23,000,000.00 USD net to Seller.
15.    Dismissal of Lawsuit and Withdrawal of NOPA. At Closing, Escrow will
file: (a) a Stipulation for Dismissal with Prejudice of the Complaint titled DW
Aina Lea Development, LLC, et al. v. Bridge Aina Lea, LLC, Civil No. 15-1-0154,
signed by Buyer’s counsel and in a form approved by Seller before Closing
(“Stipulation for Dismissal”); and (2) record in the Bureau a Withdrawal of the
Notice of Pendency of Action, filed with the Bureau as Document No. A-56180866,
signed by Buyer’s counsel and in a form approved by Seller before Closing
(“Withdrawal of NOPA”).
16.    Road/Intersection Escrow Agreement. At Closing, the Parties will enter
into, and Buyer will cause Escrow to enter, a Road/Intersection Escrow Agreement
substantially in the form of Exhibit J attached to this Agreement
(“Road/Intersection Escrow Agreement”).
17.    No Affordable Housing Credits. The conveyance of the Residential Property
and consummation of the transactions contemplated by this Agreement will not
include an assignment to Buyer of any affordable-housing credits, whether
obtained by Seller in the litigation titled Bridge Aina Lea LLC vs. NHICORAM
Inc., et al., Civ. No. 05-1-0003, Circuit Court of the Third Circuit, State of
Hawai‘i, or otherwise.
18.    Prorations and Expenses. Real-property taxes and all other fees and
assessments which are customarily prorated in transactions of the type
contemplated in this Agreement will be prorated as of 11:59 p.m. on the day
before the Closing Date using the actual number of days of the year and month
which have elapsed. If the amount of any such item is not available on the
Closing Date, it will be estimated for Closing and then adjusted and completed
after Closing as and when complete information becomes available. The Parties
will cooperate and use their best efforts to complete such prorations or
adjustments that are not available on the Closing Date no later than five
Business Days after the Closing Date. Items of income and expense for the period
before the Closing Date will be for the account of Seller and those items for
the period on and after the Closing Date will be for the account of Buyer, all
as determined by the accrual method of accounting. Bills received after Closing
(to the extent they relate to expenses incurred for services performed before
the Closing Date) will be timely paid by Seller, and those which relate to
services performed after the Closing Date will be paid by Buyer. The rights and
obligations of this Section will survive Closing.
19.    Allocation of Purchase Price. Solely for purposes of conveyance taxes,
the Purchase Price between the parcels comprising the Residential Property
according to their relative tax-assessed values. Notwithstanding this
allocation, Buyer acknowledges and agrees

397880
Page 9

--------------------------------------------------------------------------------




that Buyer is obligated to purchase all the Residential Property, and that this
allocation does not give Buyer the right to purchase less than all of the
Residential Property at any time.
20.    Conditions Precedent. Neither Party will be obligated to proceed with
Closing unless the other Party has performed all its Closing Obligations.
21.    Closing Obligations. At least three Business Days before the Closing
Date, each Party will deliver to Escrow, the items designated to it below, fully
executed and in recordable form as applicable (collectively, “Closing
Obligations”):
21.1    Buyer.
21.1.1    The Closing Payment (less the Deposit) in cash.
21.1.2    The $2,000,000.00 USD payment to be held in escrow as security for the
Road/Intersection improvements as contemplated by the Easements/Utilities
Agreement and the Road/Intersection Escrow Agreement.
21.1.3    A Limited Warranty Deed substantially in the form of Exhibit K
attached to this Agreement to convey the Residential Property to Buyer, which
will include as exceptions to the fee-simple title of the Residential Property
conveyed to Buyer the Approved Title Exceptions and any other exceptions agreed
on between the Parties (“Deed”).
21.1.4    A conveyance-tax certificate for the Residential Property, filled out
in accordance with allocation of the Purchase Price set forth this Agreement
(“Conveyance-Tax Certificate”).
21.1.5    The Note.
21.1.6    The Mortgage.
21.1.7    The JDA Termination Acknowledgment.
21.1.8    The Easements/Utilities Agreement.
21.1.9    The DW/Seller Carombola Assignment.
21.1.10    The Ouli Wells Lease.
21.1.11    The Mutual Release.
21.1.12    The Stipulation for Dismissal.
21.1.13    The Withdrawal of NOPA.
21.1.14    The Road/Intersection Escrow Agreement.
21.1.15    The Lender Policy.

397880
Page 10

--------------------------------------------------------------------------------




21.1.16    All Closing, recording, title-insurance, and related expenses in
cash, including but not limited to: (a) the cost of recording the documents
contemplated by this Agreement, (b) the conveyance-tax attributable to the
conveyance of the Residential Property, (c) the cost of any title-insurance
policy Buyer may wish to obtain, (d) the cost of the Lender Policy, (e) any
other cost for assessment or transfer of any of the Residential Property to
Buyer, and (f) the fees charged by Escrow.
21.2    Seller.
21.2.1    The Deed with only the exceptions to title referenced in the
definition of “Deed” above.
21.2.2    The Conveyance-Tax Certificate.
21.2.3    The JDA Termination Acknowledgment.
21.2.4    The Easements/Utilities Agreement.
21.2.5    The DW/Seller Carombola Assignment.
21.2.6    The Ouli Wells Lease.
21.2.7    The Mutual Release.
21.2.8    The Road/Intersection Escrow Agreement.
21.2.9    A conveyance tax certificate for the Residential Property, filled out
in accordance with the allocation of the Purchase Price set forth this
Agreement.
22.    Closing Order. Before Closing, the Parties will instruct Escrow to
compile and provide fully-executed, file-stamped and recorded copies of the
Closing Obligations to each Party, to fill in all blanks for dates and document
numbers in the Closing Obligations, and to record the recordable Closing
Obligations in the following order:
22.1    JDA Termination Acknowledgment;
22.2    Mutual Release;
22.3    DW/Seller Carombola Assignment;
22.4    Deed;
22.5    Mortgage;
22.6    Grants of Easements;
22.7    Easements/Utilities Agreement;

397880
Page 11

--------------------------------------------------------------------------------




22.8    Ouli Wells Lease; and
22.9    Option Agreement.
23.    Termination and Default.
23.1    Buyer’s Default.
23.1.1    If Buyer fails to purchase the Residential Property from Seller by the
Closing Date according to the terms of this Agreement as a result of Buyer’s
default, and Seller is not then in default of this Agreement, then Seller may,
without limiting any other rights available to Seller (whether in contract, at
law, or in equity), take any one or more of the following actions: (a) terminate
this Agreement by giving notice as required by this Agreement and retain the
Negotiation-Costs Reimbursement and Deposit as liquidated damages; or (b)
require specific performance from Buyer, in addition to (and not in limitation
of) any other damages and remedies which may be available at law or in equity.
23.1.2    The Parties acknowledge and agree that: (a) the Negotiation-Costs
Reimbursement and Deposit are intended to partially reimburse Seller for
Seller’s attorneys’ fees and other costs of negotiating this transaction if
Closing does not occur, and (b) if Seller elects to terminate this Agreement and
retain the Negotiation-Costs Reimbursement and Deposit, the Negotiation-Costs
Reimbursement and Deposit will be liquidated damages as Seller’s full remedy in
full settlement of any claim for damages at law, in equity, or otherwise. The
Parties acknowledge the difficulty of determining actual damages if Buyer
defaults, that it is impossible to more precisely estimate Seller’s damages upon
such a default, that such liquidated damages are not intended as a penalty but
as full liquidated damages, and that such amount constitutes a good-faith
estimate of Seller’s potential damages arising from a material default.
23.2    Seller’s Default. Subject to all of the conditions set forth in this
Agreement, if Seller fails to convey the Residential Property to Buyer by the
Closing Date according to the terms of this Agreement as a result of Seller’s
default, and Buyer is not then in default under the Agreement, then Buyer will
be entitled to specific performance as Buyer’s sole and exclusive remedy.
24.    Cross Default.
24.1    The Note, Mortgage, JDA Termination Acknowledgment, Easements/Utilities
Agreement, Grants of Easements, and DW/Seller Carombola Assignment
(collectively, “Ancillary Agreements”) are incorporated into and made a part of
this Agreement.
24.2    Any Material Default (defined below) will be a breach of this Agreement
and all the Ancillary Agreements, for which Bridge will have and may pursue all
remedies available under this Agreement, the Ancillary Agreements, at law, or in
equity (including but not limited to foreclosing on the Mortgage). The
provisions of this Cross Default Section will survive Closing.

397880
Page 12

--------------------------------------------------------------------------------




24.3    “Material Default” means: (a) a breach, default, or violation by Buyer
of Section 7 Buyer’s Covenants, Representations, and Warranties, Section 20
Conditions Precedent, Section 21 Closing Obligations, or Section 22 Closing
Order, or (b) the occurrence of any Material Default (as that term is defined in
any Ancillary Agreement) under any Ancillary Agreement.
25.    Risk of Loss. Buyer bears all risk of loss for any damage to the
Residential Property before the Closing Date. Buyer will not have the right to
terminate this Agreement or not proceed with Closing because of any damage or
destruction to the Residential Property.
26.    Condemnation. If more than 10% of the square footage of the Residential
Property is condemned or under condemnation pursuant to a notice of taking by
appropriate authority before the Closing Date, Seller will promptly notify Buyer
and Escrow and will not settle or consent to any condemnation without Buyer’s
prior written consent. Within 10 days following receipt of such notice, Buyer
will notify Seller and Escrow in writing of Buyer’s election to either (a)
terminate this Agreement, in which case all rights, obligations, and liabilities
of the Parties under this Agreement will terminate (except for those set forth
in this Agreement which expressly survive the termination of this Agreement), or
(b) purchase the Residential Property subject to the condemnation, taking an
assignment from Seller of all of Seller’s rights in and to any condemnation
awards and continue this Agreement in full force and effect.
27.    Construction Plans. The Parties acknowledge and agree that Section 1(d)
Notice to and Approval by Bridge of the Easements/Utilities Agreement provides
that all designs and plans for the Improvements (as that term is defined in the
Easements/Utilities Agreement) are subject to Bridge’s prior written approval.
The Parties acknowledge and agree that Buyer provided Seller with certain
designs and plans via dropbox, a link to which was sent to Buyer by email on
September 30, 2015, which designs and plans are listed on Exhibit L to this
Agreement (“Current Designs/Plans”) (which constitute only a portion of the
designs and plans Aina Le‘a is required to provide under Section 1(d) Notice to
and Approval by Bridge of the Easements/Utilities Agreement). Notwithstanding
the deadline otherwise imposed by Section 1(d) Notice to and Approval by Bridge
of the Easements/Utilities Agreement, if Closing occurs, Seller will have 60
days from the Effective Date to review the Current Designs/Plans before Seller
will be deemed to have approved such designs or plans under Section 1(d) Notice
to and Approval by Bridge of the Easements/Utilities Agreement. The 60-day
deadline under this Section will not change otherwise the deadline under Section
1(d) Notice to and Approval by Bridge of the Easements/Utilities Agreement with
respect to future designs and plans provided by Buyer. The provisions of this
Section will survive Closing.
28.    Brokers. Each Party warrants and represents to the other that no broker,
finder, or other person is entitled to a commission, finder’s fee, or other
compensation in connection with this Agreement. Each Party will indemnify and
hold the other harmless from any claims, liabilities, losses, damages, costs,
and expenses (including but not limited to reasonable attorney fees) arising
from the claims of any broker, finder, or other person for such compensation,
arising

397880
Page 13

--------------------------------------------------------------------------------




by, under, or through such Party. The provisions of this Section will survive
Closing or the earlier termination of this Agreement.
29.    Miscellaneous.
29.1    Waiver of Jury Trial. THE PARTIES KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT WHICH ANY PARTY MAY HAVE TO TRIAL BY JURY IN ANY
PROCEEDING, LITIGATION, OR COUNTERCLAIM BASED ON, ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF ANY PARTY. IF THE SUBJECT
MATTER OF ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO
PARTY WILL PRESENT AS A NON-COMPULSORY COUNTERCLAIM IN ANY SUCH LAWSUIT ANY
CLAIM BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT.
FURTHERMORE, NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY
TRIAL CANNOT BE WAIVED.
29.2    Time is of the Essence. Time is of the essence with regard to the
provisions of this Agreement.
29.3    Computation of Time. The calculation of any time period provided in this
Agreement will not include the day on which the time period begins, but will
include the last day of the time period. If the last day of a time period is not
a Business Day, then the last day of the period will be extended to the next day
which is a Business Day. Unless otherwise provided, the last day of any time
period ends at 4:30 p.m. Hawaii Standard Time. “Business Day” means any day
other than a Saturday, Sunday, federal holiday, or Hawaii State holiday (as
defined in Hawaii Revised Statutes § 8-1).
29.4    Notice. Unless otherwise stated in this Agreement, notices must be in
writing and delivered in person or sent by facsimile, email, or certified or
registered mail with postage prepaid and return receipt requested, to each of
the persons designated below for each Party, to the address(es) listed below (or
such other address as a party may designate by giving written notice to the
other parties). Notices will be deemed given on the business day following the
date of actual receipt.

397880
Page 14

--------------------------------------------------------------------------------




 
To Seller:
 
Bridge Aina Le‘a, LLC
Attention: John Baldwin and Hoolae Paoa
P.O. Box 10001
PMB 29
Saipan, MP 96950
Fax No.: (808) 926-9767
 
 
 
 
 
With a copy to:
 
Bays Lung Rose & Holma
Attention: Bruce D. Voss and Bart W. Howk
Topa Financial Center
700 Bishop St., Ste. 900
Honolulu, HI 96813
Fax No.: (808) 533-4184
 
 
 
 
 
And by email to:
 
John Baldwin at jkb@bccnmi.com
Richard Pipes at rp@bccnmi.com
Bruce D. Voss at bvoss@legalhawaii.com
Bart W. Howk at bhowk@legalhawaii.com
 
 
 
 
 
To Aina Le‘a:
 
Aina Le‘a, Inc.
201 Waikoloa Beach Drive #2F17
Waikoloa, HI 96738
Attention: Robert Wessels and Mark Jackson
Email: bob@ainalea.com and Markj@ainalea.com
 
 
 
 
 
With a copy to:
 
Richard P. Bernstein
Law Offices of Richard P. Bernstein
701 Howe Avenue, Suite G45
Sacramento, CA 95825
Fax No.: (916) 921-7712
Email: rbernstein@rpblegal.com



29.5    Headings. All Section headings in this Agreement are for convenience
only. They are not a part of this Agreement and do not define, limit, extend, or
describe the scope or intent of any provisions. Except as otherwise provided,
references to “Sections” are to Sections of this Agreement.
29.6    Definitions. The bolding, capitalizing of initial letters, and enclosing
of a word or phrase in quotation marks in this Agreement means that word or
phrase is defined by the surrounding text, as suggested by the context (each a
“Defined Term”). Unless otherwise stated or logically required by the context,
each use of a Defined Term with capitalized initial letters but without bolding
and quotation marks incorporates the corresponding definition. An uncapitalized
word or phrase is not a Defined Term and retains its common or legal term-of-art
meaning, as applicable, notwithstanding that the word or phrase may contain the
same text as a Defined Term.
29.7    Pronouns and Plurals. Whenever the context may require, any pronoun used
in this Agreement includes the corresponding masculine, feminine, or neuter
forms. The singular form of Defined Terms, nouns, pronouns, and verbs include
the plural, and vice versa.

397880
Page 15

--------------------------------------------------------------------------------




29.8    Further Action. The Parties will execute and deliver all documents,
provide all information, and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.
29.9    Binding Effect. This Agreement binds and inures to the benefit of the
Parties and their successors, legal representatives, and permitted assignees.
29.10    Integration of Entire Agreement. This Agreement is the final, entire
agreement among the Parties pertaining to the subject matter of this Agreement,
and supersedes all prior agreements and understandings pertaining to this
Agreement. All recitals (i.e., the background information provided after the
opening paragraph of this Agreement), Schedules, and Exhibits referenced in this
Agreement are a part of this Agreement.
29.11    Waiver. A failure by Seller to require strict performance of any
provision of this Agreement, or to exercise any right or remedy arising because
of a breach, is not a waiver of such breach or any other covenant, duty,
agreement, or condition. Any extension or waiver by Seller of any provision in
this Agreement will be valid only if set forth in a writing signed by Seller.
29.12    Amendment. This Agreement may not be amended or modified except by a
written instrument executed by all of the Parties who would be affected by the
amendment.
29.13    Severability. If any provision of this Agreement is determined to be
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality, and enforceability of such provision in every other respect and the
remaining provisions of this Agreement will not, at the election of the Party
for whose benefit the provision exists, be in any way impaired.
29.14    Applicable Law. The Parties intend for this Agreement to be governed by
and interpreted according to the internal laws of the State of Hawaii, without
regard to the principles of conflicts of law.
29.15    Disputes. The Parties will bring all actions in law, equity, or
otherwise arising under this Agreement, or related to the transactions
contemplated in this Agreement, exclusively in the federal or state courts of
Hawaii, and in no other jurisdiction or venue. Each Party consents to the
jurisdiction of such courts.
29.16    Attorneys’ Fees and Costs. If any Party institutes an arbitration,
lawsuit, action, or other proceeding of any nature in connection with any
controversy arising out of this Agreement, or to interpret or enforce any rights
under this Agreement, the prevailing Party may recover all expenses the
prevailing Party incurs in enforcing this Agreement, including but not limited
to attorneys’ fees, costs, and expenses of the arbitration, suit, action, or
other proceeding. Any judgment or order entered in such action will contain a
specific provision providing for the recovery of attorneys’ fees and costs
incurred in enforcing such judgment and an award of prejudgment interest from
the date of the breach at the maximum rate of interest allowed by law. The
prevailing Party will be determined by the court, arbiter, or other decision
maker based on

397880
Page 16

--------------------------------------------------------------------------------




an assessment of which Party’s major arguments made or positions taken in the
proceedings could fairly be said to have prevailed over the other Party’s major
arguments or positions on major disputed issues.
29.17    Further Representation. Each Party acknowledges and represents that it
(a) was represented by its own legal counsel in the negotiation and execution of
this Agreement, (b) had the opportunity to seek advice regarding its legal
rights from such counsel, and (c) is not relying on any representation or
statement made by any other Party or any other Party’s legal counsel in entering
into this Agreement.
29.18    Drafting. No provision of this Agreement may be interpreted for or
against any Party on the basis that it drafted such provision, and no
presumption or burden of proof may arise disfavoring or favoring any Party
because of the authorship of any of the provisions of this Agreement.
29.19    Confidentiality. Except as otherwise impliedly authorized, the Parties
will keep the contents of this Agreement confidential, except as otherwise
required by operation of law. No Party will make a publicity or press release to
the general public with respect to this transaction without the prior written
consent of the other Party. After Closing, the foregoing prohibition as to
publicity will not apply to the simple fact that Closing has occurred, but will
continue to apply to all other aspects of this Agreement. The rights and
obligations provided by this Section will survive Closing or earlier termination
of this Agreement.
29.20    Counterparts. The Parties and their signatories may separately execute
this Agreement in counterparts, all of which together will be an agreement
binding on all the Parties, notwithstanding that all Parties and signatories did
not sign the original or the same counterpart. Signature pages may be delivered
personally or by facsimile, email, or certified or registered mail.



397880
Page 17

--------------------------------------------------------------------------------




Each Party is executing this Agreement to be effective as of the Effective Date.




Aina Le‘a, Inc.




By:                                                                     
Printed Name:                                                    
As:                                                                      










Bridge Aina Le‘a, LLC




By:                                                                     
John Baldwin
As: Manager



Exhibit List


Exhibit A:    Form of Note
Exhibit B:    Form of Mortgage
Exhibit C:    Form of JDA Termination Acknowledgment
Exhibit D:    Form of Mutual Release
Exhibit E:    Form of DW/Seller Carombola Assignment
Exhibit F:    Form of Grants of Easements
Exhibit G:    Form of Easements/Utilities Agreement
Exhibit H:    Form of Ouli Wells Lease
Exhibit I:    Form of Option Agreement
Exhibit J:    Form of Road/Intersection Escrow Agreement
Exhibit K:    Form of Deed
Exhibit L:    Current Designs/Plans





--------------------------------------------------------------------------------




Exhibit A
to Purchase and Sale Agreement for Residential Property at Aina Le‘a
Form of Note


(attached)



397880

--------------------------------------------------------------------------------




Exhibit B
to Purchase and Sale Agreement for Residential Property at Aina Le‘a
Form of Mortgage


(attached)



397880

--------------------------------------------------------------------------------




Exhibit C
to Purchase and Sale Agreement for Residential Property at Aina Le‘a
Form of JDA Termination Acknowledgment


(attached)



397880

--------------------------------------------------------------------------------




Exhibit D
to Purchase and Sale Agreement for Residential Property at Aina Le‘a
Form of Mutual Release


(attached)



397880

--------------------------------------------------------------------------------




Exhibit E
to Purchase and Sale Agreement for Residential Property at Aina Le‘a
Form of DW/Seller Carombola Assignment


(attached)



397880

--------------------------------------------------------------------------------




Exhibit F
to Purchase and Sale Agreement for Residential Property at Aina Le‘a
Form of Grants of Easements


(attached)



397880

--------------------------------------------------------------------------------




Exhibit G
to Purchase and Sale Agreement for Residential Property at Aina Le‘a
Form of Easements/Utilities Agreement


(attached)



397880

--------------------------------------------------------------------------------




Exhibit H
to Purchase and Sale Agreement for Residential Property at Aina Le‘a
Form of Ouli Wells Lease


(attached)



397880

--------------------------------------------------------------------------------




Exhibit I
to Purchase and Sale Agreement for Residential Property at Aina Le‘a
Form of Option Agreement


(attached)



397880

--------------------------------------------------------------------------------




Exhibit J
to Purchase and Sale Agreement for Residential Property at Aina Le‘a
Form of Road/Intersection Escrow Agreement


(attached)



397880

--------------------------------------------------------------------------------




Exhibit K
to Purchase and Sale Agreement for Residential Property at Aina Le‘a
Form of Deed


(attached)



397891



--------------------------------------------------------------------------------




Exhibit L
to Purchase and Sale Agreement for Residential Property at Aina Le‘a
Current Designs/Plans


 
ITEM
Document Date
Dropbox Modified Date
Title of Document
Parties
Pages
File Size
Comments/Details
1
Aina Lea Parkway Civil Plans
 
 
 
 
 
 
 
1a
Aina Lea Intersection Plan_With_Comments (Okamoto_5.12.2015_Scanned).pdf
March 2015
9/29/2015
The Villages at Aina Le‘a Phase 1 Intersection Improvements
Wilson Okamoto Corp.
64
34.8 MB
Drawing Numbers C-01 to 57; E-1 to 6
1b
Aina Parkway_DD_DWG (Planset_1.23.2013).pdf
Jan. 2013
9/29/2015
Proposed Access Road Improvements for ‘Aina Le‘a Parkway
Engineering Partners, Inc.
16
18.52 MB
Drawing Numbers T-1.0; C-1.0; C-2.0 to 2.9; C-3.0; C-4.0; C-5.0; and C-5.1;
Marked: Design Development Drawings Not for Construction Jan 23, 2013
1c
Aina Parkway_DD_ELEC_DWG (Planset_1.23.2013).pdf
Jan. 2013
9/29/2015
Overall Electrical Site Plan
Engineering Partners, Inc.
15
4.37 MB
Drawing Numbers E-1.0; E-2.0-2.4; E-3.0-3.4; E-4.0; E-5.0; E-6.0; E-6.1; Marked:
Design Development Drawings Not for Construction Jan 23, 2013
2
Aina Lea WWTP Plans
 
 
 
 
 
 
 
2a
Ovivio WWTP Electrical Sheet (12.1.2011_Dahlberg).pdf
12/1/2011
9/29/2015
Motor/PLC Control Panel Electrical Schematic; Motor/PLC Control Panel Component
Layout; Load Calculations One Line Diagram Elevation
Not Listed
8
1.31 MB
Sheet Numbers E-1.1 to 1.8; The Villages of ‘Aina Le‘a Improvement Phase 1
2b
Ovivio WWTP Plumbing Sheet (4.4.2011_Dahlberg).pdf
4/4/2011, 7/27/2011
9/29/2015
P&ID 1:Fine Screens; 2:EQ Basin; 3: MBR Basin; 4: MB & EQ Blowers'; 5: SDOX; 6:
Chemical Dosing, Codes Legend Symbos Legend
Peter J.K. Dahlberg, P.E., LLC
4
527.59 KB
Sheet Numbers P-1 to 4; The Villages of ‘Aina Le‘a Improvement Phase 1
3
CFD Application
 
 
 
 
 
 
 
3a
CFD Application Form - Aina Le‘a (Draft).pdf
None
9/29/2015
County of Hawaii -Community Facilities District Application for The Villages of
Aina Lea
Aina Le‘a, Inc. & Bridge Aina Le‘a, LLC
1341
88.86 MB
Document Number in footer OC 287439683v2; Dates on Signature Page are not
completed
4
Ho‘olei Plans
 
 
 
 
 
 
 


397880

--------------------------------------------------------------------------------




4a
Ho'olei Contour Map 60 Scale.pdf
None
9/29/2015
Untitled
None
1
505.27 KB
One page map with no title showing Lot numbers 1 to 70
4b
Ho'olei Cut-Fill Map 60 Scale.pdf
None
9/29/2015
Untitled
None
 
330.44 KB
One page color map with no title showing Ranges -24.00 to 18.00 in colors red to
blue, respectively
4c
Ho'olei Site Plan PDFD.pdf
7/5/2011
9/29/2015
Ho'olei - A Planned Unit Development - The Villages of 'Aina Le'a
None
5
586.61 KB
Master Plan; Master Plan (Lots Only Indicated); View Corridors; Street
Character; Sheet Numbers A-1 to A-5
5
Lulana Gardens Civil Plans
 
 
 
 
 
 
 
5a
Lulana Gardens Civil Plan Set_Construction Set (9.24.15_Addendas_Included).pdf
July 2012 (original)
9/29/2015
Proposed Site Improvement Plans for DW Aina Le'a LLC Lualana Gardens Subdivision
Engineering Partners, Inc.
60
50.64 MB
Addendums:
(1) 9/4/2012 - D.P.W. Revisions; (2) 10/5/2012 - D.W.S. Revisions; (3) 11/6/2012
- D.P.W. Revisions;
(4) not listed; (5) 7/27/2015 - Waterline Notes #25 Addition
Drawing Nos. T-1.0; C-1.0 to 1.1; C-2.0 to 2.3; C-3.0 to 3.5; C-4.0 to 4.3;
C-5.0 to 5.9; C-6.0 to 6.10; C-7.0 to 7.2; C-8.0 to 8.2; C-9.0; E-1.0; E-2.0 to
2.2; E-3.0 to 3.2; E-4.0 to 4.2; E-5.0 to 5.1; E-6.0 to 6.2; NOTE: Bookmarks in
PDF are incorrect
5b
Lulana Gardens Street Addresses.pdf
None
9/29/2015
The Villages of Aina Lea Phase 1 Aina Lea, LLC Master Site Plan Lot A-1-A
Walter Stewart Fullerton Architect
1
524.48 KB
One page map showing buildings
6
Offsite Civil Plans
 
 
 
 
 
 
 
6a
Aina Lea HELCO Corridor Plan (8.22.2012).pdf
July 2012
9/29/2015
Proposed Utility Corridor Improvement Plan For DW Aina Le'a LLC (Developer)
Engineering Partners, Inc.
27
12.87 MB
Marked: Preliminary Drawings Not For Construction July 17, 2012
Drawing Nos. T-1.0; C-0.1; C-1.0; C-2.0 to 2.14; C-3.0 to 3.5; C-4.0 to 4.2




--------------------------------------------------------------------------------




6b
Aina Lea Offsite Non Potable Electrical Set (Nance_2010).pdf
None
9/29/2015
TNWRE - Electrical Controls 4-19-10 (handwritten)
Tom Nance Water Engineering, Consultant: Ronald N.S. Ho & Associates, Inc.,
Client: Goodfellow Brothers
13
1.98 MB
Project: Aina Lea Irrigation Well & 0.20 MG Tank; Project No. 06-56 and 09-29
6c
Aina Lea Offsite Non Potable Mechanical Set (Nance_2010).pdf
4/22/2010
9/29/2015
TNWRE - 05 MGAL Tank 04-19-10 (handwritten)
DYK Incorporated
21
3.22 MB
0.50MG Villages of Aina Lea
6d
Aina Lea Offsite Non Potable Plumbing Set (Nance_2010).pdf
April 2010
9/29/2015
TNWRE - Non-Potable Water system 04-19-10 (handwritten); Construction Plans for
Aina Lea Irrigation Well & 0.20 MG Tank - Overall General Plan Site
Tom Nance Water Engineering, Client: Goodfellow Brothers, Inc.
13
1.99 MB
Job No. 09-29; Sheet Nos. C-1; C-2; C-4 to C-13
6e
Aina Lea Offsite Waterline Improvement Plan Set_Combined_(8.3.2015_
Addendas_Included).pdf
March 2012 (original)
9/29/2015
Proposed Off-Site Waterline Improvement Plan for Aina Lea LLC
Engineering Partners, Inc.
37
21.34 MB
Addendums:
(1) 4/23/2012 - Added Sheets;
(2) 4/30/2012 - Added Sheets;
(3) not listed;
(4) 6/14/2012 - Added Sheets
Drawing Nos. T-1.0; C-0.1; C-1.0; C-2.0 to 2.9; C-3.0 to 3.3; C-4.0 to 4.3;
C-5.0 to 5.1; C-6.0 to 6.2; C-7.0 to 7.5; C-8.0 to 8.4






--------------------------------------------------------------------------------




PROMISSORY NOTE
$14,000,000.00 USD
_________________, 2015

This Promissory Note (“Note”) is made as of the date stated above (“Effective
Date”) by Aina Le’a, Inc., a Delaware corporation (“Borrower”).
Bridge Aina Le’a, LLC, a Hawaii limited liability company, with an address of
2500 Kalakaua, #2404, Honolulu, HI 96815 (“Lender”), is making a purchase-money
loan to Borrower in the principal amount stated above (“Loan”) pursuant to the
Purchase and Sale Agreement for Residential Property at Aina Le’a between
Borrower and Lender dated _______________, 2015 (“PSA”). The Loan and this Note
are secured by a Purchase-Money Mortgage, Security Agreement, and Financing
Statement dated as of the Effective Date (“Mortgage”) covering Borrower’s
interest in the real property located on the Island of Hawaii, State of Hawaii,
designated as Tax Map Key No. (3) 6-8-001-038, Lot No. B-1-A, consisting of
approximately 628.316 acres, and Tax Map Key No. (3) 6-8-001-039, Lot No. D-1-A
consisting of approximately 383.033 acres and described more particularly in the
Mortgage. This Note, the PSA, the Mortgage, the Ancillary Agreements (as that
term is defined in the PSA), and any other related documents which evidence,
secure, or otherwise pertain to the Loan are the “Loan Documents.”
Borrower is making this Note to evidence and secure repayment of the Loan.
Therefore, Borrower agrees as follows:
1.    Principal. Borrower promises to pay to the order of Lender the Total
Amount Owed. “Total Amount Owed” means the principal sum stated above, Service
Fees, Payoff-Statement Fees, Late Charges, Advances, and any other fees, costs,
expenses, and charges due under the Loan Documents together with interest
accruing at the Interest Rate (or Default Rate, if applicable) on all of the
foregoing. All amounts owed under the Loan Documents will be added to the
principal balance due under this Note on the date the same become due.
2.    Payments.
(a)    Monthly Payments. Borrower will make monthly interest payments in
arrears, commencing on the first day of the calendar month following the
Effective Date (the first payment prorated if applicable) and then on the first
day of each calendar month as long as any amount remains outstanding under any
of the Loan Documents. In addition to applicable Late Charges and other fees or
remedies available to Lender under the Loan Documents, if Borrower fails to
timely make any monthly interest payment, the then-outstanding amount of that
payment will be added to the Total Amount Due on the date that is 30 days after
the due date for that monthly interest payment so that interest is compounded.
(b)    Balloon Payment. Borrower will pay the Total Amount Owed on the date that
is three years after the Effective Date (“Maturity Date”). If the Maturity Date
falls on a day other than a business day, Borrower will pay the Total Amount
Owed on the next business day, in

355805
Page 1



--------------------------------------------------------------------------------




which case that extension of time will be included in computing the interest due
on the Total Amount Owed. Notwithstanding the foregoing, the Maturity Date is
subject to acceleration as otherwise provided in this Note.
(c)    Holder’s Option to Extend Maturity Date. Holder, in Holder’s sole and
absolute discretion, may extend the Maturity Date. Borrower does not have an
option to extend the Maturity Date.
(d)    Application of Payments. All payments made by Borrower to Holder under
this Note will be first credited against costs of collection (if any), then
against interest then accrued, and then against principal.
(e)    Prepayment. Borrower may prepay this Note in whole or in part at any time
without a prepayment penalty. Borrower’s making a prepayment will not affect
Borrower’s obligation to pay any further monthly interest payment (except that
any prepayment of principal will reduce the amount of future monthly interest
payments accordingly), Service Fee, Payoff-Statement Fee, Late Charge, or any
other fee, cost, expense, charge, or payment obligations under the Loan
Documents (collectively, “All Fees”). All Fees will continue despite any
prepayment by Borrower, and will be due and payable on the Maturity Date or the
date that Borrower pays substantially all of the principal (if that date is
earlier than the Maturity Date). This Section will survive such prepayment, the
Maturity Date, and any termination of this Note for any reason whatsoever. This
Section does not supersede or affect Holder’s right to apply payments to
categories of amounts owed in the order otherwise provided in this Note.
(f)    Place of Payment and Currency. Borrower will make all payments under this
Note (1) at Holder’s address stated above or such place as Holder may designate
from time to time, and (2) in lawful money of the United States of America.
3.    Interest Rate. Subject to the imposition of the Default Rate, the Total
Amount Owed will bear interest at the rate of 12.0% per year (“Interest Rate”).
Interest will be computed on the basis of 365 days per year and will accrue from
the date any amount owed is charged or incurred.
4.    Service Fee. Commencing on the Effective Date and thereafter on the first
day of each calendar month until all amounts owed under the Loan Documents are
repaid in full, Borrower will also pay to Lender a monthly loan-servicing fee of
$1,000.00 (“Service Fee”). Borrower acknowledges that the Service Fee is a bona
fide fee and is intended as reasonable compensation to Lender for servicing the
Loan and for no other purpose. The Service Fee will be deemed fully earned on
the first day of each month after the Effective Date.
5.    Loan Payoff-Statement Fee. Borrower will pay to Lender a $2,000.00 fee
(“Payoff-Statement Fee”) each time a Borrower requests that Lender generate a
Loan payoff statement.
6.    Late Charges. Borrower will, if any payment required under this Note is
not paid when due, without any notice from Holder, pay Holder late charges in
the amount of 10.0% of

355805
Page 2



--------------------------------------------------------------------------------




such delinquent payment (“Late Charges”), in addition to any other remedies to
which Holder is entitled.
7.    Taxes, Deductions, Etc. All payments of the Total Amount Owed will be made
without deduction for any present or future taxes, levies, imposts, deductions,
charges, or withholdings, all of which Borrower will pay. Borrower will pay all
amounts necessary to make the gross amount of the Total Amount Owed received by
Holder not less than that required under this Note. Borrower will pay all stamp
and documentary taxes. If, notwithstanding the foregoing, Holder pays any
portion of such taxes, Borrower will reimburse Holder upon demand for the amount
paid.
8.    Default Rate. If a Material Default occurs, the Total Amount Owed will
bear interest at 24.0% per annum (“Default Rate”) from the date of the Material
Default until the earlier of (a) the cure of the Material Default, or (b) the
full payment of the Total Amount Owed. This provision is separate and will
survive the merger of this provision into any judgment, so that the Total Amount
Owed will continue to bear interest at the Default Rate after entry of such a
judgment. A “Material Default” occurs when Borrower defaults on any obligation
under this Note or a Material Default (as that term is defined in any Loan
Document or any document mentioned in a Loan Document) occurs, and Borrower does
not cure the default within the applicable time period (if any). For example,
without limiting the generality of the foregoing, it would be a Material Default
for Borrower to fail to make a payment when due under any Loan Document and not
pay the amount owed within the applicable cure period (if any).
9.    Reasonableness of Late Charges and Default Rate. Borrower acknowledges
that nonpayment of any payment when due (including nonpayment at maturity, even
if resulting from acceleration due to a Material Default) will result in damages
to Holder from additional expenses incurred in servicing the Total Amount Owed,
loss to Holder of the use of the money due, and frustration to Holder in meeting
its other commitments. Borrower also acknowledges that the occurrence of any
other Material Default will also result in damages to Holder by reason of the
detriment caused thereby. Borrower further acknowledges that it is and will be
difficult and impracticable to ascertain the extent of such damages caused by
nonpayment of any sums when due or resulting from any other Material Default.
Borrower agrees that a reasonable estimate of such damages must be based in part
upon the duration of the default and that the Late Charges and Default Rate
would not unreasonably compensate Holder for such damages.
10.    Usury and Interest-Rate Limitation. Borrower represents that the Loan is
for commercial use and not for personal, family, or household purposes. Borrower
and Holder intend for this Note to bear a lawful rate of interest. If at any
time the rate of interest applicable to this Note, together with all fees,
costs, expenses, charges, and other amounts which are treated as interest on
this Note under applicable law (collectively, “Charges”) exceed the maximum
lawful rate (“Maximum Rate”) which may be contracted for, charged, taken,
received, or reserved by Holder in accordance with applicable law, then the rate
of interest payable in respect of this Note, together with all Charges payable
in respect hereof, will be limited to the Maximum Rate, so that in no event will
any exaction be possible under this Note that is in excess of the Maximum Rate.

355805
Page 3



--------------------------------------------------------------------------------




11.    No Forbearance. Borrower does not have a right, express or implied, to
not make timely payments required by the Loan Documents, whether upon payment of
Late Charges or otherwise. Nothing in this Note is an express or implied
agreement by Holder to forbear in exercising any of its rights or remedies under
the Loan Documents. Holder’s right to receive and receipt of payments for Late
Charges do not prejudice Holder’s rights: (a) to collect delinquent payments and
any other amounts provided in any Loan Document, (b) with respect security for
any Loan Document, or (c) to declare a Material Default under any Loan Document.
12.    Advances. Holder may, in its sole and absolute discretion, advance
additional funds (“Advances”) to protect Holder’s interest in the Loan and in
any property that is security for this Note, including, without limitation, to
cure any defaults by Borrower or to make payments on, assume, or purchase any
senior loan that is in default, if applicable. All Advances will be added to the
outstanding principal balance of the Note and will be subject to the terms and
conditions of this Note, including but not limited to the accrual of interest at
the Interest Rate commencing on the date such Advances are made by Holder.
13.    Remedies. Upon the occurrence of a Material Default, the entire balance
of the Total Amount Owed will, at the option of Holder, without demand or
notice, immediately become due and payable. Regardless of whether Holder
exercises such option, Holder may exercise any and all remedies available to it
under the Loan Documents, at law, or in equity. No delay or omission by Holder
in exercising any right under the Loan Documents will be a waiver of such right.
The acceptance by Holder of any payment which is less than payment in full of
all amounts due and payable at the time of such payment will not be a waiver of
any of Holder’s rights, or nullify any prior exercise of any such rights.
Holder’s remedies in the Loan Documents, at law, or in equity are cumulative and
concurrent. Holder may pursue its remedies from time to time singly,
successively, or together in Holder’s sole discretion. Holder’s not exercising
any right or remedy will not be a waiver or release of such right or remedy.
14.    Waivers by Borrower. Borrower, for itself and all endorsers, guarantors,
and sureties of this Note, if any, and their respective heirs, legal
representatives, successors, and assigns (collectively, “Obligors”):
(a)    waives presentment for payment, demand, notice of nonpayment, notice of
dishonor, protest of any dishonor, notice of protest, protest of this Note,
notice of transfer or assignment by a Holder to another Holder, and all other
notices in connection with the delivery, acceptance, performance, default, or
enforcement of the payment of this Note;
(b)    agrees that their respective liability will be unconditional and without
regard to the liability of any other party and will not be in any manner
affected by any indulgence, extension of time, renewal, waiver, or modification
granted or consented to by Holder;
(c)    consents to every extension of time, renewal, waiver, or modification
granted by Holder, and to the release of any makers, endorsers, guarantors, or
sureties, and of any collateral given to secure the payments required by this
Note, with or without substitution; and

355805
Page 4



--------------------------------------------------------------------------------




(d)    agrees that additional makers, endorsers, guarantors, or sureties may
become parties to this Note without notice to Borrower or to any endorser,
guarantor, or surety and without affecting the liability of any of them.
15.    Fees for Enforcement. If a dispute arises regarding the enforcement,
validity, or interpretation of this Note, Borrower will pay all fees, costs,
charges, and expenses (including attorney fees) reasonably incurred by Holder
(collectively, “Enforcement Fees”), whether or not any action or proceeding is
brought relative to such matters and whether or not such action or proceeding is
prosecuted to judgment, unless ordered otherwise by a court having jurisdiction
over the matter. Enforcement Fees will be treated as Advances. This provision is
separate and will survive merger into any judgment.
16.    Severability. Every provision of this Note is intended to be severable.
If any term or provision is declared by a court of competent jurisdiction to be
illegal or invalid for any reason whatsoever, such illegality or invalidity will
not affect the other terms and provisions of this Note, which terms and
provisions will remain binding and enforceable.
17.    No Subordination. This Note will not be subordinate to the claims of any
of Borrower’s other creditors. If Borrower becomes insolvent or goes through a
composition of indebtedness, bankruptcy, liquidation, or dissolution, Holder
will share pro rata with Borrower’s other creditors in the distribution of any
funds or other assets of Borrower, and will otherwise be fully entitled to the
rights of a creditor.
18.    Miscellaneous.
(a)    Waiver of Jury Trial. BORROWER KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVE ANY RIGHT WHICH BORROWER MAY HAVE TO TRIAL BY JURY IN ANY PROCEEDING,
LITIGATION, OR COUNTERCLAIM BASED ON, ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS NOTE OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF ANY PARTY. IF THE SUBJECT MATTER OF ANY
LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, BORROWER WILL
NOT PRESENT AS A NON-COMPULSORY COUNTERCLAIM IN ANY SUCH LAWSUIT ANY CLAIM BASED
ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS NOTE. FURTHERMORE,
BORROWER WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL
CANNOT BE WAIVED.
(b)    Definitions. The bolding, capitalizing of initial letters, and enclosing
of a word or phrase in quotation marks in this Note means that such word or
phrase is defined by the preceding text, as suggested by the context (“Defined
Terms”). Unless otherwise stated or logically required by the context, each
other use of such Defined Term with capitalized initial letters but without
bolding and quotation marks incorporates the corresponding definition. An
uncapitalized word or phrase is not a Defined Term and retains its common
meaning, notwithstanding that such word or phrase may contain the same text as a
Defined Term.
(c)    Notice. Unless otherwise stated in this Note, notices must be in writing

355805
Page 5



--------------------------------------------------------------------------------




and may be personally delivered; delivered by a reputable overnight courier;
sent by telefax or email; or sent by certified or registered mail, postage
prepaid, return receipt requested, to the person entitled to receive the notice
at the last physical address, fax number, or email address provided in writing
by that person. Notices will be deemed given on the date actually received.
(d)    Integration. This Note and the Loan Documents constitute the final,
entire agreement between the Borrower and Lender pertaining to the subject
matter of the Note and Loan Documents, supersede all prior agreements and
understandings pertaining to the Note and Loan Documents. The terms of this Note
will control over any inconsistencies in the other Loan Documents.
(e)    Amendment. This Note may not be amended or modified except by a written
instrument executed by all of the Parties. If the Note is amended, it will
continue to be secured by the Mortgage.
(f)    Time. Time is of the essence of this Note and the performance of each of
the covenants and agreements contained herein. If any payment to be made by
Borrower becomes due on a national holiday, such payment may be made on the next
succeeding business day. Such extension of time will be included in computing
any interest in respect of such payment.
(g)    Assignment by Holder. Upon the transfer of this Note, a transferor Holder
may deliver all or any part of the collateral mortgaged, granted, pledged, or
assigned pursuant to the Loan Documents to the transferee Holder, at which time
the transferee Holder will become vested with all the rights under the Loan
Documents and law given to a holder. Upon such a transfer, the transferor Holder
will be relieved and fully discharged from any liability under the Loan
Documents with respect to the liabilities and collateral transferred, but retain
all rights with respect to any liabilities and the collateral not so
transferred.
(h)    Governing Law. This Note will be construed and enforced in accordance
with the laws of the State of Hawaii. Any legal proceeding brought pursuant to
the Loan Documents will be brought in Honolulu, State of Hawaii.
Borrower is executing this Note to be effective as of the Effective Date.
 
 
Aina Le’a, Inc.
 
 
 
 
 
By:                                                          
Printed Name:                                        
As:                                                          




355805
Page 6



--------------------------------------------------------------------------------










































LAND COURT






































REGULAR SYSTEM

AFTER RECORDATION, RETURN BY MAIL ( ) PICKUP (X):


Bays Lung Rose & Holma [BWH]
700 Bishop St., Ste. 900
Honolulu, HI 96813
Tel.: (808) 523-9000
 

TITLE OF DOCUMENT:


PURCHASE-MONEY MORTGAGE, SECURITY AGREEMENT,
AND FINANCING STATEMENT
 

PARTIES TO DOCUMENT:


“Mortgagor”:
Aina Le’a, Inc., a Delaware corporation, with a mailing address of 201 Waikoloa
Beach Drive #2F17, Waikoloa, HI 96738



“Mortgagee”:
Bridge Aina Le’a, LLC, a Hawaii limited liability company, with a mailing
address of P.O. Box 10001, PMB 29, Saipan, MP 96950



 

Tax Map Key Nos.:    (3) 6-8-001-038; and
         (3) 6-8-001-039
This document contains __ pages




397891



--------------------------------------------------------------------------------




This Purchase-Money Mortgage, Security Agreement, and Financing Statement
(“Mortgage”) is made by Mortgagor in favor of Mortgagee and is effective as of
_____________________, 2015 (“Effective Date”).
Immediately preceding Mortgagor’s execution and delivery of this Mortgage,
Mortgagee conveyed the real property described in Exhibit A attached to this
Mortgage (“Land”) to Mortgagor pursuant to a Purchase and Sale Agreement for
Residential Property at Aina Le’a between Mortgagor and Mortgagee dated
_______________, 2015 (“PSA”).
Pursuant to the PSA: (a) Mortgagee is making a purchase-money loan to mortgagor
in the principal amount of $14,000,000.00 USD (“Loan”) to enable Mortgagor to
purchase the Land; and (b) Mortgagor is delivering a Promissory Note in the
amount of and evidencing the Loan to Mortgagee (“Note”). In this Mortgage, the
term “Note” includes all extensions, renewals, and replacements of the Note, if
any.
Pursuant to the PSA and concurrently with the execution and delivery of this
Mortgage, Mortgagor and Mortgagee are also entering into an Agreement Regarding
Easements and Utilities pertaining to the real property designated as Tax Map
Key Nos. (3) 6-8-001-025, -036, -037, -038, -039, -040, and -069
(“Easements/Utilities Agreement”), and an Ouli Wells Lease pertaining to the
real property designated as Tax Map Key Nos. (3) 6-2-001-038, -039, -087, -088,
and -089 (“Ouli Wells Lease”), both of which are dated as of the Effective Date
and are being recording in the Bureau of Conveyances of the State of Hawaii
immediately following this Mortgage.
To induce Mortgagee to make the Loan, Mortgagor wishes to make this Mortgage in
favor of Mortgagee.
Therefore, Mortgagor agrees as follows:
1.    Grant of Security Interest.
(a)    Subject to Mortgagee’s obligation to release this Mortgage as described
below, Mortgagor grants, bargains, sells, conveys, assigns, transfers,
mortgages, sets over, grants a security interest in, and delivers to Mortgagee
all of the Mortgaged Properties to secure repayment and performance of the Note,
the PSA, this Mortgage, the Easements/Utilities Agreement, and all other
instruments and loan documents made by Mortgagor related to the Loan
(collectively, “Loan Documents”), including but not limited to the repayment of
any future or additional advances or costs which Mortgagee may make or incur
under the Loan Documents. Notwithstanding the foregoing and subject to the Loan
Documents and until the occurrence of a Material Default, Mortgagor may use and
possess the Mortgaged Properties and use and receive the tolls, rents, issues,
profits, revenues, and other income from the Mortgaged Properties.
(b)    Mortgagee will release this Mortgage only as to the portion of the
Mortgaged Properties currently designated (as of the Effective Date) as Tax Map
Key No. (3) 6-8-001-038, Lot B-1-A (“Makai Parcel”), if:
(1)    Mortgagor pays $5,000,000.00 USD of the principal amount of the Loan,
along with all service fees, payoff-statement fees, late charges, advances, and
any other fees, costs, expenses, and charges due under the Loan Documents
together with interest under the Note accrued up to that point;

397891
Page 2

--------------------------------------------------------------------------------




(2)    Mortgagor has either:
(A)    met all the following requirements (collectively, “Bond-Alternative
Requirements”): (i) Mortgagor has performed all Mortgagor’s obligations under
the Easements/Utilities Agreement with respect to constructing all portions of
the Sewer System (including a Treatment Facility capable of supporting a 250,000
square-foot gross leasable area Commercial Property use), Water System, and
Additional Utility Systems to the boundary of the Commercial Property,
sufficient to service the Commercial Property and capable of supporting the
Commercial-Property Estimated Use (as the foregoing capitalized terms are
defined in the Easements/Utilities Agreement) in each instance (collectively,
“Commercial-Boundary Construction”); (ii) the Commercial-Boundary Construction
has been completed in compliance with the Easements/Utilities Agreement
(including but not limited to the requirements imposed by the Construction
Standards Section of the Easements/Utilities Agreement); and (iii) Mortgagor has
performed all Mortgagor’s obligations under the Utility Services Section of the
Easements/Utilities Agreement; or
(B)    obtained a bond naming Mortgagee, and the County of Hawaii (if
appropriate), as obligee for performance of the Bond-Alternative Requirements by
the deadline imposed by the Easements/Utilities Agreement from a reputable
United States-based bonding company reasonably satisfactory to Mortgagee in the
amount of the estimated cost of the then-remaining Bond-Alternative Requirements
(including for performance, materials, labor, and any other associated costs),
the estimated amount of which must be reasonably approved by Mortgagee, plus 10%
(the foregoing requirements, “Bond Requirements”);
(3)    Mortgagor is not then in actual (as compared to anticipatory) breach or
default of any of its obligations under the Loan Documents or the Easement
Grants (as that term is defined in the Easements/Utilities Agreement); and
(4)    Mortgagor pays all costs to release this Mortgage as to the Makai Parcel.
(c)    Mortgagee will release this Mortgage as to the entire Mortgaged
Properties if:
(1)    the total amount of all amounts owed under and secured by the Note
(“Debt”) is paid to Mortgagee;
(2)    Mortgagor has either: (A) performed all of the Bond-Alternative
Requirements; or (B) obtained a bond meeting the Bond Requirements;
(3)    Mortgagor is not then in actual (as compared to anticipatory) breach or
default of any of its obligations under the Loan Documents or the Easement
Grants; and
(4)    Mortgagor pays all costs to release this Mortgage.
(d)    The “Mortgaged Properties” means, subject to any encumbrances described
in Exhibit A attached to this Mortgage, the Land, and all of Mortgagor’s right,
title, and interest in the:
(1)    buildings, structures, and other improvements of any nature whatsoever,
including fixtures thereunto attached, now or in the future located or
constructed on the Land, whether now or hereafter acquired (“Improvements”)
(Land and Improvements collectively, “Premises”);
(2)    rights and entitlements to the Premises and any architectural or
engineering renderings, models, plans, specifications, building permits, zoning
approvals, project approvals, licenses, plans, products, analysis, reports, work
product, and intellectual property related to the Premises or the development of
the Premises;

397891
Page 3

--------------------------------------------------------------------------------




(3)    strips and gores of land, all lands comprising the streets, alleys, and
sidewalks in any case adjoining any part of the Land and all other tenements,
hereditaments, privileges, easements, rights, appendages, and appurtenances
thereunto belonging to or in any manner appertaining to any portion of the Land;
(4)    furniture, fixtures, equipment, and personal property now or in the
future attached to, located on or within, or used in connection with the
occupancy or operation of the Premises, whether now or in the future owned by or
leased to Mortgagor, and all accessions, renewals, replacements, and
substitutions of the foregoing;
(5)    building materials and supplies now or in the future located on or within
the Premises;
(6)    insurance proceeds with respect to the Premises and the personal property
on the Premises;
(7)    awards, damages, payments, and other compensation (including interest),
and the right to receive the same, which may be made payable to Mortgagor with
respect to all or any portion of the Mortgaged Properties by any public or
quasi-public authority or Person as a result of the exercise of the right of
eminent domain, the alteration of the grade or vacation of any street, or any
other injury to or decrease in the value of any of the Mortgaged Properties;
(8)    leases, subleases, rental agreements, concession agreements, and other
agreements, now or in the future entered into or assumed by or on behalf of
Mortgagor covering any part of the Premises, and all of the right, title, and
interest of Mortgagor in and to all tolls, rents, royalties, profits, revenues,
income, and other benefits arising from the use or enjoyment of all or any
portion of the Mortgaged Properties or from any contract pertaining to such use
or enjoyment;
(9)    other, further, or additional estate, right, title, or interest which may
at any time be acquired by Mortgagor in or to the Mortgaged Properties; and
(10)    proceeds of the Mortgaged Properties.
2.    Mortgagor’s Representations and Warranties. Mortgagor makes the following
representations and warranties to Mortgagee:
(a)    Ownership of Property. Mortgagor is the lawful owner of the Mortgaged
Properties, the Mortgaged Properties are free and clear of any lien, security
interest, or other encumbrance except for those described in Exhibit A,
Mortgagor has good right and lawful authority to mortgage and grant a security
interest provided by this Mortgage, Mortgagor will warrant and defend the title
to the Mortgaged Properties against claims of all Persons (except for claims
arising from the encumbrances described in Exhibit A), Mortgagor will maintain
and preserve the lien and security interest of this Mortgage until released by
Mortgagee (subject only to the encumbrances described in Exhibit A), and
Mortgagor will abide by and perform all covenants, conditions, and agreements on
Mortgagor’s part to be performed under the Loan Documents.
(b)    No Default Under Agreements. Mortgagor is not in violation or default of
any lease, mortgage, indenture, contract, agreement, or instrument (“Mortgagor
Agreement”). The execution, delivery, and performance of this Mortgage will not
violate any Mortgagor Agreement, or result in the creation of any mortgage,
lien, or charge on any of the properties or assets of Mortgagor not contemplated
by this Mortgage. There is no term or provision of any Mortgagor Agreement which
materially adversely affects, or in the future (as far as Mortgagor can now
foresee) will materially adversely affect, the business, prospects, or condition
(financial or other) of Mortgagor or of any of Mortgagor’s properties or assets.

397891
Page 4

--------------------------------------------------------------------------------




(c)    Consents. No consent, approval, or authorization of or registration,
declaration, or filing with any governmental or public body or authority or any
other Person (“Governmental Approval”) is required in connection with the
execution or delivery of this Mortgage or, if required, such Governmental
Approval has been obtained. Mortgagor will indemnify Mortgagee for any loss
incurred due to a failure to obtain a Governmental Approval which may be
required in connection with the execution or delivery of the Loan Documents.
(d)    Breach of Laws. The consummation of the transactions contemplated by this
Mortgage will not conflict with or result in a breach of any law or any
regulation, order, injunction, or decree of any court or governmental
instrumentality, domestic or foreign.
(e)    No Suits. There are no actions, suits, or proceedings pending or, to the
knowledge of Mortgagor, threatened against or affecting Mortgagor or the
Mortgaged Properties in any court, or before or by any governmental department,
commission, board, bureau, agency, or instrumentality, an adverse decision in
which might materially affect Mortgagor’s ability to perform Mortgagor’s
obligations under the Loan Documents.
3.    Permitted New Easements. Notwithstanding anything in this Mortgage to the
contrary, this Mortgage will be subordinate to Permitted New Easements.
“Permitted New Easements” means easements granted by Mortgagor over or through
the Land which are:
(a)    for utility purposes;
(b)    in favor of a portion of: (1) the Land, (2) the real property designated
as Tax Map Key No. (3) 6-8-001-036, Lot D-1-B-2, and as described in Exhibit B,
or (3) the real property designated as Tax Map Key No. (3) 6-8-001-069, Lot
D-1-B-1, and as described in Exhibit C; and
(c)    contemplated by and granted in full compliance with the
Easements/Utilities Agreement.
4.    Maintenance. Mortgagor will keep and maintain the Mortgaged Properties in
good repair, working order, and condition or insure that the parties
contractually bound to so keep and maintain the Mortgaged Properties do so,
subject to normal wear and tear.
5.    Waste, Unlawful Use, Attachment, Modifications. Mortgagor will not commit
or permit any strip, waste, use of the Mortgaged Properties, or any act or
negligence, which could cause the Mortgaged Properties (or any interest in the
Mortgaged Properties) to be seized or attached by process of law, or which could
impair the lien and security interest created by this Mortgage. Mortgagor will
not, without Mortgagee’s prior written consent, join in or consent to any change
in any private restrictive covenant, land-use classification, zoning ordinance,
or other public or private restrictions limiting or defining the use which may
be made of any part of the Mortgaged Properties, or consolidate the Land with
any adjacent or other lands for building purposes. Any such action by Mortgagor
will be void without the prior written consent of Mortgagee.
6.    Payment of Real-Property Taxes, Assessments, Etc.
(a)    Except as otherwise provided in this Mortgage, Mortgagor will timely pay
and discharge all real-estate taxes and assessments; income, sales, and other
taxes; impositions, water, sewage, and utility rates and charges; and all other
assessments and charges of every description levied or imposed upon the
Mortgaged Properties and the earnings and business of Mortgagor (collectively,
“Property Charges”). Within 30 days after the final date that any Property
Charge may be paid without penalty, Mortgagor will furnish Mortgagee with such
evidence as Mortgagee may reasonably require that such Property Charge was paid
in full.
(b)    Notwithstanding the foregoing, Mortgagor will not be required to pay any
specific Property Charge if and while:

397891
Page 5

--------------------------------------------------------------------------------




(1)    Mortgagor contests the amount, applicability, or validity of such
Property Charge in good faith;
(2)    Mortgagor sets aside reserves that are segregated according to sound
accounting principles and that Mortgagee deems adequate to provide for the
possibility that Mortgagor’s contest of such Property Charge is unsuccessful;
(3)    Mortgagor’s not paying the Property Charge while contesting it will not
subject any part of the Mortgaged Properties to forfeiture or loss (or
reasonable probability thereof), or otherwise impair the security given by this
Mortgage; and
(4)    Mortgagor promptly notifies Mortgagee of such contest by Mortgagor.
(c)    If Mortgagor defaults in the payment of any Property Charge which is not
contested by Mortgagor in accordance with the foregoing, Mortgagee may, without
notice or demand to Mortgagor, pay such Property Charge. Any such payment by
Mortgagee will be considered an advance to Mortgagor, added to the Debt, secured
by this Mortgage, and payable on demand with interest at the Default Rate.
7.    Compliance with Laws and Covenants, Governmental Approvals; Copies of
Documents.
(a)    Mortgagor will comply with: all federal, state, and local laws, rules,
and regulations that apply to the Mortgaged Properties; all requirements of any
regulatory body regarding the Mortgaged Properties; and all covenants contained
in any encumbrance which is senior to the lien of this Mortgage. Mortgagor will
indemnify, protect, hold harmless, and defend Mortgagee from and against all
liabilities, claims, actions, and reasonable expenses (including attorneys’
fees) which may be imposed on, incurred by, or asserted at any time against
Mortgagee relating to the Mortgaged Properties. Until this Mortgage is released
by Mortgagee, Mortgagor will maintain in full force and effect all governmental
and municipal approvals and permits which may, from time to time, be necessary
to comply with environmental, ecological, land-use, or other governmental
requirements relating to the Mortgaged Properties and the occupancy, use, and
enjoyment thereof.
(b)    Mortgagor will immediately provide Mortgagee with copies of all
applications Mortgagor submits, permits and licenses Mortgagor receives, and
construction and contractor contracts and materials contracts Mortgagor enters
with respect to any of the Mortgaged Properties.
8.    Liens. Mortgagor will not permit any mechanic, laborer, materialmen, tax,
statutory, or any other lien or charge to be created on the Mortgaged
Properties, or any part thereof or the income therefrom, except liens of taxes
or assessments not yet payable.
9.    Removal of Property. Mortgagor will not remove, demolish, or alter any
building or other property now or in the future covered by this Mortgage in any
manner without Mortgagee’s prior written consent. But Mortgagor may, without
Mortgagee’s consent and free from the lien of this Mortgage, remove personal
property that is worn out or obsolete if (a) Mortgagor promptly pays any net
cash proceeds received from such disposition to Mortgagee as payment on the
Debt, or (b) such property is simultaneously replaced with other property of
equal or greater value that is free from any chattel mortgage, encumbrance, or
reservation of title. Property which replaces such removed property will be
subject to this Mortgage.
10.    Inspection Rights. Mortgagee will permit Mortgagee and any Persons
authorized by Mortgagee to enter the Premises and inspect the Mortgaged
Properties at all reasonable times, subject to the rights of any lessees under
tenant leases.
11.    Insurance. Until Mortgagee releases this Mortgage, Mortgagor will procure
and maintain insurance covering the Mortgaged Properties as reasonably required
by Mortgagee and as specifically required by this Section

397891
Page 6

--------------------------------------------------------------------------------




(“Insurance Policies”). Mortgagee will not be responsible for adjusting any
claim or collecting any proceeds of any Insurance Policy. Mortgagor must obtain
insurance that complies with this Section even if Mortgagor may only do so by
obtaining a standard mortgagee clause containing other provisions which are not
required by this Mortgage. All Insurance Policies must be issued by insurance
companies authorized to do business in the State of Hawaii. If insurance
proceeds for damage or destruction to all or any portion of the Mortgaged
Properties are paid by the insurer to a Person other than Mortgagor or
Mortgagee, Mortgagor will promptly notify Mortgagee in writing of the name and
address of that Person and the amount so deposited.
(a)    Types of Insurance Policies. Mortgagor will obtain Insurance Policies for
the following:
(1)    Hazard insurance insuring against destruction or damage by fire, wind,
hurricane, and other perils covered by an ISO Commercial Property Special Causes
of Loss form or its equivalent for not less than the full replacement cost
(i.e., actual cost to replace) of all insurable properties, with agreed value
endorsement;
(2)    Flood insurance, if the Land is in an area which is considered a flood
risk area by the Federal Emergency Management Agency;
(3)    Commercial general liability insurance that: (A) is in an amount
reasonably required by Mortgagee from time to time; (B) contains a commercial
broad-form endorsement and excess or umbrella liability in an amount reasonably
required by Mortgagee from time to time; (C) insures against claims for bodily
or personal injury, death, or property damage suffered by others occurring on,
in, or about any of the Mortgaged Properties, adjoining streets, or passageways
thereof; and (D) names Mortgagee as additional insured;
(4)    Rental (business interruption) insurance in such amounts as may be
reasonably required by Mortgagee (if and when any portion of the Mortgaged
Properties is leased);
(5)    Boiler and machinery insurance;
(6)    Such other insurance covering all insurable portions of the Mortgaged
Properties, and all insurable activities of Mortgagor in connection with the
Mortgaged Properties, against all other risks usually insured against by Persons
owning and operating like properties in the locality where the Mortgaged
Properties are located; and
(7)    Such other forms of insurance as reasonably are required from time to
time by Mortgagee or by governmental authority or regulation.
(b)    Provisions of Insurance Policies. The Insurance Policies will:
(1)    contain a standard Mortgagee clause (without contribution) in favor of
Mortgagee, a standard lender’s loss-payable endorsement in favor of Mortgagee,
and provide that losses will be adjusted with the insurer by Mortgagor, but with
settlements subject to the approval of Mortgagee;
(2)    provide that Mortgagee’s interest in the insurance will not be
invalidated by any: (A) act or neglect of any Person owning or leasing the
property insured, (B) foreclosure, other proceeding, or notice of sale, (C)
change in the title or ownership of the insured properties, or (D) occupation of
any insured structures for purposes more hazardous than permitted by the
Insurance Policy; and
(3)    provide that they constitute primary insurance and will not be canceled
or materially changed without at least 30 days prior written notice to
Mortgagee.
(c)    Evidence of Insurance Policies. Upon the execution of this Mortgage and
thereafter not less than 30 days before the expiration of each Insurance Policy,
Mortgagor will provide to Mortgagee an original

397891
Page 7

--------------------------------------------------------------------------------




copy of each Insurance Policy. If Mortgagor obtains the Insurance Policies
through a blanket policy, Mortgagor will provide Mortgagee with any other
evidence of the underlying policy that Mortgagee may reasonably require.
(d)    Mortgagee’s Notice to Mortgagor. Mortgagor will promptly forward to
Mortgagee copies of any notice from, information provided by, or communication
with any insurer of any Insurance Policy. Mortgagor will promptly notify
Mortgagee in writing of any action or inaction by Mortgagor (including but not
limited to a failure to timely and fully make any payment required by an
Insurance Policy) which may affect the continuance or validity of any Insurance
Policy.
(e)    Default of Insurance Obligations. If Mortgagor does not comply with the
insurance obligations imposed by this Mortgage, Mortgagee may from time to time
effect and pay for the Insurance Policies. Any such payment by Mortgagee will be
considered an advance to Mortgagor, added to the Debt, secured by a lien on the
Mortgaged Properties, and payable on demand with interest at the Default Rate.
(f)    Transfer of Insurance Policies. If an Enforcement Sale or other title
transfer of all or any portion of the Mortgaged Properties occurs, all right,
title, and interest of Mortgagor in any Insurance Policies then in force will
pass to the transferee to the extent the property transferred is covered by such
Insurance Policy.
12.    Condemnation.
(a)    If any part of the Mortgaged Properties is taken by eminent domain,
Mortgagor will pay the award for such taking and for damage to the remainder of
the Mortgaged Properties (collectively, “Condemnation Payment”) to Mortgagee
within five days of Mortgagor’s receiving the Condemnation Payment, but only to
the extent of any: (1) existing Debt, and (2) costs, fees (including attorneys’
fees), and other disbursements incurred by Mortgagee related to collection of
the Condemnation Payment. If a Condemnation Award is paid by the condemning
authority to any Person other than Mortgagor, Mortgagor will promptly notify
Mortgagee in writing of the name and address of that Person and the amount of
such Condemnation Payment.
(b)    Unless an eminent-domain taking is for governmental occupancy for a
limited or specified period, Mortgagee will release from this Mortgage such
properties taken after Mortgagee receives the Condemnation Payment from
Mortgagor, but only if such release will not impair Mortgagee’s ability to claim
any additional compensation owed in such proceeding or to receive full payment
of the Debt.
(c)    If an Enforcement Sale occurs before Mortgagee receives the Condemnation
Payment (whether in a lump sum or installments), Mortgagee will still be
entitled to receive the Condemnation Payment after such sale to the extent of
any: (1) existing Debt, and (2) costs, fees (including attorneys’ fees), and
other disbursements incurred by Mortgagee related to collection of the
Condemnation Payment.
13.    Application of Insurance and Condemnation Proceeds.
(a)    “Insurance and Condemnation Proceeds” means: (1) insurance proceeds
received for damage or destruction to all or any portion of the Mortgaged
Properties, and Mortgagor’s share of any Condemnation Payment, but excluding any
Limited-Period Condemnation Proceeds (defined below), less (2) the cost, if any,
incurred by Mortgagee with respect to such insurance proceeds and Condemnation
Payment.
(b)    Mortgagee may, in its sole discretion, use Insurance and Condemnation
Proceeds for repayment of the Debt or for the restoration or repair of any
Improvements damaged or taken. If Mortgagee uses Insurance and Condemnation
Proceeds to restore or repair Improvements:
(1)    Mortgagee may require such work be performed in a manner and subject to
conditions that Mortgagee determines will ensure the lien‑free restoration or
repair of such Improvements (such as

397891
Page 8

--------------------------------------------------------------------------------




requiring the funds be deposited with a third-party escrow for disbursement as
construction progresses, and requiring Mortgagor to bear the cost of such
escrow); and
(2)    after full payment is made for the completed work, or if Mortgagor does
not promptly commence or continue such work, any amount from the Insurance and
Condemnation Proceeds in the hands of Mortgagee will be applied to the Debt.
14.    Application of Limited-Period Condemnation Proceeds.
(a)    Any award for any part of the Mortgaged Properties taken by eminent
domain for governmental occupancy for a limited or specified period
(“Limited-Period Condemnation Proceeds”) will be applied and disbursed as
follows:
(1)    If the condemning authority pays the Limited-Period Condemnation Proceeds
in a lump sum, the portion of the lump sum that equals the principal, interest,
or other sums that accrue under the Loan Documents (“Limited-Period Accruals”)
during such governmental occupancy will be applied to the Debt, and any
remaining balance will be paid to Mortgagor; or
(2)    If the condemning authority pays the Limited-Period Condemnation Proceeds
in installments, each installment will be applied first to the payment of
Limited-Period Accruals accruing during the period covered by such award
installment, and any remaining balance of such award installment will be paid to
Mortgagor.
(b)    Notwithstanding the foregoing, Mortgagee may use or apply any part of
Limited-Period Condemnation Proceeds to cure any default under the Loan
Documents.
15.    Books of Record and Account.
(a)    Mortgagor will keep and maintain accurate, separate, and proper books of
record and account concerning the financial status and operations of the
Mortgaged Properties (“Books of Account”) in accordance with sound accounting
practice. Mortgagee will have the right from time to time to: examine the Books
of Account; discuss the affairs, finances, and accounts of Mortgagor; and to be
informed of the same by Mortgagor’s lessees, employees, and agents. Mortgagee
may make excerpts and copies of the Books of Account. Mortgagor will retain
Books of Account for at least three years following the year to which they
apply.
(b)    Within 90 days after the end of each of Mortgagor’s fiscal years,
Mortgagor will furnish to Mortgagee a balance sheet, rent roll (if applicable),
and statement of income and expense regarding the Mortgaged Properties
(“Financial Statements”). The Financial Statements will contain detailed
supporting schedules, be in such detail as Mortgagee reasonably requests, and
state in comparative form the figures for the corresponding date and period in
the previous calendar year. The Financial Statements will be audited and
prepared by independent certified public accountants approved by Mortgagee.
Mortgagor will cause such accountants to provide Mortgagee with (1) their
unqualified opinion that the reports were prepared in accordance with
generally-accepted accounting principles, and (2) a written statement that they
did not discover any default of this Mortgage in making the examination
necessary for their certification of the Financial Statements, or, if
applicable, explaining any default of this Mortgage they discovered in making
such examination. This Section is not intended to make such accountants liable
directly or indirectly for failing to discover a default of this Mortgage.
(c)    Mortgagor will also furnish any other financial information Mortgagee
reasonably requires.

397891
Page 9

--------------------------------------------------------------------------------




16.    New Taxes.
(a)    If after the date of this Mortgage, any law is adopted or amended
relating to taxes on mortgages or debts (other than a law imposing a tax on or
measured by net income) that directly or indirectly requires Mortgagee to pay
any tax other than the kind imposed on the Effective Date (“New Tax”), Mortgagee
may notify Mortgagor at any time after the imposition of the New Tax that the
Debt will become due and payable within six months of such notice unless
Mortgagor agrees in a writing acceptable to Mortgagee (in Mortgagee’s sole
discretion) within such six-month period to pay the New Tax (“New Tax
Agreement”).
(b)    If Mortgagor does not enter into a New Tax Agreement, Mortgagor must pay
the Debt in full and discharge all other obligations under the Loan Documents
within six months after receiving Mortgagee’s notice.
(c)    If Mortgagor enters into a New Tax Agreement, the New Tax Agreement will
become a part, covenant, and obligation of this Mortgage for all purposes. But
if at any time the New Tax Agreement becomes prohibited by law or the payment of
the New Tax by Mortgagor would be usurious, then the New Tax Agreement will
automatically terminate and Mortgagor will pay the Debt in full within six
months of receiving notice from Mortgagee instructing Mortgagor do so.
17.    Right of the Mortgagee to Defend Action Affecting Security. Mortgagee may
appear, defend, and become a party (through intervention or otherwise) in any
action or proceeding at law or in equity purporting to affect the security
provided by this Mortgage. Mortgagor will pay Mortgagee on demand all costs,
charges, and expenses (including costs for evidence of title and attorneys’
fees) incurred by Mortgagee in doing so. All such costs, charges, and expenses,
together with interest, will be added to and secured by the lien of this
Mortgage.
18.    Documentary Stamps. If, at any time, the United States of America or the
State of Hawaii requires documentary stamps to be affixed to this Mortgage or
any of the other Loan Documents, Mortgagor will pay for the same along with any
related interest or penalties imposed.
19.    Impound Account.
(a)    If requested by Mortgagee, Mortgagor will pay to Mortgagee monthly in
advance, in addition to any other payments required by the Loan Documents, a sum
equal to the real-property taxes, real-property assessments, and premiums for
the Insurance Policies (collectively, “Real-Property/Insurance Charges”) that
will next become due and payable on the Mortgaged Properties (all as reasonably
estimated by Mortgagee), less all such sums already paid, divided by the number
of months to elapse before the date when such Real-Property/Insurance Charges
will become due and payable (“Impound Payments”).
(b)    Mortgagee will hold the Impound Payments and may (1) commingle the
Impound Payments with deposits of others; (2) invest the Impound Payments for
Mortgagee’s sole benefit, without paying interest to Mortgagor; and (3) from
time to time use the Impound Payments to pay the Real-Property/Insurance Charges
as and when the same become due and payable.
(c)    If the total of the Impound Payments exceed the amount necessary to pay
the Real-Property/Insurance Charges, Mortgagee may (in its sole discretion)
release the excess to Mortgagor or apply it to the Debt. If the total of the
Impound Payments is insufficient to pay the Real-Property/Insurance Charges when
they become due and payable, then Mortgagor will pay to Mortgagee any amount
necessary to make up the deficiency by the date when such payments become due.
(d)    Nothing in this Section affects Mortgagor’s sole obligation to procure
and maintain the Insurance Policies or notify Mortgagee of the due dates for the
Real-Property/Insurance Charges. This Section does not make Mortgagee an agent
of Mortgagor for any purpose. Mortgagee will not be liable to Mortgagor or to
any

397891
Page 10

--------------------------------------------------------------------------------




other Person for Mortgagee’s not procuring or maintaining any Insurance Policy
or paying any Real-Property/Insurance Charge, through neglect or otherwise.
(e)    If Mortgagor pays the Debt in full, Mortgagee will, in computing the
amount of indebtedness, credit to Mortgagor any remaining balance of the Impound
Payments. If a Material Default occurs and the Mortgaged Properties are sold in
accordance with this Mortgage, or if Mortgagee acquires the Mortgaged Properties
otherwise after a Material Default, Mortgagee may apply any remaining balance of
the Impound Payments as a credit against the Debt.
20.    Acknowledgment of Debt. Within five days after request by Mortgagee,
Mortgagor will furnish to Mortgagee or to any proposed assignee of this Mortgage
a written statement, duly acknowledged, of the total indebtedness secured by the
Existing Mortgages and this Mortgage and whether any offsets or defenses exist
against such indebtedness.
21.    Right of Mortgagee to Prevent or Remedy Default. If Mortgagor fails to
perform any of the terms, covenants, or conditions required by this Mortgage,
Mortgagee may take any action Mortgagee deems necessary or desirable to prevent
or cure any such failure of performance by Mortgagor or to otherwise protect the
security of this Mortgage. Any costs Mortgagee incurs in doing so will be added
to the amount owed by Mortgagee under the Loan Documents.
22.    Right of Mortgagee to Extend Time of Payment, Substitute, Release
Security, Etc. Without affecting the liability of any Person (including
Mortgagor) for the payment of the Debt or the lien and security interest of this
Mortgage on the Mortgaged Properties, as security for the full amount of the
Debt, Mortgagee may from time to time, without notice and without affecting or
impairing any of its rights under this Mortgage:
(a)    release any Person liable for the payment of any portion of the Debt;
(b)    extend the time or grant other forbearances with respect to the terms of
payment of all or any portion of the Debt;
(c)    accept additional security of any kind, including mortgages, for the
payment of the Debt;
(d)    substitute or release any property securing the Debt;
(e)    resort for the payment of the Debt to any of the Mortgaged Properties or
any other security therefor in such order and manner as Mortgagee may see fit;
(f)    join in granting any easement or creating any restriction on the
Mortgaged Properties; or
(g)    join in any subordination or other agreement affecting this Mortgage or
the lien and security interest created by this Mortgage.
23.    Right of Set‑Off. Upon the happening of any event entitling Mortgagee to
foreclose this Mortgage, or if Mortgagee is served with garnishee process in
which Mortgagor is named as defendant, Mortgagee may set off any indebtedness
owed by Mortgagee to Mortgagor against the Debt without first resorting to the
Mortgaged Properties or prejudice to any other rights or remedies of Mortgagee
or the lien on the Mortgaged Properties.
24.    Indemnity Against Costs and Expenses. Mortgagor will indemnify and hold
harmless Mortgagee from and against all costs and expenses, including attorneys’
fees, which may be incurred by Mortgagee in connection with any litigation,
arbitration, or other adversarial proceeding directly or indirectly related to
the Mortgaged Properties, the Loan Documents, any information or materials
obtained by Mortgagee in connection with the Loan, and to which Mortgagee is
made a party (through no fault of its own) or is required to appear as witness
or for

397891
Page 11

--------------------------------------------------------------------------------




deposition or other testimony or is required to provide documents, or other
information, answer interrogatories or the like. This indemnity obligation will
survive the repayment of the amounts owed under the Loan Documents and release
of this Mortgage.
25.    Right of Mortgagee to Collect Awards and Rents, Etc. Mortgagor
irrevocably appoints Mortgagee the attorney‑in‑fact of Mortgagor, with full
power of substitution to demand, settle for, collect (by suit or otherwise),
receive, and give valid and sufficient receipts for (a) all awards, damages,
payment, or other compensation referred to in the granting clause of this
Mortgage, and (b) all tolls, rents, royalties, profits, revenues, income, and
other benefits in the granting clause of this Mortgage. Mortgagee will not be
liable for any loss which may arise for uncollectible receivables as long as
Mortgagee acts with ordinary prudence. The monies Mortgagee receives will be
applied toward the Debt. Mortgagee temporarily waives its right to exercise the
powers conferred in this Section until Mortgagee notifies Mortgagor that
Mortgagee has decided the waiver will no longer be effective. Mortgagee’s
forbearance to exercise the powers conferred in this Section will not prejudice
its right at any time and from time to time to exercise such powers after giving
such notice to Mortgagor. No act referred to in this Section will cure or waive
any default or notice of default under this Mortgage, or invalidate any act done
pursuant to such notice, or any cause of action to foreclose this Mortgage.
26.    Compliance with Tenant Leases. Mortgagor will perform all obligations
imposed upon it as lessor under all existing and future tenant leases affecting
any part of the Mortgaged Properties.
27.    Further Encumbrances.
(a)    Mortgagor acknowledges that Mortgagee has relied on the Mortgaged
Properties not being subject to additional liens or encumbrances other than
those set forth in Exhibit A and the Permitted New Easements for reasons which
include, but are not limited to, the possibility of competing claims or the
promotion of plans disadvantageous to Mortgagee in bankruptcy; the risks to
Mortgagee in a junior lienholder’s bankruptcy; questions which involve the
priority of future advances, the priority of future leases of the Mortgaged
Properties, and Mortgagee’s rights to determine the application of condemnation
awards and insurance proceeds; the impairment of Mortgagee’s option to accept a
deed in lieu of foreclosure; the increased difficulty of reaching agreements for
loan workouts or to the actions to be taken by trustees, receivers, liquidator,
and fiduciaries; Mortgagee’s requirements of Mortgagor’s preservation of its
equity in the Mortgaged Properties; and the absence of debt which could increase
the likelihood of Mortgagor’s inability to perform its obligations when due.
Therefore, as a principal inducement to Mortgagee to make the Loan and with the
knowledge that Mortgagee will materially rely upon this Section in so doing,
Mortgagor covenants (except with respect to Permitted New Easements) not to
further encumber the Mortgaged Properties without first receiving Mortgagee’s
express written consent in each instance, which consent Mortgagee may withhold
in its sole discretion. Without limiting the generality of the foregoing, no
mortgages, deeds of trust, or other forms of security interests prior or
subordinate to the security interests of Mortgagee other than as set forth on
Exhibit A will encumber any portion of the Mortgaged Properties. Sale
lease‑backs, transfers by leases with purchase options, and conveyances by
agreements of sale will each be deemed an encumbrance for the purposes of this
Section.
(b)    Notwithstanding the foregoing, Mortgagor may grant an additional mortgage
(“Permitted Junior Mortgage”) on the Mortgaged Properties as long as:
(1)    Mortgagor gives Mortgagee 20 business days’ prior written notice of
proposed Permitted Junior Mortgage, which notice must include an identification
of the proposed new mortgagee (“Permitted Junior Mortgagee”) and a copy of the
proposed Permitted Junior Mortgage;
(2)    Mortgagee either: (A) gives Mortgagee’s written consent to such proposed
Permitted Junior Mortgage (which Mortgagee may not unreasonably withhold); or
(B) fails to respond in writing to Mortgagor’s request within 15 business days
of receiving Mortgagor’s written request with an explanation of the reason why
Mortgagee is withholding its consent;

397891
Page 12

--------------------------------------------------------------------------------




(3)    the Permitted Junior Mortgage is: (A) expressly subordinate in all
respects to this Mortgage; (B) solely for purposes of securing financing for
construction and improvements solely on the Mortgaged Properties; and (C) in a
form and contains provisions reasonably acceptable to Mortgagor;
(4)    the Permitted Junior Mortgagee is a reputable commercial construction
lender; and
(5)    if requested by Mortgagee, the Permitted Junior Mortgagee enters into a
reasonable recordable intercreditor agreement containing standard terms and
protections for Mortgagee which are common for such transactions in Hawaii.
28.    Material Default. “Material Default” means the occurrence of any one or
more of the following:
(a)    A payment required of any Person by any Loan Document is not paid when
and as required.
(b)    An obligation required of any Person by any Loan Document (including but
not limited to the Easements/Utilities Agreement or the Ouli Wells Lease) or any
Permitted New Easement is not performed (other than a failure to make a payment
as and when required by any Loan Document), and is not cured within 30 days
after receiving notice from Mortgagee that specifies and requests such Person to
remedy the default.
(c)    Mortgagor becomes insolvent; admits in writing an inability to meet its
debts as they become due; fails generally to pay debts as they become due; makes
an assignment for the benefit of creditors; consents to the appointment of a
receiver or trustee for all or a substantial part of its properties; or files a
petition, answer, or other instrument (whether under federal bankruptcy law or
any other law) seeking or acquiescing in the arrangement of its debts or other
debt-related relief.
(d)    A petition is filed against Mortgagor that is not dismissed within 30
days, seeks relief under any law (including but not limited to federal
bankruptcy laws), and is for (1) the appointment of a receiver, trustee, or
assignee in bankruptcy or insolvency of Mortgagor, or (2) an order directing the
winding up or liquidation of Mortgagor’s affairs.
(e)    Any representation or warranty contained in any Loan Document is untrue
or misleading in any material respect when made and Mortgagor fails to correct
the same so that it becomes true within 30 days after notice from Mortgagee.
(f)    Mortgagor sells, leases, conveys, transfers, assigns, or encumbers all or
any portion of the Mortgaged Properties (except for Permitted New Easements);
Mortgagor or any owner of Mortgagor sells or transfers, voluntarily or by
operation of law, any ownership interest in Mortgagor; or further mortgages all
or any portion of the Mortgaged Properties without Mortgagee’s prior written
consent, which consent may be given or withheld at Mortgagee’s sole discretion
and which may be made subject to an increase in the interest rate of the Note.
(g)    Mortgagor fails to perform any obligation contained in any mortgage
listed as an encumbrance in Exhibit A (“Existing Mortgage”) (if any), increases
the principal amount or otherwise alters the material terms of any obligation
secured by an Existing Mortgage, or fails to apply the full amount of the
proceeds from the sale of any of the Mortgaged Properties to the obligations
secured by any Existing Mortgage.
(h)    Any other event occurs which constitutes a default under or is defined as
a “Material Default” in any other Loan Document.
29.    Remedies. If a Material Default occurs, then any one or more of the
remedies set forth in this Section will apply or be available to Mortgagee in
Mortgagee’s sole discretion. Any right or remedy Mortgagee has with respect to
the Mortgaged Properties under this Mortgage may be exercised with respect to
all or any portion of the Mortgaged Properties.

397891
Page 13

--------------------------------------------------------------------------------




(a)    Declare Sums Immediately Due and Payable. Mortgagee may, without notice,
presentment, or demand, declare the Debt to be immediately due and payable,
together with any prepayment fee (if applicable).
(b)    Require Mortgagor to Pay Mortgagee’s Costs. Regardless of whether
Mortgagee declares any amounts owed under the Loan Documents to be immediately
due and payable, or whether Mortgagee commences foreclosure or other legal
proceedings for the enforcement of the Loan Documents, Mortgagee may require
Mortgagor to pay all reasonable costs (including attorneys’ fees) incurred by
Mortgagee during the existence of any Material Default in connection with the
administration of the Debt, the enforcement of the Loan Documents, the
investigation and policing of the Material Default, and the negotiation,
documentation, and administration of any loan “work-out” proposal (whether or
not effectuated). All such costs, together with interest for default specified
in the Loan Documents (“Default Rate”), will be added to and secured by the lien
and security interest created by this Mortgage.
(c)    Require Mortgagor to Surrender the Mortgaged Properties. Mortgagee may
require Mortgagor to surrender actual possession of the Mortgaged Properties to
Mortgagee and:
(1)    enter and take possession of the Mortgaged Properties and the related
books, papers, and accounts of Mortgagor;
(2)    exclude Mortgagor, its agents, and servants from the Mortgaged
Properties;
(3)    hold, operate, and manage the Mortgaged Properties and from time to time
make repairs and alterations, additions, advances, or improvements Mortgagee
deems appropriate;
(4)    in the name of Mortgagor or Mortgagee demand, sue for, collect, recover,
and receive all rents, revenue, issues, income, and profits from the Mortgaged
Properties (“Property Profits”) in any manner Mortgagee deems appropriate, and
pay out of the Property Profits the costs Mortgagee incurs in taking, holding,
and managing the Property Profits, including but not limited to (A) compensation
for Mortgagee’s agents, attorneys, counsel, and accountants, and (B) taxes,
assessments, and other charges prior to the lien of this Mortgage. Mortgagee may
apply the remainder of the Property Profits in any order Mortgagee designates to
the payment of the Debt; and
(5)    enter into, renew, or terminate leases or tenancies.
(d)    Treat Portions of the Mortgaged Properties as Personal Property.
(1)    Mortgagee may treat as personal property any part of the Mortgaged
Properties which consists of a right in action or of property that can be
severed from the Premises without causing structural damage, and may exercise as
to such property all of the rights, remedies, and privileges with respect to
repossession, retention, sale, and disposition of proceeds given to a secured
party by Article 9 of Hawaii’s Uniform Commercial Code (“UCC”).
(2)    With respect to the exercise of Mortgagee’s rights, remedies, and
privileges under Article 9 of the UCC, Mortgagee may take any one or more of the
following actions:
(A)    charge Mortgagor for Mortgagee’s attorneys’ fees and the legal and other
expenses for pursuing, searching for, receiving, taking, keeping, storing,
advertising, and selling the Mortgaged Properties;
(B)    enter the Premises peaceably by Mortgagee’s own means or with legal
process and (i) take possession of all property in which Mortgagee has a
security interest under Article 9 of the UCC (“Article 9 Property”), (ii) render
the Article 9 Property unusable, or (iii) dispose of the Article 9 Property; and
Mortgagor agrees to not resist or interfere with Mortgagee’s doing so;

397891
Page 14

--------------------------------------------------------------------------------




(C)    require Mortgagor to assemble the Article 9 Property and make it
available to Mortgagee at a place to be designated by Mortgagee which is
convenient to both parties; and
(D)    unless the Article 9 Property is perishable, threatens to decline
speedily in value, or is of a type customarily sold in a recognized market,
Mortgagee will give Mortgagor notice of the time and place of any public sale of
the Article 9 Property or of the time after which any private sale or any other
intended disposition of the Article 9 Property is to be made. Mortgagee must
give at least five days’ notice to Mortgagor before such a sale or disposition.
(e)    Conduct an Enforcement Sale.
(1)    Enforcement Sales Generally. Mortgagee may cause an Enforcement Sale to
occur. An “Enforcement Sale” means a sale of all or any portion of the Mortgaged
Properties conducted under the power of sale given by this Mortgage, pursuant to
judicial foreclosure proceedings, under Article 9 of the UCC, or otherwise for
the enforcement of this Mortgage. An Enforcement Sale will be a perpetual bar
both in law and in equity against Mortgagor and all Persons claiming under
Mortgagor with regard to any right to the Mortgaged Properties so sold.
Mortgagor irrevocably appoints Mortgagee to be Mortgagor’s true and lawful
attorney in fact, in its name and stead, to effectuate any Enforcement Sale and
to execute and deliver all necessary deeds, conveyances, assignments, bills of
sale, and other instruments with power to substitute one or more Persons with
like power. Mortgagor will ratify and confirm any Enforcement Sale, if requested
by Mortgagee, by delivering all proper conveyances or other instruments to such
Persons as may be designated in any such request. But the failure of Mortgagor
to ratify and confirm an Enforcement Sale will not affect the validity of such
Enforcement Sale or the purchaser’s title to the property purchased at such
sale.
(2)    Real Property Sale. Mortgagee may treat all or any portion of the
Mortgaged Properties as real property and cause the same to be sold as Mortgagee
determines pursuant to the power of sale or judicial foreclosure proceedings
below.
(A)    Power of Sale. With or without first taking possession, Mortgagee may
sell the Mortgaged Properties by public auction at such place as may be required
by law, by giving notice of such sale by publication and posting as provided in
Chapter 667, Hawaii Revised Statutes, as amended, or such other notice as may be
required by law. Mortgagee may adjourn such sale from time to time by announcing
the time and place for the adjourned sale. Upon such sale Mortgagee may make and
deliver to any purchaser a good and sufficient conveyance, deed, assignment, or
bill of sale, and good and sufficient receipts for the purchase money, and
perform all other acts necessary to carry out this power of sale.
(B)    Judicial Foreclosure. Mortgagee may, either with or without first taking
possession of the Mortgaged Properties, proceed by suit at law or in equity or
by any other appropriate remedy to enforce payment of the obligations secured by
this Mortgage, foreclose this Mortgage, and sell the Mortgaged Properties under
the judgment or decree of a court of competent jurisdiction. Neither Mortgagee
nor any commissioner in foreclosure will be obligated to sell upon credit unless
Mortgagee expressly consents in writing to a sale upon credit.
(3)    Personal Property Sale. Mortgagee may sell Article 9 Property as provided
in this Mortgage.
(4)    Mortgagee’s Purchase of the Mortgaged Property. Mortgagee may bid for and
purchase all or any portion of the Mortgaged Properties at an Enforcement Sale,
and afterwards may hold, retain, possess, or dispose of such properties in
Mortgagee’s discretion.
(5)    Debt Becomes Immediately Due. Upon an Enforcement Sale, all of the Debt
will become immediately due and payable, unless otherwise stated in this
Mortgage.

397891
Page 15

--------------------------------------------------------------------------------




(6)    Application of the Proceeds.
(A)    Mortgagee may apply the proceeds of an Enforcement Sale in the following
order (regardless of whether Mortgagee itself purchases any or all of the
Mortgaged Properties):
(i)    to the costs and expenses of such sale and all proceedings in connection
with the Enforcement Sale, including but not limited to reasonable attorneys’
fees and fees incurred in connection with Mortgagor’s default;
(ii)    to the payment of any disbursements made by Mortgagee for taxes,
assessments, or other charges prior to the lien or security interest created by
this Mortgage;
(iii)    to the repayment of any other disbursements made by Mortgagee under the
Loan Documents;
(iv)    to the Debt, including the prepayment fee (if any) to the extent
permitted by law; and
(v)    any remainder to Mortgagor or to others entitled to it.
(B)    If the proceeds of an Enforcement Sale are insufficient to repay all of
the Debt, including but not limited to all reasonable costs incurred and
disbursements made by Mortgagee in taking possession, holding, and managing the
Mortgaged Properties, Mortgagee may require payment of the deficiency from
Mortgagor and any other Persons liable for the Debt.
(f)    Have a Receiver Appointed. Upon filing a bill in equity or other
commencement of judicial proceedings to enforce Mortgagee’s rights, Mortgagee
will be entitled (by ex parte order or otherwise) to the appointment without
bond of a receiver of the Mortgaged Properties and Property Profits pending such
proceedings. This right applies without regard to the value of the Mortgaged
Properties, the solvency of any Person liable for the Debt, or whether Mortgagee
has an adequate remedy at law. Mortgagor waives all defenses it has or may
acquire to Mortgagee’s application for the appointment of a receiver and
consents to such appointment.
(g)    Enforce Waiver of Certain Rights. Neither Mortgagor nor anyone claiming
through or under Mortgagor will seek to take advantage of any appraisement,
valuation, stay, extension, or redemption law. Mortgagor, for itself and all who
may claim through or under Mortgagor, fully waives the benefit of all such laws
and any right to have the Mortgaged Properties marshaled upon an Enforcement
Sale or other enforcement of the security interest created by this Mortgage.
Mortgagee or any court-appointed receiver or commissioner may, in its sole
discretion, sell the Mortgaged Properties as an entirety, irrespective of the
differing nature of the Mortgaged Properties and whether or not the same
constitutes real or personal property.
(h)    Enforce Remedies Successively, Concurrently, and Cumulatively. Mortgagee
may enforce any one or more remedies under this Mortgage, or any other remedy
Mortgagee may have, successively or concurrently without impairing the lien or
security interest created by this Mortgage or affecting other remedies Mortgagee
may have. None of Mortgagee’s remedies in the Loan Documents are exclusive of
any other remedy in the Loan Documents, and are cumulative and in addition to
any other remedy or now or in the future existing at law, in equity, or by
statute.
(i)    Rights After Proceedings Discontinued. If Mortgagee enforces any right
under this Mortgage and such proceedings are discontinued or abandoned for any
reason, then Mortgagor and Mortgagee will be restored to their former positions
and rights under this Mortgage with respect to the Mortgaged Properties, and all
rights, remedies, and powers of Mortgagee will continue as if no such
proceedings took place.

397891
Page 16

--------------------------------------------------------------------------------




(j)    Right to Enforce Payment. Nothing in the Loan Documents will affect or
impair the unconditional and absolute right of a holder of the Note to enforce
payment of the amounts due on the Note on or after the due date stated in the
Note, or the obligation of Mortgagor, which is likewise unconditional and
absolute, to pay such amounts at the respective times and places stated in the
Note.
30.    Miscellaneous Provisions.
(a)    Waiver of Jury Trial. MORTGAGOR KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVE ANY RIGHT WHICH MORTGAGOR MAY HAVE TO TRIAL BY JURY IN ANY PROCEEDING,
LITIGATION, OR COUNTERCLAIM BASED ON, ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF ANY PARTY. IF THE SUBJECT MATTER OF
ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, MORTGAGOR
WILL NOT PRESENT AS A NON-COMPULSORY COUNTERCLAIM IN ANY SUCH LAWSUIT ANY CLAIM
BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS MORTGAGE.
FURTHERMORE, MORTGAGOR WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A
JURY TRIAL CANNOT BE WAIVED.
(b)    No Waiver. Mortgagee’s not requiring strict performance of any provision
of this Mortgage, or not exercising a right or remedy arising because of a
breach, will not waive any of Mortgagee’s rights or remedies or any other
covenant, duty, agreement, or condition. Any extension or waiver by Mortgagee of
any provision in this Mortgage will be valid only if set forth in a writing
signed Mortgagee.
(c)    Security Agreement and Financing Statement. This Mortgage constitutes a
security agreement and a financing statement under Article 9 of the UCC, so that
Mortgagee will have and may enforce a security interest in any or all of that
portion of the Mortgaged Properties which constitutes personal property, in
addition to the mortgage lien upon the same as part of the realty. Mortgagor
will assist in the preparation of and execute from time to time, alone or with
Mortgagee, and deliver, file, and record any financing or continuation
statements, mortgages or other instruments, and do such further acts as
Mortgagee may request to create, maintain, and perfect the Mortgagee’s security
interest in that portion of the Mortgaged Properties which constitutes personal
property, including all renewals, additions, substitutions and improvements to
the same and the proceeds thereof, and otherwise to protect the same against the
rights and interest of third parties. The terms of this Mortgage will be deemed
commercially reasonable within the meaning of the UCC.
(d)    Further Instruments. If requested by Mortgagee, Mortgagor will execute
and deliver such further instruments and do such further acts as may be
necessary and proper to carry out the purposes of this Mortgage and to subject
the Mortgaged Properties to the lien and security interest created by this
Mortgage and any renewals, additions, substitutions, replacements, or
betterments thereto. Mortgagor will pay all costs incurred (including but not
limited to all costs incurred during the term of the Note) to perfect or release
the lien and security interest created by this Mortgage or by any other the Loan
Document.
(e)    Definitions. The bolding, capitalizing of initial letters, and enclosing
of a word or phrase in quotation marks in this Mortgage means that such word or
phrase is defined by the preceding text, as suggested by the context (“Defined
Terms”). Unless otherwise stated or logically required by the context, each
other use of a Defined Term with capitalized initial letters but without bolding
and quotation marks incorporates the corresponding definition. An uncapitalized
word or phrase is not a Defined Term and retains its common or legal term-of-art
meaning, as applicable, notwithstanding that such word or phrase may contain the
same text as a Defined Term. Unless the context suggests otherwise, the term
“Mortgagee” includes Mortgagee and its successors, loan participants, and
assigns; the term “Mortgagor” includes Mortgagor and Mortgagor’s permitted
successors, and assigns; and the term “Person” means an individual, any type of
corporation, limited liability company, limited liability limited partnership,
limited

397891
Page 17

--------------------------------------------------------------------------------




liability partnership, limited partnership, general partnership, sole
proprietorship, association, trust, or other entity. Unless otherwise required
by the context, “Section” means a Section of this Mortgage.
(f)    Pronouns and Plurals. Whenever the context may require, any pronoun used
in this Mortgage includes the corresponding masculine, feminine, or neuter
forms. The singular form of Defined Terms, nouns, pronouns, and verbs include
the plural, and vice versa.
(g)    Notices. Unless otherwise stated in this Mortgage, notices must be in
writing and delivered in person or sent by facsimile, email, or certified or
registered mail with postage prepaid and return receipt requested, to the Person
entitled to receive the notice at the last physical address, fax number, or
email address provided in writing by that Person. Notices will be deemed given
on the date actually received.
(h)    Governing Law. This Mortgage will be construed and interpreted in
accordance with the laws of the State of Hawaii. If any provision of this
Mortgage is held to be invalid or unenforceable, such invalidity or
unenforceability will not affect the validity and enforceability of the other
provisions of this Mortgage.
(i)    Section Headings. The Section headings in this Mortgage are inserted only
for convenience and will in no way define, describe, or limit the scope or
intent of any provisions of this Mortgage.
(j)    Integration. This Mortgage constitutes the final, entire agreement among
the Mortgagor and Mortgagee pertaining to the subject matter of this Mortgage
and supersedes all prior agreements and understandings pertaining to this
Mortgage. All exhibits and schedules (if any) referenced in this Mortgage are a
part of this Mortgage.
(k)    Attorneys’ Fees and Costs. Without limiting any other provision of this
Mortgage, if any party institutes an arbitration, lawsuit, action, or other
proceeding of any nature in connection with any controversy arising out of this
Mortgage, or to interpret or enforce any rights under this Mortgage, the
prevailing party may recover all expenses the prevailing party incurs in
enforcing this Mortgage, including but not limited to attorneys’ fees, costs,
and expenses of the arbitration, suit, action, or other proceeding. Any judgment
or order entered in such action will contain a specific provision providing for
the recovery of attorneys’ fees and costs incurred in enforcing such judgment
and an award of prejudgment interest from the date of the breach at the maximum
rate of interest allowed by law. The prevailing party will be determined by the
court, arbiter, or other decision maker based on an assessment of which party’s
major arguments made or positions taken in the proceedings could fairly be said
to have prevailed over the other party’s major arguments or positions on major
disputed issues.
(l)    Counterparts. This Mortgage may be signed in counterparts, each of which
will be deemed an original but will constitute one instrument, and may be
delivered personally or by facsimile, email, or certified or registered mail.
Mortgagor will, however, promptly provide original physical signature pages for
recording.
Signature page follows.



397891
Page 18

--------------------------------------------------------------------------------




Mortgagor is executing this Mortgage effective as of the Effective Date.


 
Aina Le’a, Inc.
 
 
 
 
By:
 
 
Printed Name:
 
 
As:
 








Signature page to Purchase-Money Mortgage, Security Agreement, and Financing
Statement
397891
Page 19



--------------------------------------------------------------------------------




STATE OF HAWAII
)
 
 
)
SS
COUNTY OF HAWAII
)
 





                        On this _________ day of ____________________, 2015,
before me appeared _______________________, to me personally known, who being by
me duly sworn or affirmed, did say that such person executed the foregoing
instrument as the free act and deed of such person, and if applicable in the
capacity shown, having been duly authorized to execute such instrument in such
capacity.


(seal)
Name:
 
Notary Public, State of Hawaii
 
_______ Judicial Circuit
 
 
 
My commission expires on: _____________
 
 
 
Notary Certification
 
 
 
Doc. Date: _________________________ # Pages: __________
 
_______________________________ _____________ Circuit
 
[Print Name of Notary]
 
 
(seal)
Document Description:
 
Purchase-Money Mortgage, Security Agreement, and Financing
 
Statement
 
____________________________________________________
 
Notary Signature                Date
 
 
 
 




397891



--------------------------------------------------------------------------------




Exhibit A
to Purchase-Money Mortgage, Security Agreement, and Financing Statement


Description of Land



397891



--------------------------------------------------------------------------------




Exhibit B
to Purchase-Money Mortgage, Security Agreement, and Financing Statement


Description of Lot D-1-B-2



397891



--------------------------------------------------------------------------------




Exhibit C
to Purchase-Money Mortgage, Security Agreement, and Financing Statement


Description of Lot D-1-B-1



397891



--------------------------------------------------------------------------------








































LAND COURT


































REGULAR SYSTEM

AFTER RECORDATION, RETURN BY MAIL ( )    PICKUP ( )
                    
                    
                    
                    
 



TERMINATION OF JOINT DEVELOPMENT AGREEMENT
 



“Buyer”:
Aina Le‘a, Inc., a Delaware corporation with an address of at 201 Waikoloa Beach
Drive #2F17, Waikoloa, Hawaii 96738; and



“Seller”:
Bridge Aina Le‘a, LLC, a Hawaii limited liability company with an address of PMB
29, Box 10001, Saipan, MP 96950



“Effective Date”:
___________________________, 20____

 

Tax Map Key No. (3) 6-8-001-____
This document contains ___ pages



This Termination of Joint Development Agreement (“Termination”) is made as of
the Effective Date stated above by Buyer and Seller (collectively, “Parties”).
Buyer and Seller entered into a Joint Development Agreement (“Agreement”) dated
December 11, 2009 and recorded a short form of the Agreement titled “Short Form
of Joint Development Agreement” in the Bureau of Conveyances as Document No.
2009-188880 on December 11, 2009 (“Short Form”). At the time the Parties entered
into the Agreement and

284709

--------------------------------------------------------------------------------




Short Form, Buyer was a Nevada limited liability company. Buyer subsequently
converted into a Delaware corporation.
The Parties acknowledge and agree Agreement has been terminated and therefore
release, cancel, and terminate the Short Form effective as of the Effective
Date.
This Termination may be executed in any number of counterparts, each of which
will be deemed an original, but all of which will constitute one and the same
instrument, binding all of the Parties, notwithstanding all of the Parties are
not a signatory to the original or the same counterpart. For all purposes,
including, without limitation, recordation, filing, and delivery of this
Termination, duplicate unexecuted and unacknowledged pages of the counterparts
may be discarded and the remaining pages assembled as one document.
The Parties are executing this Termination effective as of the Effective Date.
 
Aina Le‘a, Inc.
 
By:
 
 
 
Printed Name:
 
 
As:
 
 
 
 
 
 
 
Bridge Aina Le‘a, LLC
 
By:
 
 
 
 
John Baldwin
 
As:
Manager
 


















284709

--------------------------------------------------------------------------------




[ADD NOTARY ACKNOWLEDGEMENTS]
 


MUTUAL RELEASE AGREEMENT
This Mutual Release Agreement (“Agreement”) is made ________________, 2015
(“Effective Date”) by Aina Le’a, Inc., a Delaware corporation (“Aina Le’a”), DW
Aina Le’a Development, LLC, a Nevada limited liability company (“DW”), Relco
Corp., a Nevada corporation (“Relco”), and Bridge Aina Le’a, LLC, a Hawaii
limited liability company (“Bridge”).
Aina Le’a, DW, Relco, and Bridge (collectively, “Parties”) entered into a
Purchase and Sale Agreement effective October 1, 2008 relating to certain
property Bridge owned on the Island of Hawaii, which was amended and restated by
an Amended and Restated Purchase and Sale Agreement dated February 9, 2009
between Bridge, Relco, and DW, which was further amended by a First Modification
and Partial Assignment of Amended and Restated Purchase and Sale Agreement dated
December 11, 2009 between Bridge, Relco, DW, and Aina Le’a, which was
supplemented by a Supplemental Agreement Regarding First Modification and
Partial Assignment of Amended and Restated Purchase and Sale Agreement dated
December 11, 2009 between Bridge, Relco, DW, and Aina Le’a (collectively,
“Previous PSA”).
At the time Aina Le’a entered into the foregoing agreements, Aina Le’a was a
Nevada limited liability company named “Aina Le’a, LLC.” Aina Le’a subsequently
converted into a Delaware corporation named “Aina Le’a, Inc,” but remains the
same entity.
Bridge contends that the Previous PSA was terminated, which Aina Le’a, DW, and
Relco dispute.
Concurrently with the execution of this Agreement, Bridge and Aina Le’a are
entering into a separate Purchase and Sale Agreement for Residential Property at
Aina Le’a (“New PSA”) for Aina Le’a’s purchase from Bridge of certain property
on the Island of Hawaii designated as Tax Map Key No. (3) 6-8-001-038, Lot No.
B-1-A, consisting of approximately 628.316 acres, and Tax Map Key No. (3)
6-8-001-039, Lot No. D-1-A consisting of approximately 383.033 acres
(collectively, “Residential Property”).
Bridge would not be willing to enter into the New PSA unless Aina Le’a, DW, and
Relco entered into this Agreement. DW and Relco are affiliates of Aina Le’a and
consider it to be in their best interests for Bridge to enter into the New PSA.
Aina Le’a, DW, and Relco are entering into this Agreement to induce Bridge to
enter into the PSA.
Therefore, the Parties agree as follows:
1.    Termination of Previous PSA. The Parties agree that effective as of the
date that Bridge conveys the Residential Property to Aina Le`a, the Previous PSA
is terminated.

284709

--------------------------------------------------------------------------------




2.    Release of Claims. Effective as of the date that Bridge conveys the
Residential Property to Aina Le‘a, each Party waives, releases, and forever
discharges any and all Released Claims against the other Parties and each of
their owners, members, managers, partners, joint venturers, directors, officers,
agents, employees, employers, insurers, subrogees, indemnitors, successors in
interest, subsidiaries, sureties, attorneys, experts, consultants, and
successors and assignees. “Released Claims” means any and all defenses,
allegations, claims, causes of action, complaints, counterclaims, cross-claims,
third-party complaints, complaints over and against, claims for contribution or
indemnity, subrogation claims, claims to recover defense costs, other
complaints, past, present, or future claims, demands, obligations, actions,
causes of action, claims for relief, liability or liabilities, rights, damages,
losses, costs, expenses, liens, debts, interest, compensation, fees, litigation
expenses, attorney fees, expert fees, consultant fees, loss of use, loss of
profits, general damages, consequential damages, exemplary damages, punitive
damages, damages of every kind or nature whatsoever whether based on contract,
tort, warranty, strict liability, statute, common law, tenders of defense or
otherwise, whether in law or equity, whether known or unknown, contingent or
uncertain, latent or patent, or whether anticipated or not, resulting from, or
arising out of, or related in any way to the Previous PSA or the termination of
the Previous PSA. The definition of “Released Claims” does not mean, include,
nor extend to any claims that may arise out of the enforcement of this
Agreement, nor does it mean or include claims against third parties who are not
among the persons or entities released as defined in this section.
3.    Waiver of Jury Trial. THE PARTIES KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT WHICH ANY PARTY MAY HAVE TO TRIAL BY JURY IN ANY
PROCEEDING, LITIGATION, OR COUNTERCLAIM BASED ON, ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF ANY PARTY. IF THE SUBJECT
MATTER OF ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO
PARTY WILL PRESENT AS A NON-COMPULSORY COUNTERCLAIM IN ANY SUCH LAWSUIT ANY
CLAIM BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT.
FURTHERMORE, NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY
TRIAL CANNOT BE WAIVED.
4.    Miscellaneous.
(a)    Integration of Entire Agreement; Amendment. This Agreement is the final,
entire agreement among the Parties pertaining to the subject matter of this
Agreement, and supersedes all previous agreements and understandings pertaining
to this Agreement or its subject matter. The recitals (i.e., the background
information provided after the opening paragraph of this Agreement) are a part
of this Agreement. This Agreement may not be amended or modified except by a
written instrument executed by all of the Parties.
(b)    Severability. If any provision of this Agreement is determined to be
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality, and enforceability of that provision in every other respect and the
remaining provisions of this

397844
Page 1

--------------------------------------------------------------------------------




Agreement will not, at the election of the Party for whose benefit the provision
exists, be in any way impaired.
(c)    Applicable Law; Disputes. This Agreement will be governed by the laws of
the State of Hawaii without regard to the choice of law or principles of
conflict of law. The Parties will bring all actions in law, equity, or otherwise
arising under this Agreement, or related to the transactions contemplated in
this Agreement, exclusively in the federal or state courts of Hawaii, and in no
other jurisdiction or venue. Each Party consents to the jurisdiction of such
courts. Each Party waives all rights to a jury trial in any dispute pertaining
to this Agreement.
(d)    Attorneys’ Fees and Costs. If any Party institutes an arbitration,
lawsuit, action, or other proceeding of any nature in connection with any
controversy arising out of this Agreement, or to interpret or enforce any rights
under this Agreement, the prevailing Party may recover all expenses the
prevailing Party incurs in enforcing this Agreement, including but not limited
to attorneys’ fees, costs, and expenses of the arbitration, suit, action, or
other proceeding. Any judgment or order entered in such action will contain a
specific provision providing for the recovery of attorneys’ fees and costs
incurred in enforcing such judgment and an award of prejudgment interest from
the date of the breach at the maximum rate of interest allowed by law. The
prevailing Party will be determined by the court, arbiter, or other decision
maker based on an assessment of which Party’s major arguments made or positions
taken in the proceedings could fairly be said to have prevailed over the other
Party’s major arguments or positions on major disputed issues.
(e)    Legal Representation. Each Party acknowledges and represents that it: (1)
was represented by its own legal counsel in the negotiation and execution of
this Agreement, (2) had the opportunity to seek advice regarding its legal
rights from such counsel, and (3) is not relying on any representation or
statement made by any other Party or any other Party’s legal counsel in entering
into this Agreement.
(f)    Drafting. No provision of this Agreement may be interpreted for or
against any Party on the basis that it drafted such provision, and no
presumption or burden of proof may arise disfavoring or favoring any Party
because of the authorship of any of the provisions of this Agreement.
(g)    Settlement Not an Admission of Liability. This Agreement is to be
construed strictly as a compromise and settlement of all Released Claims between
the Parties for the purpose of avoiding further controversy, litigation, costs,
and expenses. Nothing in this Agreement is to be construed as an admission of
any liability, or fault of any kind or nature whatsoever by any of the Parties,
any such liability being expressly denied by all Parties.
(h)    Captions and Headings. In this Agreement, the captions and headings are
inserted for convenience, reference, and identification purposes only, and do
not control, define, limit, alter, nor affect the matters contained in any
provision of this Agreement.
(i)    Counterparts. The Parties and their signatories may separately execute
this Agreement in counterparts, all of which together will be an agreement
binding on all the

397844
Page 2

--------------------------------------------------------------------------------




Parties, notwithstanding that all Parties and signatories did not sign the
original or the same counterpart. Signature pages may be delivered personally or
by facsimile, email, or certified or registered mail.
Signature page follows.

397844
Page 3

--------------------------------------------------------------------------------




The Parties are executing this Agreement effective as of the Effective Date.




Aina Le'a, Inc.
 
Relco Corp.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
By:
 
 
Printed Name:
 
 
Printed Name:
 
As:
 
 
 
As:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DW Aina Le'a Development, LLC
 
Bridge Aina Le'a, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
By:
 
 
Printed Name:
 
 
 
John Baldwin
 
As:
 
 
 
As:
Manager
 
 
 
 
 
 
 
 






Signature page to Mutual Release Agreement
397844        



--------------------------------------------------------------------------------




 
 
LAND COURT
REGULAR SYSTEM
AFTER RECORDATION, RETURN BY: Mail ( ) Pickup (X)


Bays Lung Rose & Holma [BWH]
700 Bishop St., Ste. 900
Honolulu, HI 96813
Telephone: (808) 523-9000


 
TITLE OF DOCUMENT:


ASSIGNMENT OF PARTICIPATION IN NOTE AND MORTGAGE
 
 
PARTIES TO DOCUMENT:


“Assignor”:    DW Aina Le’a Development, LLC, a Nevada limited liability
company, with a mailing address of P.O. Box 383937, Waikoloa, Hawaii 96738


“Assignee”:    Bridge Aina Le’a, LLC, a Hawaii limited liability company, with a
mailing address of P.O. Box 10001, pmb 29, Saipan, MP 96950
Tax Map Key No.:    (3) 6-8-001-039
This document contains ___ pages.




357894



--------------------------------------------------------------------------------




This Assignment of Participation in Note and Mortgage (“Assignment”) is made by
Assignor and Assignee (collectively, “Parties”) effective as of
_____________________, 2015 (“Effective Date”).
Assignee executed and delivered to Carombola Management, LLC, a CNMI limited
liability company (“Lender”) Promissory Note dated February 9, 2009 (“Note”)
evidencing an initial indebtedness by Assignee to Lender in the principal amount
of $18,070,000.00 (“Loan”).
To secure its obligation to repay the Loan, Assignee executed a Mortgage,
Security Agreement and Financing Statement dated February 9, 2009 in favor of
Lender, recorded in the Bureau of Conveyances of the State of Hawaii (“Bureau”)
on February 17, 2009 as Document No. 2009-022388 (“Mortgage”), covering
Borrower’s interest in the real property described in the Mortgage. Lender
contemporaneously filed a UCC Financing Statement, recorded in the Bureau on
February 17, 2009 as Document No. 2009-022389 (“Financing Statement”), naming
Assignee as “Debtor.”
Assignor, Assignee, and Lender also entered into a Participation Agreement dated
February 9, 2009 (“Participation Agreement”), and an Assignment of Participation
in Mortgage, Security Agreement and Financing Statement dated February 9, 2009,
recorded in the Bureau as Document No. 2009-022390 (“Previous Assignment”).
The Parties wish for Assignor to assign to Assignee certain rights in and under
the foregoing agreements according to the terms of this Assignment.
Therefore, for $1.00 and other good and valuable consideration, the receipt and
sufficiency of which the Parties’ acknowledge, the Parties agree as follows:
1.    Assignment and Assumption. Assignor assigns, transfers, and sets over to
Assignee all of Assignor’s right, title, and interest in the following
(collectively, “Assigned Interests”):
(a)    a 6% “Participation” (as that term is defined in the Participation
Agreement) in, to, and under the Mortgage;
(b)    Assignor’s corresponding rights and obligations as “Holder” under the
Note in the amount of $1,070,000.00 of the “Principal” (as that term is defined
in the Participation Agreement); and
(c)    any other corresponding rights and obligations under the Participation
Agreement.
2.    Representations and Warranties. Assignor represents, warrants, and
covenants to with Assignee that:
(a)    the Assigned Interests are free and clear of all security agreements and
other encumbrances;
(b)    Assignor is the sole owner of the Assigned Interests and has the full
right, power, and authority to assign the Assigned Interests to Assignee without
obtaining the consent of any third party;

357894
Page 1



--------------------------------------------------------------------------------




(c)    Following the recordation of this Assignment, Assignor will no have
interest in and no right to receive any payments or monies from the Note or
Mortgage; and
(d)    Assignor will forever defend title to the Assigned Interests for
Assignee, and Assignee’s successors and assigns, against the claims of any
persons claiming by or through Assignor.
3.    Miscellaneous.
(a)    Further Action. The Parties will execute and deliver all documents,
provide all information, and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Assignment.
(b)    Binding Effect. This Assignment binds and inures to the benefit of the
Parties and their successors, legal representatives, and permitted assignees.
(c)    Integration of Entire Agreement. This Assignment is the final, entire
agreement among the Parties pertaining to the subject matter of this Assignment,
and supersedes all previous agreements and understandings pertaining to this
Assignment or its subject matter. All recitals (i.e., any background information
provided after the opening paragraph of this Assignment), Exhibits, and
Schedules (if any) referenced in this Assignment are a part of this Assignment.
(d)    Applicable Law. This Assignment will be governed by the laws of the State
of Hawaii without regard to the choice of law or principles of conflict of law.
(e)    Jurisdiction. The Parties will bring all actions in law, equity, or
otherwise arising under this Assignment (or related to the transactions
contemplated in this Assignment), exclusively in the federal or state courts
sitting in Honolulu, Hawaii, and in no other jurisdiction or venue. Each Party
consents to the jurisdiction of such courts. Each Party further agrees that
personal jurisdiction over that Party may be effected by service of process by
registered or certified mail addressed to the last address that Party provided
to the other Parties, and that when so made will be as if served upon that Party
personally within the State of Hawaii.
(f)    Attorneys’ Fees and Costs. If any Party institutes an arbitration,
lawsuit, action, or other proceeding of any nature in connection with any
controversy arising out of this Assignment, or to interpret or enforce any
rights under this Assignment, the prevailing Party may recover all expenses the
prevailing Party incurs in enforcing this Assignment, including but not limited
to attorneys’ fees, costs, and expenses of the arbitration, suit, action, or
other proceeding. Any judgment or order entered in such action will contain a
specific provision providing for the recovery of attorneys’ fees and costs
incurred in enforcing such judgment and an award of prejudgment interest from
the date of the breach at the maximum rate of interest allowed by law. The
prevailing Party will be determined by the court, arbiter, or other decision
maker based on an assessment of which Party’s major arguments made or positions
taken in the proceedings could fairly be said to have prevailed over the other
Party’s major arguments or positions on major disputed issues.
(g)    Legal Representation. Each Party acknowledges and represents that it: (1)
was represented by its own legal counsel in the negotiation and execution of
this Assignment; (2) had the opportunity to seek advice regarding its legal
rights from such counsel; and (3) is not relying on any representation or
statement made by any other Party or any other Party’s legal counsel in entering
into this Assignment.
(h)    Drafting. This Assignment is the result of negotiation between
sophisticated parties. No provision of this Assignment may be interpreted for or
against any Party on the basis that it drafted such provision, and no
presumption or burden of proof may arise disfavoring or favoring any Party
because of the authorship of any

357894
Page 2



--------------------------------------------------------------------------------




of the provisions of this Assignment.
(i)    Counterparts. This Assignment may be executed in counterparts. Signature
pages may be delivered personally, by mail, or electronically.
Signature page follows.



357894
Page 3



--------------------------------------------------------------------------------




The Parties are executing this Assignment effective as of the Effective Date.




DW Aina Le’a Development, LLC




By:                   
Printed Name: ________________________
As:                   




Bridge Aina Le’a, LLC




By:                   
Printed Name: ________________________
As:                   


357894
Signature page to Assignment of Participation in Note and Mortgage

--------------------------------------------------------------------------------




STATE OF HAWAII
)
 
 
)
SS
COUNTY OF ___________________
)
 





                        On this _________ day of ____________________, 201__,
before me appeared _______________________, to me personally known, who being by
me duly sworn or affirmed, did say that such person executed the foregoing
instrument as the free act and deed of such person, and if applicable in the
capacity shown, having been duly authorized to execute such instrument in such
capacity.


(seal)
Name:
 
Notary Public, State of Hawaii
 
_______ Judicial Circuit
 
 
 
My commission expires on: _____________
 
 
 
Notary Certification
 
 
 
Doc. Date: _________________________ # Pages: __________
 
_______________________________ _____________ Circuit
 
[Print Name of Notary]
 
 
(seal)
Document Description:
 
Assignment of Participation in Note and Mortgage
 
 
 
____________________________________________________
 
Notary Signature                Date




357894



--------------------------------------------------------------------------------




STATE OF HAWAII
)
 
 
)
SS
COUNTY OF ___________________
)
 





                        On this _________ day of ____________________, 201__,
before me appeared _______________________, to me personally known, who being by
me duly sworn or affirmed, did say that such person executed the foregoing
instrument as the free act and deed of such person, and if applicable in the
capacity shown, having been duly authorized to execute such instrument in such
capacity.


(seal)
Name:
 
Notary Public, State of Hawaii
 
_______ Judicial Circuit
 
 
 
My commission expires on: _____________
 
 
 
Notary Certification
 
 
 
Doc. Date: _________________________ # Pages: __________
 
_______________________________ _____________ Circuit
 
[Print Name of Notary]
 
 
(seal)
Document Description:
 
Assignment of Participation in Note and Mortgage
 
 
 
____________________________________________________
 
Notary Signature                Date




357894



--------------------------------------------------------------------------------




 
 
LAND COURT
REGULAR SYSTEM
AFTER RECORDATION, RETURN BY: Mail ( ) Pickup (X)


Bays Lung Rose & Holma [BWH]
700 Bishop St., Ste. 900
Honolulu, HI 96813
Telephone: (808) 523-9000


 
TITLE OF DOCUMENT:


DESIGNATION AND GRANT OF EASEMENTS A-1-A, A-1-C, A-1-D, A-1-E, A-3, A-6-3, D-2,
D-3, D-4, D-5, D-6, L-1, and L-2 (Access, Utility, Drainage, and Landscape
Purposes)
AND EXTINGUISHMENT OF EASEMENT A
 
 
PARTIES TO DOCUMENT:
“Burdened    Bridge Aina Le‘a, LLC, a Hawaii limited liability company, with a
mailing address
Owner”:    of P.O. Box 10001, PMB 29, Saipan, MP 96950 (in Bridge Aina Le‘a,
LLC’s     capacity as owner of the Burdened Land (defined below))
“Benefited    Bridge Aina Le‘a, LLC, a Hawaii limited liability company, with a
mailing address Owners”:    of P.O. Box 10001, PMB 29, Saipan, MP 96950 (in
Bridge Aina Le‘a, LLC’s     capacity as owner of the Commercial Property
(defined below), “Bridge”);
Aina Le‘a, Inc., a Delaware corporation, with an address of at 201 Waikoloa
Beach Drive, #2F17, Waikoloa, Hawaii 96738 (“Aina Le‘a”); and
Emerald Hawaii Services, Inc., a Hawaii corporation, as successor Trustee under
that certain unrecorded Aina Le‘a Land Trust Agreement for Aina Le‘a Land Trust
No. 1, as amended and completely restated by unrecorded instrument dated July 7,
2011, with an address of 1 Lincoln Center. 15th Floor, Oakbrook Terrace, IL
60181 (“EHS”)


Tax Map Key No.: (3) 6-8-001-025
This document contains ___ pages.


307044    
Page 1



--------------------------------------------------------------------------------




This Designation and Grant of Easement (“Easement Grant”) is made effective as
of __________________, 201__ (“Effective Date”) by the parties identified as
Burdened Owner and Benefited Owners above (collectively, “Parties”).
Burdened Owner owns the real property located in Waikoloa, South Kohala on the
Island and County of Hawaii, State of Hawaii, designated as Lot A-1-A, Tax Map
Key No. (3) 6-8-001-040, consisting of approximately 392.808 acres, on which the
Easements (defined below) are located (“Burdened Land”).
Aina Le‘a and EHS own the real property located on the Island of Hawaii, State
of Hawaii, designated as Lot No. D-1-B-1, Tax Map Key No. (3) 6-8-001-069,
consisting of approximately 23.559 acres, as further described in Exhibit A, and
Lot No. D-1-B-2, Tax Map Key No. (3) 6-8-001-036, consisting of approximately
37.863 acres, also as further described in Exhibit A (collectively,
“Affordable-Housing Property”). In this Easement Grant, “Affordable-Housing
Owners” means the owners of the Affordable-Housing Property.
Aina Le‘a also owns the real property located in Waikoloa, South Kohala, Island
and County of Hawaii, State of Hawaii designated Lot B-1-A, TMK (3) 6-8-001-038,
as further described in Exhibit B, and Lot D-1-A, TMK (3) 6-8-001-039, also as
further described in Exhibit B (collectively, “Residential Property”).
Bridge owns the real property located on the Island of Hawaii, State of Hawaii,
designated as Lot No. C-1-A, Tax Map Key No. (3) 6-8-001-025, consisting of
approximately 27.016 acres, as further described in Exhibit C (“Commercial
Property”).
In this Easement Grant, “Benefited Land” means the Affordable-Housing Property,
Residential Property, and Commercial Property. The Burdened Land and the
Benefited Land are shown on the copy of Tax Map Plat (3) 6-8-001 attached to
this Easement Grant as Exhibit D.
The Parties wish to declare, grant, and accept certain non-exclusive easements
over the Burdened Land in favor of the Benefited Land according to the terms of
this Easement Grant.
Therefore, for $10 and other consideration, the receipt and sufficiency of which
the Parties acknowledge, the Parties agree as follows:
1.    Grant of Easements.
(a)    Burdened Owner creates and grants to Benefited Owners nonexclusive
easements as follows:
(1)    “Easement A-1-A”, “Easement A-1-C”, “Easement A-1-D”, “Easement A-1-E”,
“Easement A-3”, and “Easement A-6-3” over, across, and under the portion of the
Burdened Land designated as such on Exhibit E, as described in detail in Exhibit
F, for access and utility purposes for the use and benefit of the Benefited
Land;

307044    
Page 2



--------------------------------------------------------------------------------




(2)    “Easement D-2”, “Easement D-3”, “Easement D-4”, “Easement D-5”, and
“Easement D-6” over, across, and under the portion of the Burdened Land
designated as such on Exhibit E, as described in detail in Exhibit G, for storm
drainage purposes for the use and benefit of the Benefited Land; and
(3)    “Easement L-1”, and “Easement L-2” over, across, and under the portion of
the Burdened Land designated as such on Exhibit E, as described in detail in
Exhibit H, for landscape purposes for the use and benefit of the Benefited Land.
(b)    In this Easement Grant, “Easements” means the foregoing easements
collectively, and “Easement Areas” means the areas over, across, and under which
the Easements have been granted.
2.    Use of Easement Areas. Benefited Owners will use the Easements and
Easement Areas solely for their respective purposes as stated above. Benefited
Owners will not commit or permit to be committed any waste in or upon the
Easement Areas. Benefited Owners will not maintain any public or private
nuisance or any other action which may interfere with or disturb the quiet
enjoyment of any surrounding property, nor will Benefited Owners permit the
Easement Areas to be used for any improper, offensive, or unlawful purpose.
3.    Extinguishment of Easement A. Easement A, as shown on the Survey Map by
Thomas G. Pattison, Licensed Professional Land Surveyor No. 10743 with Pattison
Land Surveying, Inc. dated April 21, 2009, being the Subdivision Plat Map
approved in County of Hawaii Planning Department Subdivision No. SUB-09-000860,
was previously created on the Burdened Land for access and utility purposes. The
Parties acknowledge and agree that Easements A-1-A, A-1-C, A-1-D, and A-3 are
replacing Easement A. The Parties hereby terminate, cancel, and extinguish
Easement A.
4.    Dedication.
(a)    The Parties acknowledge that Burdened Owner, Bridge, and Aina Le‘a are
entering into an Agreement Regarding Easements and Utilities dated as of or
about the Effective Date of this Easement Grant which is being recorded in the
Bureau of Conveyances of the State of Hawaii (“Bureau”) contemporaneously with
the recording of this Easement Grant (“Easements/Utilities Agreement”). Among
other things, the Easements/Utilities Agreement sets forth certain rights and
obligations of Burdened Owner, Bridge, and Aina Le‘a regarding development,
construction, and use of certain improvements in the Easement Areas. In this
Easement Grant, “Improvement Assignee,” “Improvement Transfer,” and “Transferred
Improvement,” have the meanings set forth in the Easements/Utilities Agreement.
(b)    The Easements/Utilities Agreement contemplates the possibility of Aina
Le‘a’s performing one or more Improvement Transfers to one or more Improvement
Assignees. If Aina Le‘a performs an Improvement Transfer as permitted by the
Easements/Utilities Agreement, and all the requirements under the
Easements/Utilities

307044    
Page 3



--------------------------------------------------------------------------------




Agreement for such Improvement Transfer are met, then, in connection with such
Improvement Transfer:
(1)    the Parties will terminate this Easement Grant with respect to the
purpose set forth in this Easement Grant which is associated with such
Transferred Improvement (“Transferred-Improvement Purpose”) over the portion of
the Easement Area on which that Transferred Improvement is located
(“Transferred-Improvement Area”); and
(2)    Burdened Owner will, at the Improvement Assignee’s reasonable request and
at no cost to Burdened Owner, grant either: (A) a separate easement (which is
separate from and not subject to termination under the terms of this Easement
Grant) over the Transferred-Improvement Area for the Transferred-Improvement
Purpose in favor of the Improvement Assignee; or (B) if required by the
Improvement Assignee, transfer fee-simple interest of the
Transferred-Improvement Area to the Improvement Assignee, all at no cost to
Burdened Owner, and with reasonable reservations of easements and other rights
in favor of Burdened Owner for future use and development of the
Transferred-Improvement Area by Burdened Owner. Without limiting the foregoing,
Burdened Owner will not be required to incur any costs (including but not
limited to survey and application costs) in obtaining any subdivision approval
which may be required to effectuate a transfer of the fee-simple interest of the
Transferred-Improvement Area to an Improvement Assignee.
5.    Installation of Improvements and Maintenance. Each Benefited Owner will
use due care and diligence in the installation, maintenance, repair, and
operation of the improvements that it may construct in or upon the Easement
Areas, and will keep and maintain them and the Easement Areas in good and safe
condition and repair.
6.    Observance of Laws, Etc. Benefited Owners will, at all times during the
term hereof, observe, perform, and comply with the requirements of: (a) all
laws, statutes, ordinances, rules, and regulations now or hereafter made by any
governmental authority with jurisdiction over any Easement, any Easement Area,
or any improvement located on any Easement Area; and (b) all covenants,
conditions, and restrictions of record applicable to any Easement or any
Easement Area.
7.    Condition of Easement Areas. Benefited Owners confirm to Burdened Owner
that Benefited Owners have made such investigation of facts concerning the
physical condition of the Easement Areas as Benefited Owners have deemed
appropriate. Benefited Owners accept the Easement Areas “AS IS,” “WHERE IS,” and
“WITH ALL FAULTS”, and understand and agree that Burdened Owner has made and
makes no representation or warranty with respect to the condition of any
Easement Area or the suitability or fitness of any Easement or any Easement Area
for any particular purpose.
8.    Limitation of Liability. Burdened Owner will not be liable or responsible
for any loss or damage sustained by Benefited Owners or anyone claiming through
or under Benefited Owners by reason of the acts or omissions of Benefited Owners
or any

307044    
Page 4



--------------------------------------------------------------------------------




lessee, tenant, licensee, invitee, or other occupant or user of any Easement,
any Easement Area, or the surrounding lands of Burdened Owner or any other
person.
9.    Insurance. At the Affordable-Housing Owners’ sole expense, the
Affordable-Housing Owners will maintain a policy or policies of general
liability insurance covering the Easements and the Easement Areas, and all of
Benefited Owners’ operations conducted therefrom, in an amount of at least
$1,000,000.00 for each occurrence, and naming Burdened Owner as an additional
insured. At least once per year, and from time to time upon Burdened Owner’s
request, the Affordable-Housing Owners will provide Burdened Owner with evidence
reasonably satisfactory to Burdened Owner that the Affordable-Housing Owners
have the insurance coverage required by this Easement Grant, and that Burdened
Owner is an additional insured thereunder.
10.    Nonexclusive Grant. The rights and easements granted in this Easement
Grant are nonexclusive. Burdened Owner reserves all rights with respect to each
Easement and the Easement Areas other than as specifically conferred hereby upon
Benefited Owners, including, without limitation, the right to: (a) use the
Easement Areas for purposes which are not inconsistent with the terms of this
Easement Grant; and (b) make one or more nonexclusive grants of rights and
easements over the Easement Areas from time to time to governmental authorities,
public or private utilities, or other third parties. Benefited Owners consent to
all the preceding reservations, as long as such uses by Burdened Owner or others
do not unreasonably interfere with the rights of Benefited Owners under this
Grant of Easement.
11.    Substantial-Improvement Deadline.
(a)    Benefited Owners must construct Substantial Improvements in the Easement
Areas within three years of the Effective Date (“Substantial-Improvement
Deadline”). “Substantial Improvements” means: (1) actual physical improvements
(i.e., more than simply breaking ground) have been made to all portions of the
Easement Areas; and (2) physical improvements sufficient to support the
permitted uses contemplated in this Easement Grant have been completed in at
least 25% of the Easement Areas.
(b)    Benefited Owners may extend the Substantial-Improvement Deadline by 12
months (“Extended Deadline”) if the Benefited Owners pay Burdened Owner an
extension fee of $250,000.00 USD in immediately-available funds before
expiration of the Substantial-Improvement Deadline.
12.    Appurtenant to Benefited Land. The Easements are appurtenant to the
Benefited Land and may not be transferred or used except with regard to the
Benefited Land. The rights relating to the Easements will initially be held by
Benefited Owners and thereafter will pass to the heirs, successors, and assigns
of Benefited Owners, respectively, as appurtenant to the Benefited Land.
13.    Default and Remedies.

307044    
Page 5



--------------------------------------------------------------------------------




(a)    Ancillary Documents.
(1)    The Parties acknowledge and agree that Burdened Owner and Aina Le‘a are
parties to a Purchase and Sale Agreement for Residential Property at Aina Le‘a
dated __________________, 201__ (“PSA”) for Burdened Owner’s sale to Aina Le‘a
of the Residential Property. Pursuant to the PSA: (A) Burdened Owner made a
purchase-money loan to Aina Le‘a in the principal amount of $14,000,000.00 USD
(“Loan”) to enable Aina Le‘a to purchase the Residential Property; (B) Aina Le‘a
delivered a Promissory Note in the amount of and evidencing the Loan to Burdened
Owner dated as of or about the Effective Date of this Easement Grant (“Note”),
and delivered a Purchase-Money Mortgage, Security Agreement, and Financing
Statement in favor of Burdened Owner dated as of or about the Effective Date of
this Easement Grant and recorded in the Bureau as Document No.
___________________ (“Mortgage”) to secure repayment of the Loan; and (C) Aina
Le‘a and Burdened Owner entered into the Easements/Utilities Agreement.
(2)    Contemporaneously with the recording of this Easement Grant, the Parties
are also entering into and recording the following in the Bureau in favor of the
Benefited Land (collectively, “Other Easement Grants”):
(A)    Designation and Grant of Easements A-1-B and D-1 (Access, Utility, and
Drainage Purposes) over the real property on the Island of Hawaii designated as
Lot B-1-A, TMK (3) 6-8-001-038;
(B)    Designation and Grant of Easements A-6-4 and A-6-5 (Access and Utility
Purposes) over the real property on the Island of Hawaii designated as Lot
D-1-A, TMK (3) 6-8-001-039; and
(C)    Designation and Grant of Easements A-6-1, A-7, E-1, W-1, and W-2 (Access,
Utility, Electrical, Water Tank, and Water Well Purposes) over the real property
on the Island of Hawaii designated as Lot F-1, TMK (3) 6-8-001-037.
(b)    Event of Default. “Event of Default” means the occurrence of any one or
more of the following:
(1)    The Benefited Owners fail to construct Substantial Improvements in the
Easement Areas by the Substantial-Improvement Deadline (or the Extended
Deadline, if applicable).
(2)    Any Benefited Owner fails to perform or observe any other obligation of
this Easement Grant or the Other Easement Grants and fails to cure that breach
within 30 days after receiving notice from Burdened Owner specifying and
requesting remedy of the default.

307044    
Page 6



--------------------------------------------------------------------------------




(3)    Any Material Default (as that term is defined in the Easements/Utilities
Agreement) occurs.
(c)    Remedies. If an Event of Default occurs, then Burdened Owner may take any
one or more of the following actions, without prejudice to or limiting any other
remedies Burdened Owner may have:
(1)    Until the Mortgage is released, and as a part of the Burdened Owner’s
right to obtain relief for collection of the Note and its rights under the
Mortgage, Burdened Owner may terminate this Easement Grant as to any one or more
(or any portion) of the Easements and as to any one or more of the Benefited
Owners (subject to Section 13(d) Limitation on Remedies against
Affordable-Housing Property).
(2)    Take any other actions or pursue any other remedies available under this
Easement Grant, at law, or in equity.
(d)    Limitation on Remedies against Affordable-Housing Property.
Notwithstanding anything in this Easement Grant to the contrary, Burdened Owner
may not terminate any Easement: (1) which is intended for the direct benefit of
the Affordable-Housing Property; (2) the improvements for which have been
substantially constructed; and (3) which is then currently in use by any
Affordable-Housing Owner.
14.    Condemnation. If any portion of the Burdened Land is condemned, taken by,
or dedicated to the County of Hawaii, or any governmental entity, the Easements
will terminate without further action and Benefited Owners will sign documents
recognizing the extinguishment of the Easements.
15.    Indemnification. Each Benefited Owner will indemnify, defend, and hold
harmless Burdened Owner and its Affiliates from and against any and all demands,
causes of action, claims, losses, liabilities, expenses (including reasonable
attorneys’ fees and costs), and damages to persons or property based on, arising
out of, caused by, connected to, or related to that Benefited Owner’s (and any
of that Benefited Owner’s Affiliate’s): (a) use of any Easement or any Easement
Area; (b) negligence; (c) willful misconduct; or (d) breach of this Easement
Grant. “Affiliates” means a party’s directors, officers, shareholders, managers,
members, partners, incorporators, organizers, agents, employees, attorneys,
consultants, advisors, representatives, and affiliates.
16.    Joint and Several. The Affordable-Housing Owners’ obligations under this
Easement Grant are joint and several. Except as provided in the Exculpation
Section of this Easement Grant, Burdened Owner may proceed against and recover
and obtain remedies from either or both Aina Le‘a or HRD for any breach of this
Easement Grant by either Aina Le‘a or HRD.
17.    Exculpation. Anything herein contained to the contrary notwithstanding,
Burdened Owner will look solely and only to the Trust Property (as such term is
defined as of the Effective Date of this Easement Grant in that certain
unrecorded Aina Le‘a Land

307044    
Page 7



--------------------------------------------------------------------------------




Trust Agreement for Aina Le‘a Land Trust No. 1, as amended and completely
restated by unrecorded instrument dated July 7, 2011) for the payment,
performance, and observance of any amount, obligation, or provision to be paid,
performed or observed by EHS under this Easement Grant.  Except to the extent of
the Trust Property, neither EHS, nor any officer, director, member, principal,
or shareholder of EHS, nor any of their respective heirs, administrators,
executors, personal representatives, successors, or assigns (EHS and all of such
persons being herein referred to as the “EHS Releasees”), will have any personal
liability or other personal obligation or any liability for a deficiency for or
with respect to any payment, performance, or observance of any amount,
obligation, liability, or provisions to be paid, performed, or observed under
this Easement Grant, and by its acceptance hereof Burdened Owner agrees not to
seek or obtain a deficiency, money judgment, or other judgment against EHS or
any EHS Releasee (except to the extent of the Trust Property).
18.    Miscellaneous.
(a)    Waiver of Jury Trial. THE PARTIES KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT WHICH ANY PARTY MAY HAVE TO TRIAL BY JURY IN ANY
PROCEEDING, LITIGATION, OR COUNTERCLAIM BASED ON, ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS EASEMENT GRANT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF ANY PARTY. IF THE SUBJECT
MATTER OF ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO
PARTY WILL PRESENT AS A NON-COMPULSORY COUNTERCLAIM IN ANY SUCH LAWSUIT ANY
CLAIM BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS EASEMENT
GRANT. FURTHERMORE, NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A
JURY TRIAL CANNOT BE WAIVED.
(b)    Notice. Unless otherwise stated in this Easement Grant, notices must be
in writing and delivered in person or sent by facsimile, email, or certified or
registered mail with postage prepaid and return receipt requested, to each of
the persons designated below for each Party, to the address(es) listed below (or
such other address as a party may designate by giving written notice to the
other parties). Notices will be deemed given on the business day following the
date of actual receipt.

307044    
Page 8



--------------------------------------------------------------------------------




To Burdened Owner or Bridge:
Bridge Aina Le‘a, LLC
Attention: John Baldwin and Hoolae Paoa
P.O. Box 10001
PMB 29
Saipan, MP 96950
Fax No.: (808) 926-9767
 
 
With a copy to:
Bays Lung Rose & Holma
Attention: Bruce D. Voss and Bart W. Howk
Topa Financial Center
700 Bishop St., Ste. 900
Honolulu, HI 96813
Fax No.: (808) 533-4184
 
 
And by email to:
John Baldwin at jkb@bccnmi.com
Richard Pipes at rp@bccnmi.com
Bruce D. Voss at bvoss@legalhawaii.com
Bart W. Howk at bhowk@legalhawaii.com
 
 
To Aina Le‘a:
Aina Le‘a, Inc.
201 Waikoloa Beach Drive #2F17
Waikoloa, HI 96738
Attention: Robert Wessels and Mark Jackson
Email: bob@ainalea.com and Markj@ainalea.com
 
 
With a copy to:
Richard P. Bernstein
Law Offices of Richard P. Bernstein
701 Howe Avenue, Suite G45
Sacramento, CA 95825
Fax No.: (916) 921-7712
Email: rbernstein@rpblegal.com
To EHS:
Emerald Hawaii Services, Inc., Trustee
1 Lincoln Center. 15th Floor
Oakbrook Terrace, IL 60181
Fax No.:                 
E-mail:                 
 
 
With a copy to:
                    
Attention:                 
                    
                    
Fax No.:                 
E-mail:                 



(c)    Binding Effect. This Easement Grant will inure to the benefit of and will
be binding upon the Parties and each of their respective successors and assigns.

307044    
Page 9



--------------------------------------------------------------------------------




(d)    Definitions. The bolding, capitalizing of initial letters, and enclosing
of a word or phrase in quotation marks in this Easement Grant means that word or
phrase is defined by the surrounding text, as suggested by the context (each a
“Defined Term”). Unless otherwise stated or logically required by the context,
each use of a Defined Term with capitalized initial letters but without bolding
and quotation marks incorporates the corresponding definition. An uncapitalized
word or phrase is not a Defined Term and retains its common or legal term-of-art
meaning, as applicable, notwithstanding that the word or phrase may contain the
same text as a Defined Term.
(e)    Pronouns and Plurals. Whenever the context may require, any pronoun used
in this Easement Grant includes the corresponding masculine, feminine, or neuter
forms. The singular form of Defined Terms, nouns, pronouns, and verbs include
the plural, and vice versa.
(f)    Integration of Entire Agreement. This Easement Grant is the final, entire
agreement among the Parties pertaining to the subject matter of this Easement
Grant, and supersedes all previous agreements and understandings pertaining to
this Easement Grant or its subject matter. All recitals (i.e., any background
information provided after the opening paragraph of this Easement Grant),
Exhibits, and Schedules (if any) referenced in this Easement Grant are a part of
this Easement Grant.
(g)    No Waiver. A failure by a Party to require strict performance of any
provision of this Easement Grant, or to exercise any right or remedy arising
because of a breach, is not a waiver of that breach or any other covenant, duty,
agreement, or condition. Any extension or waiver by any Party of any provision
in this Easement Grant will be valid only if set forth in writing signed by that
Party.
(h)    Amendment. This Easement Grant may not be amended or modified except by a
written instrument executed by all of the Parties.
(i)    Severability. If any provision of this Easement Grant is determined to be
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality, and enforceability of that provision in every other respect and the
remaining provisions of this Easement Grant will not, at the election of the
Party for whose benefit the provision exists, be in any way affected or
impaired.
(j)    Applicable Law. This Easement Grant will be governed by the laws of the
State of Hawaii without regard to the choice of law or principles of conflict of
law.
(k)    Jurisdiction. The Parties will bring all actions in law, equity, or
otherwise arising under this Easement Grant (or related to the transactions
contemplated in this Easement Grant), exclusively in the federal or state courts
sitting in Honolulu, Hawaii, and in no other jurisdiction or venue. Each Party
consents to the jurisdiction of such courts. Each Party further agrees that
personal jurisdiction over that Party may be effected by service of process by
registered or certified mail addressed to the last address that Party provided
to the other Parties, and that when so made will be as if served upon that Party
personally within the State of Hawaii.

307044    
Page 10



--------------------------------------------------------------------------------




(l)    Attorneys’ Fees and Costs. If any Party institutes lawsuit in connection
with any controversy arising out of this Easement Grant, or to interpret or
enforce any rights under this Easement Grant, the prevailing Party may recover
all expenses the prevailing Party incurs in enforcing this Easement Grant,
including but not limited to attorneys’ fees, costs, and expenses of the
lawsuit. Any judgment or order entered in such lawsuit will contain a specific
provision providing for the recovery of attorneys’ fees and costs incurred in
enforcing such judgment and an award of prejudgment interest from the date of
the breach at the maximum rate of interest allowed by law. The prevailing Party
will be determined by the court based on an assessment of which Party’s major
arguments made or positions taken in the lawsuit could fairly be said to have
prevailed over the other Party’s major arguments or positions on major disputed
issues.
(m)    Legal Representation. Each Party acknowledges and represents that it (1)
was represented by its own legal counsel in the negotiation and execution of
this Easement Grant, (2) had the opportunity to seek advice regarding its legal
rights from such counsel, and (3) is not relying on any representation or
statement made by any other Party or any other Party’s legal counsel in entering
into this Easement Grant.
(n)    Drafting. This Easement Grant is the result of negotiation between
sophisticated parties. No provision of this Easement Grant may be interpreted
for or against any Party on the basis that it drafted such provision, and no
presumption or burden of proof may arise disfavoring or favoring any Party
because of the authorship of any of the provisions of this Easement Grant.
(o)    Counterparts. This Easement Grant may be executed in counterparts.
Signature pages may be delivered personally, by mail, or electronically.
Signature page follows.



307044    
Page 11



--------------------------------------------------------------------------------




The Parties are executing this Easement Grant to be effective as of the
Effective Date.


Aina Le‘a, Inc.




By:                   
Printed Name:             
As:                   




Emerald Hawaii Services, Inc., as Trustee aforesaid




By:                   
Printed Name:             
As:                   
Bridge Aina Le‘a, LLC




By:                   
John Baldwin
As: Manager



Exhibit List


Exhibit A:
Description of Affordable-Housing Property

Exhibit B:
Description of Residential Property

Exhibit C:
Description of Commercial Property

Exhibit D:
Tax Map Plat (3) 6-8-001

Exhibit E:
Map of Easements

Exhibit F:
Description of Easements A-1-A, A-1-C, A-1-D, A-1-E, A-3, and A-6-3

Exhibit G:
Description of Easements D-2, D-3, D-4, D-5, and D-6

Exhibit H:
Description of Easements L-1 and L-2


Signature page to Designation and Grant of Easements A-1-A, A-1-C, A-1-D, A-1-E,
A-3, A-6-3, D-2, D-3, D-4, D-5, D-6, L-1, and L-2


307044    



--------------------------------------------------------------------------------




[ATTACH NOTARY ACKNOWLEDGEMENTS]





307044



--------------------------------------------------------------------------------




Exhibit A
to Designation and Grant of Easements
A-1-A, A-1-C, A-1-D, A-1-E, A-3, A-6-3, D-2, D-3, D-4, D-5, D-6, L-1, and L-2
(Access, Utility, Drainage, and Landscape Purposes)
and Extinguishment of Easement A


Description of Affordable-Housing Property



307044



--------------------------------------------------------------------------------




Exhibit B
to Designation and Grant of Easements
A-1-A, A-1-C, A-1-D, A-1-E, A-3, A-6-3, D-2, D-3, D-4, D-5, D-6, L-1, and L-2
(Access, Utility, Drainage, and Landscape Purposes)
and Extinguishment of Easement A


Description of Residential Property



355805
Page 15



--------------------------------------------------------------------------------




Exhibit C
to Designation and Grant of Easements
A-1-A, A-1-C, A-1-D, A-1-E, A-3, A-6-3, D-2, D-3, D-4, D-5, D-6, L-1, and L-2
(Access, Utility, Drainage, and Landscape Purposes)
and Extinguishment of Easement A


Description of Commercial Property



307044



--------------------------------------------------------------------------------




Exhibit D
to Designation and Grant of Easements
A-1-A, A-1-C, A-1-D, A-1-E, A-3, A-6-3, D-2, D-3, D-4, D-5, D-6, L-1, and L-2
(Access, Utility, Drainage, and Landscape Purposes)
and Extinguishment of Easement A


Tax Map Plat (3) 6-8-001



307044



--------------------------------------------------------------------------------




[image0.gif]



307044



--------------------------------------------------------------------------------




Exhibit E
to Designation and Grant of Easements
A-1-A, A-1-C, A-1-D, A-1-E, A-3, A-6-3, D-2, D-3, D-4, D-5, D-6, L-1, and L-2
(Access, Utility, Drainage, and Landscape Purposes)
and Extinguishment of Easement A


Map of Easements



307044



--------------------------------------------------------------------------------




Exhibit F
to Designation and Grant of Easements
A-1-A, A-1-C, A-1-D, A-1-E, A-3, A-6-3, D-2, D-3, D-4, D-5, D-6, L-1, and L-2
(Access, Utility, Drainage, and Landscape Purposes)
and Extinguishment of Easement A


Description of Easements A-1-A, A-1-C, A-1-D, A-1-E, A-3, and A-6-3


LEGAL DESCRIPTION OF EASEMENT A‐1‐A
FOR ACCESS AND UTILITY PURPOSES
Being upon and across Lot A‐1‐A of Subdivision S09‐000860


BEING A PORTION OF ROYAL PATENT 5678, LAND COMMISSION AWARD 8521‐B, APANA 1 TO
G. D. HUEU, AT WAIKOLOA, SOUTH KOHALA, ISLAND OF HAWAII, COUNTY OF HAWAII, STATE
OF HAWAII


Beginning at the most Northern corner of this herein described access and
utility easement, being also the most Northern corner of Lot A‐1‐A and the most
Western corner of Lot B‐1‐A of Subdivision S09‐000860, being a portion of Royal
Patent 8521‐B, Apana 1 to G. D. Hueu and also being along the Southeast side of
Queen Kaahumanu Highway, the coordinates of said point of beginning referred to
Government Survey Triangulation Station “PUU HINAI” being 11,981.00 feet North
and 22,364.26 feet West and thence running by azimuths measured clockwise from
true South:
 
 
Thence along the remainder of Royal Patent 5671,
Land Commission Award 8521‐B, Apana 1 to G.
D. Hueu, with the following thirty‐three (33) courses:
 
 
Thence along the Southwest side of Lot B‐1‐A with the following six (6) courses:
1. 317°21’00”
280.26 feet
 
2. 47°21’00”
20.00 feet
 
 
 
Thence along a curve to the right with a radius of 530.00 feet, the chord
azimuth and distance being:
3. 330°49’36”
247.03 feet
 
4. 344°18’12”
405.80 feet
 
 
 
Thence along a curve to the left with a radius of 470.00 feet, the chord azimuth
and distance being:
5. 325°58’21”
295.63 feet
 
6. 307°38’30”
24.59 feet
 
 
 
Thence continuing along the North line of this herein described easement with
the following seven (7) courses:
7. 307°38’30”
658.90 feet
partly along Lot C‐1‐A of Subdivision S09‐000860
 
 
and crossing into Lot A‐1‐A of Subdivision S09‐000860;


307044    
Page 1



--------------------------------------------------------------------------------




 
 
Thence along the South line of this herein described easement upon and across
Lot A‐1‐A of Subdivision S09‐000860 with the following twelve (12) courses:
 
 
Thence along a curve to the left with a radius of 470.00 feet, the chord azimuth
and distance being:
8. 292°14’58”
249.50 feet
 
9. 276°51’26”
1164.91 feet
 
 
 
Thence along a curve to the right with a radius of 530.00 feet, the chord
azimuth and distance being:
10. 301°29’14”
441.76 feet
 
11. 326°07’03”
1058.69 feet
 
 
 
Thence along a curve to the left with a radius of 470.00 feet, the chord azimuth
and distance being:
12. 314°08’31”
195.04 feet
 
13. 302°10’00”
2150.32 feet
 
14. 32°10’00”
80.00 feet
along the East end of this herein described easement;
15. 122°10’00”
2150.32 feet
 
 
 
Thence along a curve to the right with a radius of 550.00 feet, the chord
azimuth and distance being:
16. 134°08’31”
228.24 feet
 
17. 146°07’03”
1032.29 feet
 
 
 
Thence along a curve to the left with a radius of 450.00 feet, the chord azimuth
and distance being:
18. 121°29’14.5”
375.08 feet
 
19. 96°51’26”
437.94 feet
 
20. 186°51’26”
40.00 feet
along Lot A‐2;
21. 96°51’26”     
350.07 feet
along Lot A‐2;
22. 06°51’26”
40.00 feet
along Lot A‐2;
 
 
Thence along the South line of this herein described easement upon and across
Lot A‐1‐A of Subdivision S09‐000860 with the following three (3) courses:
23. 96°51’26”
394.12 feet
 
 
 
Thence along a curve to the right with a radius of 570.00 feet, the chord
azimuth and distance being:
24. 112°14’58”
302.58 feet
 
25. 127°38’30”
330.97 feet
 
26. 217°38’30”
40.00 feet
along Lot A‐3;
27. 127°38’30”
50.00 feet
along Lot A‐3;
28. 37°38’30”
40.00 feet
along Lot A‐3;
 
 
Thence along the South line of this herein described easement upon and across
Lot A‐1‐A of Subdivision S09‐000860 with the following five (5) courses:
29. 127°38’30”
285.59 feet
 


307044    
Page 2



--------------------------------------------------------------------------------




 
 
Thence along a curve to the right with a radius of 520.00 feet, the chord
azimuth and distance being:
30. 145°58’21”
327.08 feet
 
31. 164°18’12”
449.24 feet
 
 
 
Thence along a curve to the left with a radius of 450.00 feet, the chord azimuth
and distance being:
32. 150°49’36”
209.74 feet
 
33. 137°21’00”
280.25 feet
280.25 feet
 
 
Thence along a curve to the left with a radius of 22820.35 feet, the chord
azimuth and distance being:


34. 227°20’59”
100.00 feet
along the Southeast of Queen Kaahumanu Highway to the point of beginning and
containing an area of 14.171 acres, more or less.





LEGAL DESCRIPTION OF EASEMENT A-1-C
FOR ACCESS AND UTILITY PURPOSES
Being upon and across Lot A-3 of Aina Lea


BEING A PORTION OF ROYALPATENT 5678, LAND COMMISSION AWARD 8521-B, APANA 1 TO G.
D. HUEU, AT WAIKOLOA, SOUTH KOHALA, ISLAND OF HAWAII, COUNTY OF HAWAII, STATE OF
HAWAII


Beginning at the most Northern corner of this herein described access and
utility easement, being also a Northern corner of Lot A-3, being a portion of
Royal Patent 8521-B, Apana 1 to G. D. Hueu, the coordinates of said point of
beginning referred to Government Survey Triangulation Station "PUU HINAI" being
10,677.68 feet North and 21,590.55 feet West and thence running by azimuths
measured clockwise from true South:
 
 
Thence along the remainder of Royal Patent 5671, Land Commission Award 8521-B,
Apana 1 to G. D. Hueu, with the following four (4) courses:
1. 307°38’30”
50.00 feet
along Lot A-3;
2. 37°"38’30”
40.00 feet
along Lot A-3;
3. 127°38’30”    
50.00 feet
upon and across Lot A-3;
4. 217°38’30”
40.00 feet
to the point of beginning and containing an area of 2,000 sq. ft., more or less.





LEGAL DESCRIPTION OF EASEMENT A-l-D
FOR ACCESS AND UTILITY PURPOSES
Being upon and across Lot A-2 of Aina Lea



307044    
Page 3



--------------------------------------------------------------------------------




BEING A PORTION OF ROYALPATENT 5678, LAND COMMISSION AWARD 8521-B, APANA 1 TO G.
D. HUEU, AT WAIKOLOA, SOUTH KOHALA, ISLAND OF HAWAII, COUNTY OF HAWAII, STATEOF
HAWAII


Beginning at the Northwest corner of this herein described access and utility
easement, being also the upper Northwest corner of Lot A-2, being a portion of
Royal Patent 8521-B, Apana 1 to G. D. Hueu, the coordinates of said point of
beginning referred to Government Survey Triangulation Station "PUU HINAI" being
10,677.68 feet North and 21,590.55 feet West and thence running by azimuths
measured clockwise from true South:
 
 
Thence along the remainder of Royal Patent 5671, Land Commission Award 8521-B,
Apana 1 to G. D. Hueu, with the following four (4) courses:
1. 276°51’26”    
350.07 feet
along Lot A-2;
2. 06°51’26”
40.00 feet
along Lot A-2;
3. 96°51’26”
350.07 feet
upon and across Lot A-2;
4. 186°51’26”    
40.00 feet
to the point of beginning and containing an area of 14,003 sq. ft., more or
less.





LEGAL DESCRIPTION OF EASEMENT A-l-E
FOR ACCESS AND UTILITY PURPOSES
Being upon and across Lot A-1-A of Subdivision S09-000860


BEING A PORTION OF ROYAL PATENT 5678, LAND COMMISSION AWARD 8521-B, APANA 1 TO
G. D. HUEU, AT WAIKOLOA, SOUTH KOHALA, ISLAND OF HAWAII, COUNTY OF HAWAII, STATE
OF HAWAII


Beginning at the most Eastern corner of this herein described easement, being
also the most Western corner of Lot D-1-B of Subdivision S09-000860, being a
portion of Royal Patent 8521-B, Apana 1 to G. D. Hueu, the coordinates of said
point of beginning referred to Government Survey Triangulation Station “PUU
HINAI” being 10,127.46 feet North and 19,543.00 feet West and thence running by
azimuths measured clockwise from true South:

307044    
Page 4



--------------------------------------------------------------------------------




 
 
Thence along the remainder of Royal Patent 5671, Land Commission Award 8521-B,
Apana 1 to G. D. Hueu, with the following thirteen (13) courses:
1. 56°00'00"
21.86 feet
upon and across Lot A-1-A, along Easement L-1, to a point;
2. 115°19'59"
335.92 feet
upon and across Lot A-1-A, along Easement A-1-A, to a point;
 
 
Thence along a curve to the left with a radius of 470.00 feet, the chord azimuth
and distance being:
3. 96°51'26"
837.80 feet
upon and across Lot A-1-A, along Easement A-1-A, to a point;
4. 234°50'00"
296.76 feet
upon and across Lot A-1-A, thence along Lot C-1-A of Subdivision S09-000860, to
a point;
5. 261°55'00"
221.21 feet
along Lot C-1-A of Subdivision S09-000860, to a point;
6. 237°15'00"
50.00 feet
along same, to a point;
 
 
Thence along a curve to the left with a radius of 650.00 feet, the chord azimuth
and distance being:
7. 309°06'34"
404.75 feet
along Lot B-1-A of Subdivision S09-000860, to a point;
8. 301°26'17"
393.60 feet
along Lot D-1-A of Subdivision S09-000860, to the point of beginning and
containing an area of 3.25 acres, more or less.







LEGAL DESCRIPTION OF EASEMENT A-3
FOR ROAD AND UTILITY PURPOSES
Being upon and across Lot A-l-A of Subdivision S09-000860


BEING A PORTION OF ROYALPATENT 5678, LAND COMMISSION AWARD 8521-B, APANA 1 TO G.
D. HUEU, AT WAIKOLOA, SOUTH KOHALA, ISLAND OF HAWAII, COUNTY OF HAWAII, STATEOF
HAWAII


Beginning at the Northeast corner of this herein described easement, being on
the South side of Lot D-1-B and the North side of Lot A-1-A of this subdivision,
being a portion of Royal Patent 5678, Land Commission Award 8521-B, Apana 1 to
G. D. Hueu, the coordinates of said point of beginning referred to Government
Survey Triangulation Station "PUU HINAI" being 9,821.85 feet North and 19,336.86
feet West and thence running by azimuths measured clockwise from true South:

307044    
Page 5



--------------------------------------------------------------------------------




 
 
Thence along the remainder of Royal Patent 5671, Land Commission Award 8521-B,
Apana 1 to G. D. Hueu, with the following four (4) courses:
1. 326°00’00”
51.39 feet
along Lot D-1-B-2;
 
 
Thence along a curve to the left with a radius of 15.00 feet, the chord azimuth
and distance being:
2. 02°28’04”
17.78 feet
to a point on the Northeast side of Easement A-1-A;
3. 146°07’03”
80.00 feet
along Easement A-1-A;
4. 289°58'42"
17.69 feet
to the point of beginning and containing an area of 619 square feet, more or
less.





LEGAL DESCRIPTION OF EASEMENT A-6-3
FOR ACCESS AND UTILITY PURPOSES
Being upon and across Lot A-1-A of Subdivision 09-000860


BEING A PORTION OF ROYALPATENT 5678, LAND COMMISSION AWARD 8521-B, APANA 1 TO G.
D. HUEU, AT WAIKOLOA, SOUTH KOHALA, ISLAND OF HAWAII, COUNTY OF HAWAII, STATEOF
HAWAII


Beginning at the Most Southerly corner of Lot D-l-A (Sub 09-000860), being a
common corner with Lot A-l-A (Sub 09-000860), being the Southeast corner of
Easement "A-6-4", the coordinates of said point of beginning referred to
Government Survey Triangulation Station "PUU HINAI" being 7877.16 feet North and
16932.27 feet West and thence running by azimuths measured clockwise from true
South:
 
 
Thence along the remainder of Royal Patent 5671, Land Commission Award 8521-B,
Apana 1 to G. D. Hueu, with the following Eight (8) courses:
1. 214°56’00”
742.53 feet
along Lot D-l-A to a Westerly corner of Lot F-l (Sub 04-000077-R);
2. 347°32’00”
40.76 feet
along Lot F-l to a point;
 
 
Thence upon and across Lot A-l-A (Sub 09-000860), with the following Five (5)
courses:
3. 34°56’00”
803.60 feet
to a point;
4. 122°10’00”
25.69 feet
to a point;
5. 212°10’00”    
80.00 feet
along Easement “A-l-A” to a point;
6. 122°10’00”
30.52 feet
continuing along Easement “A-l-A” to a point;
7. 214°56’00”
10.01 feet
to a point on the Southerly line of Lot D-l-A (Sub 09-000860);
8. 302°10’00”    
30.04 feet
to the point of beginning and containing an area of 0.566 acre, more or less.






307044    
Page 6



--------------------------------------------------------------------------------




Exhibit G
to Designation and Grant of Easements
A-1-A, A-1-C, A-1-D, A-3, A-6-3, D-2, D-3, D-4, D-5, D-6, L-1, and L-2
(Access, Utility, Drainage, and Landscape Purposes)
and Extinguishment of Easement A


Description of Easements D-2, D-3, D-4, D-5, and D-6

LEGAL DESCRIPTION OF EASEMENT D‐2
FOR STORM DRAINAGE PURPOSES
Being upon and across Lot A‐1‐A of Subdivision S09‐000860


BEING A PORTION OF ROYAL PATENT 5678, LAND COMMISSION AWARD 8521‐B, APANA 1 TO
G. D. HUEU, AT WAIKOLOA, SOUTH KOHALA, ISLAND OF HAWAII, COUNTY OF HAWAII, STATE
OF HAWAII


Beginning at the North corner of this herein described easement on the Southeast
side of Queen Kaahumanu Highway, being also the West corner of Easement “A‐1‐A”
of this subdivision, being a portion of Royal Patent 5678, Land Commission Award
8521‐B, Apana 1 to G. D. Hueu, the coordinates of said point of beginning
referred to Government Survey Triangulation Station “PUU HINAI” being 11,913.25
feet North and 22,437.81 feet West and thence running by azimuths measured
clockwise from true South:
 
 
Thence along the remainder of Royal Patent 5671, Land Commission Award 8521‐B,
Apana 1 to G. D. Hueu, with the following nine (9) courses:
1. 317°21’00”
280.25 feet
 
 
 
Thence along a curve to the right with a radius of 450.00 feet, the chord
azimuth and distance being:
2. 318°40’53”
20.91 feet
 
3. 50°00’47”
20.00 feet
 
 
 
Thence along a curve to the left with a radius of 430.00 feet, the chord azimuth
and distance being:
4. 138°40’53”
19.98 feet
 
5. 137°21’00”     
130.25 feet
 
6. 47°21’00”
30.00 feet
 
7. 90°31’10”
192.77 feet
 




307044    
Page 1



--------------------------------------------------------------------------------




8. 47°48’44”
129.38 feet
 
9. 137°48’44”     
20.01 feet
 
 
 
Thence along a curve to the left with a radius of 22,820.35 feet, the chord
azimuth and distance being:
10. 227°52’36”
319.82 feet
along Queen Kaahumanu Highway to the point of
beginning and containing an area of 24,958 sq. ft.,
more or less.





LEGAL DESCRIPTION OF EASEMENT D-3
FOR STORM DRAINAGE PURPOSES
Being upon and across Lot A-1-A of Subdivision S09-000860


BEING A PORTION OF ROYALPATENT 5678, LAND COMMISSION AWARD 8521-B, APANA 1 TO G.
D. HUEU, AT WAIKOLOA, SOUTH KOHALA, ISLAND OF HAWAII, COUNTY OF HAWAII, STATE OF
HAWAII


Beginning at the North corner of this herein described easement on the Southwest
side of Easement “A-1-A” of this subdivision, being a portion of Royal Patent
5678, Land Commission Award 8521-B, Apana 1 to G. D. Hueu, the coordinates of
said point of beginning referred to Government Survey Triangulation Station “PUU
HINAI” being 10,890.42 feet North and 21,915.47 feet West and thence running by
azimuths measured clockwise from true South:


 
 
Thence along the remainder of Royal Patent 5671, Land Commission Award 8521-8,
Apana 1 to G. D. Hueu,
 
 
With the following four (4) courses:
 
 
 
 
 
Thence along a curve to the left with a radius of 520.00 feet, the chord azimuth
and distance being:
1. 313°54’19”    
90.74 feet
along Easement A-1-A;
2. 38°53’59”
50.00 feet
 
 
 
Thence along a curve to the right with a radius of 570.00 feet, the chord
azimuth and distance being:
3. 133°54’19”
99.47 feet
 
4. 228°54’39”    
50.00 feet
to the point of beginning and containing an area of
4761 sq. ft., more or less.






307044    
Page 2



--------------------------------------------------------------------------------




LEGAL DESCRIPTION OF EASEMENT D-4
FOR STORM DRAINAGE PURPOSES
Being upon and across Lot A-1-A of Subdivision S09-000860


BEING A PORTION OF ROYALPATENT 5678, LAND COMMISSION AWARD 8521-B, APANA 1 TO G.
D. HUEU, AT WAIKOLOA, SOUTH KOHALA, ISLAND OF HAWAII, COUNTY OF HAWAII, STATE OF
HAWAII


Beginning at the Southeast corner of this herein described easement and being a
corner of Lot A-2, being a portion of Royal Patent 5678, Land Commission Award
8521-B, Apana 1 to G. D. Hueu, the coordinates of said point of beginning
referred to Government Survey Triangulation Station “PUU HINAI” being 10,110.73
feet North and 20,658.91 feet West and thence running by azimuths measured
clockwise from true South:


 
 
Thence along the remainder of Royal Patent 5671, Land Commission Award 8521-B,
Apana 1 to G. D. Hueu,
 
 
With the following four (4) courses:
1. 96°51’26”    
50.00 feet
along Lot A-2;
2. 186°51’26”
142.00 feet
 
3. 276°51’26”
50.00 feet
along Easement A-1-A;
4. 06°51’26”
142.00 feet
to the point of beginning and containing an area of
7,100 sq. ft., more or less.




307044    
Page 3



--------------------------------------------------------------------------------






LEGAL DESCRIPTION OF EASEMENT D-5
FOR STORM DRAINAGE PURPOSES
Being upon and across Lot A-1-A of Subdivision S09-000860


BEING A PORTION OF ROYALPATENT 5678, LAND COMMISSION AWARD 8521-B, APANA 1 TO G.
D. HUEU, AT WAIKOLOA, SOUTH KOHALA, ISLAND OF HAWAII, COUNTY OF HAWAII, STATE OF
HAWAII


Beginning at the North corner of this herein described easement being in the
Southwest line of Easement A-1-A, being a portion of Royal Patent 5678, Land
Commission Award 8521-B, Apana 1 to G. D. Hueu, the coordinates of said point of
beginning referred to Government Survey Triangulation Station “PUU HINAI” being
9,462.88 feet North and 19,204.74 feet West and thence running by azimuths
measured clockwise from true South:


 
 
Thence along the remainder of Royal Patent 5671, Land Commission Award 8521-B,
Apana 1 to G. D. Hueu,
 
 
With the following four (4) courses:
1. 326°07’03”
50.00 feet
along Easement A-1-A;
2. 56°07’03”
50.00 feet
 
3. 146°07’03”
50.00 feet
 
4. 236°07’03”    
50.00 feet
to the point of beginning and containing an area of
2,500 sq. ft., more or less.





LEGAL DESCRIPTION OF EASEMENT D-6
FOR STORM DRAINAGE PURPOSES
Being upon and across Lot A-1-A of Subdivision S09-000860


BEING A PORTION OF ROYAL PATENT 5678, LAND COMMISSION AWARD 8521-B, APANA 1 TO
G. D. HUEU, AT WAIKOLOA, SOUTH KOHALA, ISLAND OF HAWAII, COUNTY OF HAWAII, STATE
OF HAWAII


Beginning at the North corner of this herein described easement being in the
Southwest line of Easement A-1-A, being a portion of Royal Patent 5678, Land
Commission Award 8521-B, Apana 1 to G. D. Hueu, the coordinates of said point of
beginning referred to Government Survey Triangulation Station “PUU HINAI” being
8,368.21 feet North and 17,882.11 feet West and thence running by azimuths
measured clockwise from true South:

307044    
Page 4



--------------------------------------------------------------------------------




 
 
Thence along the remainder of Royal Patent 5671, Land Commission Award 8521-B,
Apana 1 to G. D. Hueu,
 
 
With the following four (4) courses:
1. 302°10’00”
50.00 feet
along Easement A-1-A;
2. 32°10’00”
50.00 feet
 
3. 122°10’00”
50.00 feet
 
4. 212°10’00”    
50.00 feet
to the point of beginning and containing an area of 2,500 sq. ft., more or less.






307044    
Page 5



--------------------------------------------------------------------------------




Exhibit H
to Designation and Grant of Easements
A-1-A, A-1-C, A-1-D, A-3, A-6-3, D-2, D-3, D-4, D-5, D-6, L-1, and L-2
(Access, Utility, Drainage, and Landscape Purposes)
and Extinguishment of Easement A


Description of Easements L-1 and L-2


LEGAL DESCRIPTION OF EASEMENT L-l
FOR LANDSCAPE PURPOSES
Being upon and across Lot A-1-A of Subdivision S09-000860


BEING A PORTION OF ROYALPATENT 5678, LAND COMMISSION AWARD 8521-B, APANA 1 TO G.
D. HUEU, AT WAIKOLOA, SOUTH KOHALA, ISLAND OF HAWAII, COUNTY OF HAWAII, STATE OF
HAWAII


Beginning at the Southeast corner of this herein described easement, being the
Northeast corner of Easement A-3, being a portion of Royal Patent 5678, Land
Commission Award 8521-B, Apana 1 to G. D. Hueu, the coordinates of said point of
beginning referred to Government Survey Triangulation Station “PUU HINAI” being
9,821.85 feet North and 19,336.86 feet West and thence running by azimuths
measured clockwise from true South:
 
 
Thence along the remainder of Royal Patent 5671, Land Commission Award 8521-B,
Apana 1 to G. D. Hueu,
 
 
With the following five (5) courses:
 
 
Thence along a curve to the right with a radius of 15.00 feet, the chord azimuth
and distance being:
1. 109°58’42”
17.69 feet
along Easement A-3;
2. 146°07’03”
241.31 feet
along Easement A-1-A;
 
 
Thence along a curve to the left with a radius of 530.00 feet, the chord azimuth
and distance being:
3. 139°57’48”    
113.64 feet
along Easement A-1-A;
4. 236°00’00”     
21.86 feet
 
5. 326°00’00”     
368.63 feet     
along Lot D-1-B to the point of beginning and containing an area of 4,124 sq.
ft., more or less.




307044    
Page 1



--------------------------------------------------------------------------------




 
LEGAL DESCRIPTION OF EASEMENT L-2
FOR LANDSCAPE PURPOSES
Being upon and across Lot A-l-A of Subdivision S09-000860


BEING A PORTION OF ROYALPATENT 5678, LAND COMMISSION AWARD 8521-B, APANA 1 TO G.
D. HUEU, AT WAIKOLOA, SOUTH KOHALA, ISLAND OF HAWAII, COUNTY OF HAWAII, STATE OF
HAWAII


Beginning at the Northeast corner of this herein described easement, being the
Southeast corner of Easement A-3, being a portion of Royal Patent 5678, Land
Commission Award 8521-B, Apana 1 to G. D. Hueu, the coordinates of said point of
beginning referred to Government Survey Triangulation Station “PUU HINAI” being
9,779.25 feet North and 19,308.13 feet West and thence running by azimuths
measured clockwise from true South:
 
 
Thence along the remainder of Royal Patent 5671, Land Commission Award 8521-B,
Apana 1 to G. D. Hueu,
 
 
With the following four (4) courses:
 
 
along Lot D-l-B and Lot D-l-A;
1. 326°00’00”    
471.38 feet
along Lot D-l-B and Lot D-l-A;
2. 56°07’03”
11.51 feet
 
3. 146°07’03”     
457.06 feet
along Easement A-l-A;
 
 
Thence along a curve to the right with a radius of 15.00 feet, the chord azimuth
and distance being:
4. 182°28’04”
17.78 feet
along Easement A-3 to the point of beginning and containing an area of 5,156 sq.
ft., more or less.




307044    
Page 2



--------------------------------------------------------------------------------


 
 
LAND COURT
REGULAR SYSTEM
AFTER RECORDATION, RETURN BY: Mail ( ) Pickup (X)


Bays Lung Rose & Holma [BWH]
700 Bishop St., Ste. 900
Honolulu, HI 96813
Telephone: (808) 523-9000


 
TITLE OF DOCUMENT:


AGREEMENT REGARDING EASEMENTS AND UTILITIES
 
 
PARTIES TO DOCUMENT:


“Bridge”:     Bridge Aina Le‘a, LLC, a Hawaii limited liability company, with a
mailing address of P.O. Box 10001, PMB 29, Saipan, MP 96950
“Aina Le‘a”:     Aina Le‘a, Inc., a Delaware corporation, with an address of 201
Waikoloa Beach Drive, #2F17, Waikoloa, Hawaii 96738


Tax Map Key Nos.: (3) 6-8-001-025;
   (3) 6-8-001-037;
   (3) 6-8-001-038;
   (3) 6-8-001-039; and
   (3) 6-8-001-040


This document contains ___ pages.


397880
Page 1

--------------------------------------------------------------------------------


This Agreement Regarding Easements and Utilities (“Agreement”) is made effective
as of __________________________, 2015 by the parties identified as Bridge and
Aina Le‘a above (collectively, “Parties”) to be effective as of the date this
Agreement is recorded in the Bureau of Conveyances of the State of Hawaii
(“Bureau”).
The parcels of real property affected by this Agreement are depicted on the copy
of the Tax Map Plat (3) 6-8-001 attached to this Agreement as Exhibit A.
Bridge owns the real-property lots located in Waikoloa, South Kohala on the
Island and County of Hawaii, State of Hawaii designated as (collectively,
“Bridge Property”):
(a)
Lot C-1, Tax Map Key No. (“TMK”) (3) 6-8-001-025, as described in more detail on
Exhibit B (“Lot C-1-A/025”);

(b)
Lot F-1, TMK (3) 6-8-001-037, as described in more detail on Exhibit C (“Lot
F-1/037”); and

(c)
Lot A-1-A, TMK (3) 6-8-001-040, as described in more detail on Exhibit D (“Lot
A-1-A/040”).

In this Agreement, “Agricultural Property” means Lot F-1/037 and Lot A-1-A/040
collectively. “Commercial Property” means Lot C-1-A/025.
Aina Le‘a owns the real-property lots in Waikoloa designated as (collectively,
“Residential Property”):
(a)
Lot B-1-A, TMK (3) 6-8-001-038, as described in more detail on Exhibit E (“Lot
B-1-A/038”); and

(b)
Lot D-1-A, TMK (3) 6-8-001-039, as described in more detail on Exhibit F (“Lot
D-1-A/039”).

In addition to the Residential Property, Aina Le‘a owns an undivided partial
interest in the real-property lots in Waikoloa designated as (collectively,
“Affordable-Housing Property”), which are not encumbered by this Agreement:
(a)
Lot No. D-1-B-2, Tax Map Key NO. (3) 6-8-001-036, as described in more detail on
Exhibit G (“Lot D-1-B-2/036”); and

(b)
Lot No. D-1-B-1, Tax Map Key No. (3) 6-8-001-069, as described in more detail on
Exhibit H (“Lot D-1-B-1/069”).

Immediately before this Agreement was recorded in the Bureau, the Parties
entered into and recorded the following (collectively, “Easement Grants”):
(a)
Designation and Grant of Easements A-6-1, A-7, E-1, W-1, and W-2 (Access,
Utility, Electrical, Water Tank, and Water Well Purposes) over the real property
on the Island of Hawaii designated as Lot F-1, TMK (3) 6-8-001-037 between
Bridge


397880
Page 2

--------------------------------------------------------------------------------


(as Burdened Owner) and Bridge, Aina Le‘a, and Emerald Hawaii Services, Inc., a
Hawaii corporation, as Trustee (“EHS”) (as Benefited Owners), recorded in the
Bureau as Document No. ________________________________;
(b)
Designation and Grant of Easements A-6-4 and A-6-5 (Access and Utility Purposes)
over the real property on the Island of Hawaii designated as Lot D-1-A, TMK (3)
6-8-001-039 between Aina Le‘a (as Burdened Owner) and Aina Le‘a, EHS, and Bridge
(as Benefited Owners), recorded in the Bureau as Document No.
________________________________;

(c)
Designation and Grant of Easements A-1-B and D-1 (Access, Utility, and Drainage
Purposes) over the real property on the Island of Hawaii designated as Lot
B-1-A, TMK (3) 6-8-001-038 between Aina Le‘a (as Burdened Owner) and Aina Le‘a,
EHS, and Bridge (as Benefited Owners), recorded in the Bureau as Document No.
________________________________; and

(d)
Designation and Grant of Easements A-1-A, A-1-C, A-1-D, A-1-E, A-3, A-6-3, D-2,
D-3, D-4, D-5, D-6, L-1, and L-2 (Access, Utility, Drainage, and Landscape
Purposes) and Extinguishment of Easement A over the real property on the Island
of Hawaii designated as Lot A-1-A, TMK (3) 6-8-001-040 between Bridge (as
Burdened Owner) and Bridge, Aina Le‘a, and EHS (as Benefited Owners), recorded
in the Bureau as Document No. ________________________________.

In this Agreement, “Easements” mean the easements described in, created, and
granted by the Easement Grants.
The Parties are entering into this Agreement to memorialize their agreement
regarding (among other things) certain rights and obligations pertaining to
easements, utilities, and other issues with respect to the real property covered
by this Agreement (collectively, “Lots”).
Therefore, for $10 and other consideration, the receipt and sufficiency of which
the Parties acknowledge, the Parties agree as follows:
1.    Improvements.
(a)    Development and Construction of Utility Systems. Within two years after
the Effective Date (“Utilities Completion Deadline”), Aina Le‘a will (at Aina
Le‘a’s sole cost except as otherwise expressly provided in this Agreement)
complete development and construction of the following (collectively, “Utility
Systems”):
(1)    a private wastewater treatment facility (“Treatment Facility”), as well
as gravity and other sewer lines, force mains, lift stations, and other
improvements and facilities as may be necessary or desirable (collectively with
the Treatment Facility, “Sewer System”) to the boundary of the Commercial
Property, which Sewer System, except with respect to the Treatment Facility,
must be sufficient to service the Commercial Property and capable of supporting
a 500,000 square-foot gross leasable area (“Commercial-Property Estimated Use”);

397880
Page 3

--------------------------------------------------------------------------------


(2)    a pipe line and such other mains, lines, or improvements necessary to
bring potable water to the boundary of the Commercial Property (collectively,
“Water System”), sufficient to service the Commercial Property and capable of
supporting the Commercial-Property Estimated Use; and
(3)    electricity, telephone, cable, and gas utility systems and related
improvements (collectively, “Additional Utility Systems”) to the boundary of the
Commercial Property, sufficient to service the Commercial and capable of
supporting the Commercial-Property Estimated Use.
(b)    Development and Construction of Road/Intersection.
(1)    Aina Le‘a will (at Aina Le‘a’s sole cost except as otherwise expressly
provided in this Agreement) complete development and construction of a road and
intersection at Queen Kaahumanu Highway (“Road/Intersection”) as soon as
practical, but in no event later than the earlier of (as applicable,
“Road/Intersection Completion Deadline”): (A) two years after Aina Le‘a receives
county approval of a Supplemental Environmental Impact Statement for the
Road/Intersection; or (B) three years after the Effective Date.
(2)    Aina Le‘a acknowledges and agrees that the purpose of Easements A-1-A,
D-1, and D-2 is for the Road/Intersection. Aina Le‘a will construct the
Road/Intersection in the areas designated by the Easement Grants as Easements
A-1-A, D-1, and D-2, as approved by and to the satisfaction of the State of
Hawaii Department of Transportation and County of Hawaii Department of Public
Works.
(c)    Construction Standards.
(1)    “Improvements” means the Utility Systems and Road/Intersection
collectively. Aina Le‘a will develop and construct the Improvements in
compliance with all applicable governmental laws, regulations, ordinances,
orders, permits, and licenses, and applicable utility-company’s rules,
requirements, and policies (e.g., Hawaii Electric Light Company, Inc. (“HELCO”),
or any other applicable Improvement Assignee (defined below), if any). Aina Le‘a
will develop and construct the Improvements located on the Bridge Property and
Residential Property as contemplated in, and only in, the areas permitted by the
Easement Grants. Aina Le‘a will construct all electricity, telephone, and gas
utility portions of the Improvements which are located on the Residential
Property or Affordable-Housing Property underground.
(2)    Without limiting the foregoing, if Aina Le‘a has constructed or in the
future constructs any portion of the Water System closer to any electrical lines
or other utility structures than is permitted by HELCO’s or any other applicable
utility-company’s rules, requirements, or policies, Aina Le‘a will, at Aina
Le‘a’s sole cost and within 90 days’ of written notice from Bridge, either
relocate the applicable portions of the Water System to a permitted area within
the Easements, or will cooperate with Bridge in redesignating or amending the
location of any applicable Easements.

397880
Page 4

--------------------------------------------------------------------------------


(d)    Notice to and Approval by Bridge.
(1)    Aina Le‘a will give Bridge written notice before Aina Le‘a begins
designing or engineering any portion of the Sewer System (“Sewer-Design
Notice”), written notice before Aina Le‘a begins designing or engineering any
portion of the Water System (“Water-System Design Notice”), written notice
before Aina Le‘a begins designing or engineering any portion of the Additional
Utility Systems (“Additional-Utilities Design Notice”), and written notice
before Aina Le‘a begins designing or engineering any portion of the
Road/Intersection (“Road/Intersection Design Notice”). All designs and plans for
the Improvements will be subject to Bridge’s prior written approval, which
Bridge may not unreasonably withhold. Bridge will be deemed to have approved any
such designs or plans if Bridge does not respond within 60 days of Aina Le‘a’s
written request for approval of the same from time to time.
(2)    Aina Le‘a will also immediately provide Bridge with copies of all
applications Aina Le‘a submits, permits and licenses Aina Le‘a receives, and
construction and contractor contracts and materials contracts Aina Le‘a enters
with respect to any of the Improvements.
(e)    Costs of Design and Construction. Aina Le‘a will be responsible for all
costs of designing, engineering, obtaining permits for, and constructing the
Improvements. Notwithstanding the foregoing, Bridge will be responsible for the
incremental costs and expenses incurred for “oversized” lines and other
improvements which are necessary or desirable (as determined by Bridge in
Bridge’s reasonable discretion) solely to accommodate any portions of the
Agricultural Land (“Incremental Expansion Costs”). “Incremental Expansion Costs”
do not include costs of designing and engineering the Improvements to
accommodate the Expansions.
(f)    Expansions.
(1)    Design of Improvements to Accommodate Expansions. Aina Le‘a will (and
will cause its designers and engineers to cooperate with Bridge’s designers and
engineers to), at Aina Le‘a’s sole cost, design, engineer, and construct the
Improvements to be able to accommodate expansions of the Sewer System (“Sewer
Expansion”), Water System (“Water-System Expansion”), and Additional Utility
Systems (“Additional-Utilities Expansion”) by Bridge for Bridge’s anticipated
uses of the Agricultural Property as determined by Bridge in Bridge’s sole
discretion. “Expansions” means the Sewer Expansion, Water-System Expansion, and
Additional-Utilities Expansion collectively.
(2)    Expansion Specifications. Bridge will in each instance advise Aina Le‘a
of Bridge’s separate Sewer Expansion, Water-System Expansion, and
Additional-Utilities Expansion (as applicable) specifications within 90 days
after Aina Le‘a provides each of the Sewer-Design Notice, Water-System Design
Notice, and Additional-Utilities Design Notice. Bridge’s failure to do so will
release Aina Le‘a from their obligation to accommodate the Sewer Expansion,
Water-System Expansion, or Additional-Utilities Expansion, as applicable.
(3)    Construction of Expansions. Notwithstanding anything in this Agreement to
the contrary, Aina Le‘a will have no obligation to construct the Expansions for
the Agricultural Property. Bridge may connect to, hook up to, and tap into the
Utility Systems and

397880
Page 5

--------------------------------------------------------------------------------


construct any necessary or desirable improvements to provide sewer,
potable-water, and additional utility services to the Agricultural Property. Any
construction performed by Bridge for the Expansions will: (A) be performed in a
good and workmanlike manner; (B) be performed pursuant to plans and
specifications submitted to and approved by Aina Le‘a, which approval will not
be unreasonably withheld, conditioned, or delayed; and (C) leave the Residential
Property and the Affordable-Housing Property free and clear of any liens from
such Bridge activities. Aina Le‘a will be deemed to have approved any such plans
or specifications if Aina Le‘a does not respond within 60 days of Bridge’s
written request for approval of the same from time to time. Aina Le‘a hereby
grants Bridge and Bridge’s contractors and agents a right of entry onto the
Residential Property to construct, repair, and maintain any portions of the
Expansions located on the Residential Property. Bridge will obtain any
applicable Improvement Assignee’s approval for any Expansions before
constructing such Expansions.
(4)    Aina Le‘a’s Obligations. Aina Le‘a’s obligations under this Section 1(f)
Expansions are subject to the provisions of Section 1(j) Transfers to Utility
Companies.
(g)    Reconstruction of Improvements Built without Proper Notice.
(1)    To the extent Aina Le‘a has already proceeded (before the Effective
Date), or at any time in the future proceeds, with designing, engineering, or
constructing any portions of the Improvements without providing Bridge the
opportunity to notify Aina Le‘a of Bridge’s specifications for the Expansions as
contemplated by this Agreement, then, within a further 90-days’ notice from
Bridge in each instance, Aina Le‘a will (at Aina Le‘a’s sole cost) redesign,
re-engineer, tear out, reconstruct, alter, and repair any portions of the
Improvements (collectively, “Reconstruction”) necessary or desirable (as
determined in Bridge’s reasonable discretion) to accommodate Bridge’s reasonable
uses of the Bridge Property.
(2)    If Aina Le‘a fails to perform any portion of the Reconstruction by the
applicable deadlines set forth above, Bridge may (at Aina Le‘a’s sole cost), but
will have no obligation to, perform any or all of the applicable Reconstruction.
If Bridge performs any Reconstruction, Aina Le‘a will reimburse Bridge for any
costs related to the Reconstruction (“Reconstruction Costs”) incurred by Bridge,
plus applicable general excise tax, within 30 calendar days of Bridge’s notice
to Aina Le‘a. If Aina Le‘a fails to pay such amount owed by the foregoing
deadline, the amounts due will accrue interest at the rate of 10% per year.
(h)    Maintenance and Repairs. Aina Le‘a will (at Aina Le‘a’s sole cost) own,
operate, and maintain the Improvements and keep the Improvements in good repair
and condition, all in compliance with applicable governmental laws, regulations,
ordinances, orders, permits, and licenses. Without limiting Bridge’s other
rights with respect to the Improvements, Bridge may inspect the Improvements
from time to time. If Bridge discovers any problems or issues pertaining to the
Improvements which require repair, maintenance, or other actions and Aina Le‘a
fails to take appropriate actions within 15 days of Bridge’s written notice to
Aina Le‘a regarding the same, Bridge may make such repairs, perform such
maintenance, or take such other action and Aina Le‘a will reimburse Bridge for
the costs of the same, plus applicable general excise tax, within 30 calendar
days of Bridge’s written demand to Aina Le‘a for payment of the same. If Aina
Le‘a fails to pay such amount owed by the foregoing deadline, the amount due
will accrue interest at the rate

397880
Page 6

--------------------------------------------------------------------------------


of 10% per year. Notwithstanding the foregoing: (1) Aina Le‘a will have no
repair or maintenance obligations with respect to the Expansions; and (2) Aina
Le‘a’s obligations under this Maintenance and Repairs Section are subject to the
provisions of Section 1(j) Transfers to Utility Companies.
(i)    Effluent Irrigation Water. The Parties anticipate that the Sewer System
will produce effluent for reuse as landscape and golf-course irrigation water,
and possible other uses (“Effluent Irrigation Water”). Effluent Irrigation Water
will be allocated and distributed solely to Aina Le‘a unless and until the Sewer
Expansion occurs, after which the Effluent Irrigation Water will be allocated
and distributed to each Lot affected by this Agreement on a percentage basis
according to the proportionate amounts of Effluent Irrigation Water produced by
each Lot. Any allocation of Effluent Irrigation Water which a Lot owner does not
wish to use will be allocated among the remaining Lot owners according to the
proportionate amounts of Effluent Irrigation Water produced by the remaining
Lots. Aina Le‘a, at Aina Le‘a’s sole cost, will be responsible for disposing or
otherwise managing any Effluent Irrigation Water which other Lot owners do not
wish to utilize from time to time. If and when the Sewer System is transferred
to an Improvement Assignee (defined below) as permitted by this Agreement, that
Improvement Assignee will determine the allocation of any Effluent Irrigation
Water between the Lots.
(j)    Transfers to Utility Companies.
(1)    After Aina Le‘a has fully completed construction of any one or more
portions of the Improvements, Aina Le‘a with Bridge’s cooperation may dedicate
and convey permanent ownership (as applicable, “Improvement Transfer”) of any
one or more portions of such fully-completed Improvements (as applicable,
“Transferred Improvement”) to one or more regulated utility companies or
governmental bodies or agencies (as applicable “Improvement Assignee”), as long
as each of the following requirements are met:
(A)    Aina Le‘a gives Bridge prior written notice of such proposed Improvement
Transfer, the terms of the proposed Improvement Transfer, and the identity of
the Improvement Assignee, and references this Section of this Agreement in such
notice to Bridge (“Improvement-Transfer Notice”).
(B)    Bridge either: (i) gives its prior written consent to the Improvement
Transfer as described in the Improvement-Transfer Notice (which approval Bridge
may not unreasonably withhold); or (ii) does not respond to the
Improvement-Transfer Notice within 30 days of receiving the Improvement-Transfer
Notice, or does not provide the reasons for Bridge’s withholding of such
consent. Without limiting the foregoing, it will not be unreasonable for Bridge
to withhold its consent if Bridge reasonably considers the proposed Improvement
Assignee to not be a properly-regulated entity, or unlikely to satisfactorily
perform its obligations with respect to the Transferred Improvement.
(C)     Each such Improvement Assignee agrees in writing:
(i)    to permit Bridge to connect to, hook up to, tap into, and otherwise use
such Transferred Improvements as contemplated by this Agreement (including but
not limited to as contemplated in Section 1(f)(3) Construction of Expansions and
Section 2(c)

397880
Page 7

--------------------------------------------------------------------------------


Wastewater Processing), all at no cost to Bridge (including but not limited to
no contribution in aid of construction (CIAC) fees);
(ii)    if necessary or appropriate under the circumstances to further
memorialize Bridge’s right to connect to, hook up to, tap into, and otherwise
use such Transferred Improvements, to grant such rights to Bridge with one or
more recordable written instruments (whether by easement, license, assignment,
or otherwise);
(iii)    to maintain the insurance required of Aina Le‘a by this Agreement with
respect to that Transferred Improvement, naming Bridge as additional insured,
unless the Improvement Assignee is a governmental agency which is self-insured
and such self-insurance provides Bridge with protection equivalent to the
protection Bridge would receive if Bridge was otherwise named as an additional
insured; and
(iv)    to maintain, repair, and keep in good working condition such Transferred
Improvements.
(2)    If all the foregoing requirements for an Improvement Transfer are met,
Aina Le‘a will be relieved of Aina Le‘a’s further obligations under this
Agreement with respect to that Transferred Improvement which would otherwise
have arisen after such Improvement Transfer (but not any obligations which arose
before such Improvement Transfer).
(3)    Nothing in this Section 1(j) Transfers to Utility Companies is intended
to: (A) relieve Bridge for paying for ongoing charges for use of utilities after
any given Improvement Transfer; or (B) require Aina Le‘a to take on any
additional liability.
(k)    Insurance. Aina Le‘a will procure and maintain policies of real-property
and general-liability insurance covering the development, construction,
operation, and maintenance of the Improvements and all roads, easements, utility
lines, and other infrastructure or improvements developed, constructed, or
placed on Bridge Property in amounts and with limits and deductibles as
reasonably required by Bridge from time to time. Aina Le‘a will cause Bridge to
be named as an additional insured on all such policies. Aina Le‘a’s obligations
under this Insurance Section will be subject to the provisions of Section 1(j)
Transfers to Utility Companies.
(l)    Right of Entry. Bridge grants Aina Le‘a a right of entry onto the Bridge
Property, at reasonable times and for reasonable durations, for the limited
purpose of performing Aina Le‘a’s obligations under this Agreement which, by
their nature, require entry onto Bridge’s Property to perform.
2.    Utility Services.
(a)    Source and Delivery of Potable Water to Bridge. Aina Le‘a represents and
warrants to Bridge that Aina Le‘a has rights to receive water from Waikoloa
Water Co., Inc., a Hawaii corporation (“Waikoloa Water Co.”), at the
Affordable-Housing Property. Aina Le‘a will use its best efforts to obtain, by
the Completion Deadline, an allocation of potable water from Waikoloa Water Co.
for the Residential Property in an amount sufficient to serve the Residential
Property based on the maximum number of residential units and dwellings
permitted by the zoning

397880
Page 8

--------------------------------------------------------------------------------


of the Residential Property, and for the Commercial Property sufficient to
support the Commercial-Property Estimate Use. Aina Le‘a will pay for all
connection fees (and any related or similar capital costs or fees) charged by
Waikoloa Water Co. to deliver such water to the Residential Property and
Commercial Property. Aina Le‘a will deliver, at no cost to Bridge, this potable
water to the Commercial Property through the Water System, commencing no later
than the Completion Deadline. Bridge will pay Waikoloa Water Co., Inc. for water
delivered to the Commercial Property.
(b)    Delivery of Electricity. Aina Le‘a will provide electrical conduits to
the Commercial Property through the Additional Utility Systems, and will cause
Hawaii Electric Light Co. to deliver electricity, commencing no later than the
Completion Deadline. Bridge will pay for electricity used at the Commercial
Property to the provider of the electricity.
(c)    Wastewater Processing.
(1)    In addition to the Expansions defined above, Aina Le‘a will permit
Bridge, at Bridge’s cost, to hook into the Treatment Facility and any other
wastewater- or sewage-treatment facility located on the Residential Property
from time to time, and permit Bridge to use such facility(ies) to process
wastewater and sewage produced on or at the Bridge Property. Bridge will pay for
an appropriate and reasonable amount of the costs which are directly
attributable to Bridge’s use of such facility(ies), and will pay for any
expansions to such facility(ies) which Bridge determines are necessary or
desirable for Bridge’s purposes.
(2)    Any construction performed by Bridge to expand such facility(ies) will be
performed: (A) in a good and workmanlike manner; and (B) pursuant to plans and
specifications submitted to and approved by Aina Le‘a, which approval will not
be unreasonably withheld, conditioned, or delayed. Aina Le‘a hereby grants
Bridge and Bridge’s contractors and agents a right of entry onto the Residential
Property to construct any such expansions.
3.    Failure to Perform by Completion Deadlines; Remedies. If Aina Le‘a fails
to complete construction of the Utility Systems by the Utilities Completion
Deadline, or the Road/Intersection by the Road/Intersection Completion Deadline
(Utilities Completion Deadline and Road/Intersection Completion Deadline
collectively, “Completion Deadlines”), or fails to timely perform any of Aina
Le‘a’s other obligations which are required to be performed by the applicable
Completion Deadlines, Bridge may (but will not be obligated to, and without
limiting any other remedies available to Bridge) complete the development and
construction of any Improvement which has not been completed by its applicable
Completion Deadline from time to time, and take any other actions necessary or
desirable to perform Aina Le‘a’s obligations on Aina Le‘a’s behalf, and at Aina
Le‘a’s cost (including but not limited to obtaining county approval of a
Supplemental Environmental Impact Statement for the Road/Intersection). Aina
Le‘a hereby grants Bridge and Bridge’s contractors and agents a right of entry
on the Residential Property for purposes of the foregoing. Aina Le‘a will,
within 30 days after receiving written notice from Bridge, reimburse and pay
Bridge for all costs Bridge incurs related to designing, engineering, obtaining
permits for, constructing the Improvements, and any other actions Bridge takes
under this Failure to Perform by Completion Deadlines; Remedies Section, plus
applicable general exercise tax. Bridge may require Aina Le‘a to pay for
expenses Bridge incurs as they are incurred, or monthly, or at any

397880
Page 9

--------------------------------------------------------------------------------


other reasonable interval Bridge wishes from time to time. If Aina Le‘a fails to
pay such amounts when due, the amounts due will accrue interest at the rate of
10% per year.
4.    Easements in Favor of Bridge. Upon request from Bridge, and subject to
Aina Le‘a’s approval, not to be unreasonably withheld or delayed, Aina Le‘a
will, at no cost to Bridge, grant utility easements to Bridge in favor of the
Bridge Property over, under, and through the Residential Property that Bridge
reasonably requests from time to time for retail, commercial, agricultural, and
any other type of development Bridge wishes to pursue on the Bridge Property,
including but not limited to: (a) along the Sewer System or otherwise for any
sewage and wastewater output from the Commercial Property to the Treatment
Facility or other appropriate location; and (b) to connect to any future utility
lines or systems located on the Residential Property. If Aina Le‘a fails to
grant any such easement within 60 days’ of Bridge’s written request, Aina Le‘a
(for itself and its successors and assigns) hereby appoints Bridge (and its
successors and assigns) as Aina Le‘a’s attorney-in-fact, coupled with an
interest, for purposes of executing and recording any such easements. Such
easements will include rights of entry in favor of Bridge and Bridge’s
contractors and agents to enter the Residential Property to construct, repair,
and maintain all necessary or desirable improvements.
5.    Temporary Use of Brackish Water.
(a)    The Parties acknowledge that a six-inch plastic waterline (“Brackish
Waterline”) for transporting brackish water is installed on Lot F-1/037, which
(after it leaves Lot F-1/037) continues through the Residential Property to the
boundary of the two parcels comprising the Residential Property, then roughly
follows the boundary between those two parcels to the southern portion of the
Residential Property, where it connects to a water storage pond on Lot
B-1-A/038. On Lot F-1/037, the Brackish Waterline connects to a water well
(“Brackish Well”), which uses Aina Le‘a’s water pump (“Brackish Pump”) and
generator (“Brackish Generator”). In this Agreement, “Brackish System” means the
Brackish Waterline, Brackish Well, Brackish Pump, Brackish Generator, and all
related improvements.
(b)    Commencing on the Effective Date and ending on the date that is five
years after the Effective Date (“Brackish End Date”), Bridge grants Aina Le‘a a
nonexclusive, temporary license to use the Brackish System to transport a
reasonable amount of brackish water from the Brackish Well for Aina Le‘a’s use
for dust control, irrigation, landscaping, and other uses in support of Aina
Le‘a’s obligations under this Agreement. Aina Le‘a will, at Aina Le‘a’s sole
cost: (1) supply diesel, oil, and filters and any other materials or supplies
necessary or desirable for operating the Brackish System; and (2) repair,
maintain, and keep the Brackish System (including but not limited to servicing
the Brackish Pump) in good condition until the Brackish End Date. On the
Brackish End Date Aina Le‘a may remove the Brackish Pump and Brackish Generator.
(c)    Other than permitting the uses contemplated by this Temporary Use of
Brackish Water Section until the Brackish End Date, Bridge will have absolutely
no responsibilities to Aina Le‘a with respect to the brackish water (whether
with regard supplying such water in any amounts, with regard to water quality,
or otherwise) or the Brackish System,

397880
Page 10

--------------------------------------------------------------------------------


whether before or after the Brackish End Date. Bridge may also use the brackish
water and Brackish System for Bridge’s purposes.
(d)    AINA LE‘A ACKNOWLEDGES AND AGREES THAT AINA LE‘A IS LICENSING THE
BRACKISH WATER AND THE PORTIONS OF THE BRACKISH SYSTEM NOT OWNED BY AINA LE‘A IN
THEIR “AS-IS, WHERE IS” CONDITION “WITH ALL FAULTS” AND DEFECTS AND SPECIFICALLY
AND EXPRESSLY WITHOUT ANY WARRANTIES, REPRESENTATIONS, OR GUARANTEES, EITHER
EXPRESS OR IMPLIED, AS TO THEIR CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, OR ANY OTHER WARRANTY OF ANY KIND, NATURE, OR TYPE WHATSOEVER
FROM OR ON BEHALF OF BRIDGE.  BRIDGE SPECIFICALLY DISCLAIMS ANY WARRANTY,
GUARANTY, OR REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS OR
IMPLIED, CONCERNING THE BRACKISH WATER OR BRACKISH SYSTEM, INCLUDING BUT NOT
LIMITED TO THE COMPLIANCE OF OR BY THE BRACKISH SYSTEM OR ITS OPERATION WITH ANY
LAWS, RULES, ORDINANCES, OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY
OR BODY, OR THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY,
INCORPORATED INTO THE BRACKISH SYSTEM.
6.    Additional Development Requirements.
(a)    Delegation and Assumption. Bridge delegates and assigns to Aina Le‘a all
of Bridge’s obligations and liabilities under the Development Requirements
(defined below) as required for the Commercial, Residential and
Affordable-Housing Properties (and excluding such Development Requirements for
the Bridge Property), and Aina Le‘a assumes and accepts the same. Aina Le‘a will
perform all the Development Requirements at Aina Le‘a’s sole cost as and when
required by the Development Requirements. Without limiting the generality of the
foregoing statement, Aina Le‘a will develop and construct the Improvements in
compliance with all Development Requirements. Aina Le‘a acknowledges and agrees
that part of the consideration for Aina Le‘a’s assuming all the Development
Requirements was the amount negotiated for the purchase price of the Residential
Property.
(b)    Location of Facilities. The Parties acknowledge that the LUC Order
requires certain improvements to be constructed (including but not limited to
two parks and a school). Except for the portions of the Improvements and
facilities required by the Development Requirements which must, by their nature,
be placed on the Bridge Property (as applicable, “Bridge-Property
Development-Requirement Improvements”), Aina Le‘a will locate and construct the
parks, school, Treatment Facility, and all other facilities and improvements
contemplated by the Development Requirements on the Residential Property or the
Affordable-Housing Property. Aina Le‘a will bear all costs and expenses related
in any way with the parks, school, and other facilities required by the
Development Requirements (including but not limited to any mauka-makai connector
road). Except as otherwise specifically and expressly required by this Agreement
(if at all), Aina Le‘a will not be obligated to make any additional payments to
Bridge for the right to construct Bridge-Property Development-Requirement
Improvements on Bridge Property.

397880
Page 11

--------------------------------------------------------------------------------


(c)    Failure to Comply; Remedies. If Aina Le‘a has developed or constructed
(before the Effective Date), or in the future develops or constructs, any of the
Improvements other than in compliance with all Development Requirements, or
otherwise fails to comply with any of the Development Requirements as and when
required by the Development Requirements, then Aina Le‘a will, at Aina Le‘a’s
sole cost, promptly remedy all such noncompliances without demand from Bridge.
However, if Aina Le‘a fails to remedy such noncompliances within 105 days’
written notice from Bridge (or, if a noncompliance is of a nature that it cannot
be remedied within 105 days, such longer period of time is as appropriate for
remedying the noncompliance, as long as Aina Le‘a commences efforts and
diligently and continuously pursues such remedy, up to a maximum of six months),
Bridge may (without limiting any other remedies available to Bridge) make any
such corrections at Aina Le‘a’s cost. Aina Le‘a hereby grants Bridge and
Bridge’s contractors and agents a right of entry on the Residential Property for
purposes of the foregoing. Aina Le‘a will, within 30 days after receiving
written notice from Bridge, reimburse and pay Bridge for all costs Bridge
reasonably incurs related to such corrections, plus applicable general exercise
tax. Bridge may require Aina Le‘a to pay for expenses Bridge incurs as they are
incurred, or monthly, or at any other reasonable interval Bridge wishes from
time to time. If Aina Le‘a fails to pay such amounts when due, the amounts due
will accrue interest at the rate of 10% per year.
(d)    Definition of Development Requirements. Development Requirements means
all rules, regulations, zoning requirements, and other requirements imposed by
any governmental authority (collectively, “Development Requirements”) applicable
to Lots, including but not limited to:
(1)    the State of Hawaii Land Use Commission’s Decision and Order in Docket
No. A87-617 dated January 17, 1989, as amended several times (“LUC Order”),
which is stated in an Amended and Restated Certificate and Consent made by
Bridge dated January 20, 2006 and recorded in the Bureau on February 2, 2006 as
Document No. 2006-021470;
(2)    County of Hawaii Zoning Ordinance 93-1, as amended by Ordinance No.
96-153;
(3)    Conditional Use Permit 91-7; and
(4)    any amendments to the foregoing.
7.    Indemnification. Each Party (as applicable, “Indemnifying Party”) will
indemnify, defend, and hold harmless the other Parties and their respective
managers, members, directors, officers, shareholders, owners, partners,
employees, agents, consultants, representatives, assignees,
successors-in-interest, attorneys, accountants, and affiliates (collectively,
“Affiliates”) from and against any and all damages, losses, costs, expenses
(including all reasonable attorneys’ fees and costs), liabilities, claims,
causes of action, suits, and other matters (collectively, “Claims”) arising from
or related to the Indemnifying Party’s negligence, willful misconduct, or breach
of this Agreement (including but not limited to Aina Le‘a’s failure to comply
with any of the Development Requirements). Without limiting the foregoing, Aina
Le‘a will indemnify, defend, and hold harmless Bridge and Bridge’s Affiliates
from and against any Claims related to planning, engineering, obtaining permits
for, constructing, operating, or maintaining the

397880
Page 12

--------------------------------------------------------------------------------


Improvements. Bridge will indemnify, defend, and hold harmless Aina Le‘a from
and against any Claims related to planning, engineering, obtaining permits for,
constructing, operating, or maintaining the Expansions to the extent any such
Claims are the result of Bridge’s negligence, willful misconduct, or breach of
this Agreement.
8.    Cross Default.
(a)    The Parties acknowledge and agree that, immediately preceding the
Parties’ execution and delivery of this Agreement, Bridge conveyed the
Residential Property to Aina Le‘a pursuant to a Purchase and Sale Agreement for
Residential Property at Aina Le‘a between Borrower and Lender dated
_______________, 2015 (“PSA”). Pursuant to the PSA and contemporaneously with
the execution and delivery of this Agreement:
(1)    Bridge is making a purchase-money loan to Aina Le‘a in the principal
amount of $14,000,000.00 USD (“Loan”) to enable Aina Le‘a to purchase the
Residential Property;
(2)    Aina Le‘a is delivering a Promissory Note in the amount of and evidencing
the Loan to Bridge (“Note”); and
(3)    Aina Le‘a is granting and recording in the Bureau a Purchase-Money
Mortgage, Security Agreement, and Financing Statement over the Residential
Property in favor of Bridge (“Residential-Property Mortgage”) as Document No.
_________________.
(b)    Any Material Default (defined below) will be a breach of this Agreement
and all the Ancillary Agreements (defined below), for which Bridge will have and
may pursue all remedies available under this Agreement, the Ancillary Agreements
(including but not limited to foreclosing on the Mortgage), at law, or in
equity. Without limiting the foregoing, if a Material Default occurs, Bridge may
terminate all or any portion of this Agreement without prejudice to or limiting
any of Bridge’s other remedies. “Ancillary Agreements” means the PSA, Note,
Residential-Property Mortgage, and Easement Grants collectively.
(c)    In this Agreement, “Material Default” means any one or more of the
following events:
(1)    Aina Le‘a fails to complete construction of any of the Utility Systems by
the Utilities Completion Deadline and thereafter fails to meet the Overdue
Completion Bond Requirements (defined below) by the date that is 60 days after
the Utilities Completion Deadline (“Overdue Completion Deadline”), without any
requirement of notice from Bridge. “Overdue Completion Bond Requirements” means
Aina Le‘a obtains (at no cost to Bridge), and provides Bridge with a
fully-signed copy of, a bond which:
(A)    names Bridge, and the County of Hawaii (if appropriate), as obligee;
(B)    is in the amount of the estimated cost of all Aina Le‘a’s unperformed
construction-related obligations under this Agreement with respect to the
Utility

397880
Page 13

--------------------------------------------------------------------------------


Systems (including for performance, materials, labor, and any other associated
costs), the estimated amount of which must be reasonably approved by Bridge,
plus 10%;
(C)    may be called on for payment by the obligee if all of such unperformed
obligations are not fully performed and completed within one year after the
Utilities Completion Deadline (“Bond Deadline”); and
(D)    is issued by a reputable United States-based bonding company reasonably
satisfactory to Bridge.
If Aina Le‘a meets the Overdue Completion Bond Requirements by the Overdue
Completion Deadline, Aina Le‘a will thereafter make diligent efforts to perform
and complete all such unperformed obligations by the Bond Deadline.
(2)    Any Material Default occurs (as that term is defined in any of the
Ancillary Agreements) under any of the Ancillary Agreements.
9.    Lien for Amounts Due. Any amounts owed to Bridge under this Agreement from
time to time will constitute a lien on the Residential Property. If Aina Le‘a
fails to pay any amount owed to Bridge when due under this Agreement, Bridge
may, either with or without first taking possession of the Residential Property,
proceed by suit at law or in equity or by any other appropriate remedy to
enforce payment of the obligations secured by this Agreement, foreclose this
Agreement, and sell all or any portion of the Residential Property under the
judgment or decree of a court of competent jurisdiction. Neither Bridge nor any
commissioner in foreclosure will be obligated to sell upon credit unless Bridge
expressly consents in writing to a sale upon credit.
10.    Covenants Run with the Land. The rights and obligations of this Agreement
constitute and will be enforced as covenants and benefits running with the land
and equitable liens and servitudes, and will bind and inure to the Parties’
successors and assigns.
11.    Bridge’s Consent. Notwithstanding anything in this Agreement to the
contrary, no consent or approval given by Bridge pursuant to the terms of this
Agreement will be deemed to be a representation or warranty by Bridge regarding
any matter pertaining to the subject for which Bridge’s consent or approval was
given (including but not limited to the adequacy, quality, safety, or legality
of the requested or proposed matter). Bridge will have no liability for
consenting to or approving any matter.
12.    No Partnership or Joint Development. Nothing in this Agreement is
intended to create a partnership, joint-venture arrangement, or principal/agent
relationship between the Parties, or to provide for a joint development of the
Parties’ respective properties.
13.    Partial Releases.
(a)    Right to Release. Aina Le‘a will have the right, from time to time, to
obtain a partial release from this Agreement (“Partial Release”) of any
fully-subdivided residential lot, parcel or condo unit which comprises a portion
of the Residential Property or Affordable-Housing

397880
Page 14

--------------------------------------------------------------------------------


Property without payment to Bridge, after meeting all the Partial-Release
Conditions (defined below). No partial releases of any portion of the
Residential Property or Affordable-Housing Property will be permitted other than
as expressly set forth in this Section 13 Partial Releases. Bridge will not be
obligated to provide any Partial Release until each of the following conditions
are satisfied to Bridge’s reasonable satisfaction (collectively,
“Partial-Release Conditions”):
(1)    Aina Le‘a has requested the Partial Release of a specific lot, parcel or
unit in writing at least 15 Business Days’ before Aina Le‘a desires to have the
lot or unit released (“Partial Release Date”);
(2)    no Material Default has occurred and is continuing at the time Borrower
requests a Partial Release or on the Partial Release Date;
(3)    Aina Le‘a has paid all amounts then due and unpaid under the Note through
(and including) amounts due on the Release Date and in connection with the
Partial Release;
(4)    Aina Le‘a’s request for the Partial Release is for a sale of 100% of the
fee-simple ownership of the residential lot, parcel or condo unit in an
arms-length transaction to a third-party end user who or which is unrelated to,
not affiliated with, and not under common control or ownership with Aina Le‘a or
EHS, and who or which intends to use the lot, parcel or unit solely for
residential purposes for a period of at least one year after the closing
(“Third-Party Buyer”);
(5)    Aina Le‘a has: (A) identified an escrow company reasonably satisfactory
to Bridge which will hold the Partial Release in escrow; (B) irrevocably
instructed the escrow company in writing to not release or deliver the Partial
Release except in connection with the closing of the sale of such lot, parcel or
unit to the Third-Party Buyer, and to provide a copy of the deed conveying the
lot, parcel or unit to the Third-Party Buyer at closing; and (C) provided Bridge
with a copy of such irrevocable instructions signed by both Aina Le‘a and the
escrow company;
(6)    the closing of the sale to the Third-Party Buyer occurs within six months
of the date Bridge delivers the executed Partial Release to the escrow company;
and
(7)    a director or an officer of Aina Le‘a provides Aina Le‘a with a signed
affidavit attesting that the foregoing conditions have been met.
(8)    Aina Le`a’s transfer of a lot or parcel to a governmental entity for a
public purpose such as a school or park shall be deemed to a sale to a
Third-Party Buyer for purposes of obtaining a Partial Release under the terms of
this section.
(b)    Reimbursement of Bridge’s Expenses. Aina Le‘a will pay all of Aina Le‘a’s
expenses (including but not limited to attorneys’ fees) incurred in connection
with reviewing and documenting any Partial Release. If Aina Le‘a fails to pay
such amounts, and in addition to Bridge’s other remedies for Aina Le‘a’s failure
to perform, the unpaid amounts will be added to the

397880
Page 15

--------------------------------------------------------------------------------


principal, will bear interest at the rate provided in the Note until paid in
full, and will be secured by the Residential-Property Mortgage and other
collateral given to secure the Loan.
(c)    No Effect on Other Portions of Premises. No Partial Release granted by
Bridge will in any way impair or affect the applicability of this Agreement to
the portion of the Premises not included in a Partial Release, or improve the
position of any subordinate lienholder with respect thereto.
14.    Miscellaneous.
(a)    Waiver of Jury Trial. THE PARTIES KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT WHICH ANY PARTY MAY HAVE TO TRIAL BY JURY IN ANY
PROCEEDING, LITIGATION, OR COUNTERCLAIM BASED ON, ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF ANY PARTY. IF THE SUBJECT
MATTER OF ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO
PARTY WILL PRESENT AS A NON-COMPULSORY COUNTERCLAIM IN ANY SUCH LAWSUIT ANY
CLAIM BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT.
FURTHERMORE, NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY
TRIAL CANNOT BE WAIVED.
(a)    Time of the Essence. Time is of the essence with regard to the provisions
of this Agreement.
(b)    Computation of Time. The calculation of any time period provided in this
Agreement will not include the day on which the time period begins, but will
include the last day of the time period. If the last day of a time period is not
a Business Day, then the last day of the period will be extended to the next day
which is a Business Day. Unless otherwise provided, the last day of any time
period ends at 4:30 p.m. Hawaii Standard Time. “Business Day” means any day
other than Saturday, Sunday, any federal holiday, or any Hawaii state holiday
(as defined in Hawaii Revised Statutes § 8-1, as amended or recodified).
(c)    Notices. Unless otherwise stated in this Agreement, notices must be in
writing and delivered in person or sent by facsimile, email, or certified or
registered mail with postage prepaid and return receipt requested, to each of
the persons designated below for each Party, to the address(es) listed below (or
such other person or address as a Party may designate by giving written notice
to the other Parties). Notices will be deemed given on the business day
following the date of actual receipt.
To Bridge:
Bridge Aina Le‘a, LLC

Attention: John Baldwin and Hoolae Paoa
P.O. Box 10001
PMB 29
Saipan, MP 96950
Fax No.: (808) 926-9767

397880
Page 16

--------------------------------------------------------------------------------


With a copy to:
Bays Lung Rose & Holma

Attention: Bruce D. Voss and Bart W. Howk
Topa Financial Center
700 Bishop St., Ste. 900
Honolulu, HI 96813
Fax No.: (808) 533-4184
And by email to:
John Baldwin at jkb@bccnmi.com

Richard Pipes at rp@bccnmi.com
Bruce D. Voss at bvoss@legalhawaii.com
Bart W. Howk at bhowk@legalhawaii.com
To Aina Le‘a:
Aina Le‘a, Inc.

201 Waikoloa Beach Drive #2F17
Waikoloa, HI 96738
Attention: Robert Wessels and Mark Jackson
Email: bob@ainalea.com and Markj@ainalea.com
With a copy to:
Richard P. Bernstein

Law Offices of Richard P. Bernstein
701 Howe Avenue, Suite G45
Sacramento, CA 95825
Fax No.: (916) 921-7712
Email: rbernstein@rpblegal.com
(d)    Headings. All Section headings in this Agreement are for convenience
only. They are not a part of this Agreement and do not define, limit, extend, or
describe the scope or intent of any provisions. Except as otherwise provided,
references to “Sections” are to Sections of this Agreement.
(e)    Definitions. The bolding, capitalizing of initial letters, and enclosing
of a word or phrase in quotation marks in this Agreement means that word or
phrase is defined by the surrounding text, as suggested by the context (each a
“Defined Term”). Unless otherwise stated or logically required by the context,
each use of a Defined Term with capitalized initial letters but without bolding
and quotation marks incorporates the corresponding definition. An uncapitalized
word or phrase is not a Defined Term and retains its common or legal term-of-art
meaning, as applicable, notwithstanding that the word or phrase may contain the
same text as a Defined Term.
(f)    Pronouns and Plurals. Whenever the context may require, any pronoun used
in this Agreement includes the corresponding masculine, feminine, or neuter
forms. The singular form of Defined Terms, nouns, pronouns, and verbs include
the plural, and vice versa.
(g)    Further Action. The Parties will execute and deliver all documents,
provide all information, and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

397880
Page 17

--------------------------------------------------------------------------------


(h)    Binding Effect. This Agreement binds and inures to the benefit of the
Parties and their successors, legal representatives, and permitted assignees.
(i)    Integration of Entire Agreement. This Agreement is the final, entire
agreement among the Parties pertaining to the subject matter of this Agreement,
and supersedes all prior agreements and understandings pertaining to this
Agreement. All recitals (i.e., the background information provided after the
opening paragraph of this Agreement), Exhibits, and Schedules (if any)
referenced in this Agreement are a part of this Agreement.
(j)    Waiver. A failure by Bridge to require strict performance of any
provision of this Agreement, or to exercise any right or remedy arising because
of a breach, is not a waiver of such breach or any other covenant, duty,
agreement, or condition. Any extension or waiver by Bridge of any provision in
this Agreement will be valid only if set forth in a writing signed by Bridge.
(k)    Amendment. This Agreement may not be amended or modified except by a
written instrument executed by all of the Parties who would be affected by the
amendment.
(l)    Severability. If any provision of this Agreement is determined to be
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality, and enforceability of such provision in every other respect and the
remaining provisions of this Agreement will not, at the election of the Party
for whose benefit the provision exists, be in any way impaired.
(m)    Applicable Law. The Parties intend for this Agreement to be governed by
and interpreted according to the internal laws of the State of Hawaii, without
regard to the principles of conflicts of law.
(n)    Disputes. The Parties will bring all actions in law, equity, or otherwise
arising under this Agreement, or related to the transactions contemplated in
this Agreement, exclusively in the federal or state courts of Hawaii, and in no
other jurisdiction or venue. Each Party consents to the jurisdiction of such
courts.
(o)    Attorneys’ Fees and Costs. If any Party institutes a lawsuit of any
nature in connection with any controversy arising out of this Agreement, or to
interpret or enforce any rights under this Agreement, the prevailing Party may
recover all expenses it incurs in enforcing this Agreement, including but not
limited to attorneys’ fees and costs. Any judgment or order entered in such
lawsuit will contain a specific provision providing for the recovery of
attorneys’ fees and costs incurred in enforcing such judgment and an award of
prejudgment interest from the date of the breach at the maximum rate of interest
allowed by law. The prevailing Party will be determined by the court based on an
assessment of which Party’s major arguments made or positions taken in the
proceedings could fairly be said to have prevailed over the other Party’s major
arguments or positions on major disputed issues.
(p)    Further Representation. Each Party acknowledges and represents that it
(a) was represented by its own legal counsel in the negotiation and execution of
this Agreement, (b) had the opportunity to seek advice regarding its legal
rights from such counsel, and (c) is not

397880
Page 18

--------------------------------------------------------------------------------


relying on any representation or statement made by any other Party or any other
Party’s legal counsel in entering into this Agreement.
(q)    Drafting. This Agreement is the result of negotiation between
sophisticated parties. No provision of this Agreement may be interpreted for or
against any Party on the basis that it drafted such provision, and no
presumption or burden of proof may arise disfavoring or favoring any Party
because of the authorship of any of the provisions of this Agreement.
(r)    Waiver.  Except as otherwise expressly and explicitly provided in this
Agreement, the rights and remedies of the Parties under this Agreement are
cumulative and not alternative. Any waiver of the terms, conditions, or
provisions of this Agreement or a Party’s rights or remedies under this
Agreement must be in writing to be effective and will be limited to the instance
for which such waiver was issued unless expressed otherwise in writing signed by
the Party providing the waiver.  Failure, neglect, or delay by a Party to
enforce the terms, conditions, or provisions of this Agreement or such Party’s
rights or remedies at any time will not be construed as a waiver of such Party’s
rights under this Agreement and will not in any way affect the validity of the
whole or any part of this Agreement or prejudice such Party’s right to take any
subsequent action.  No exercise or enforcement by any Party of that Party’s
rights or remedies under this Agreement will preclude the enforcement by such
Party of any of its other rights or remedies that are available under this
Agreement or by law.
(s)    Counterparts. The Parties and their signatories may separately execute
this Agreement in counterparts, all of which together will be an agreement
binding on all the Parties, notwithstanding that all Parties and signatories did
not sign the original or the same counterpart. Signature pages may be delivered
personally or by facsimile, email, or certified or registered mail.
Signature page follows.



397880
Page 19

--------------------------------------------------------------------------------


Each Party is executing this Agreement to be effective as of the Effective Date.




Bridge Aina Le‘a, LLC




By:                   
John Baldwin
As: Manager




Aina Le‘a, Inc.




By:                   
Printed Name:             
As:                   




397890
Signature page to Agreement Regarding Easements and Utilities



--------------------------------------------------------------------------------


STATE OF HAWAII
)
 
 
)
SS
COUNTY OF HAWAII
)
 



On this _________ day of ____________________, 201__, before me appeared
___________________________, to me personally known, who being by me duly sworn
or affirmed, did say that such person executed the foregoing instrument as the
free act and deed of such person, and if applicable in the capacity shown,
having been duly authorized to execute such instrument in such capacity.


(seal)
Name:
 
Notary Public, State of Hawaii
 
_______ Judicial Circuit
 
 
 
My commission expires on: _____________
 
 
 
Notary Certification
 
 
 
Doc. Date: _________________________ # Pages: __________
 
_______________________________ _____________ Circuit
 
[Print Name of Notary]
 
 
(seal)
Document Description:
 
Agreement Regarding Easements and Utilities
 
Statement
 
____________________________________________________
 
Notary Signature                Date
 
 
 
 






397890

--------------------------------------------------------------------------------


STATE OF HAWAII
)
 
 
)
SS
COUNTY OF HAWAII
)
 



On this _________ day of ____________________, 201__, before me appeared
___________________________, to me personally known, who being by me duly sworn
or affirmed, did say that such person executed the foregoing instrument as the
free act and deed of such person, and if applicable in the capacity shown,
having been duly authorized to execute such instrument in such capacity.


(seal)
Name:
 
Notary Public, State of Hawaii
 
_______ Judicial Circuit
 
 
 
My commission expires on: _____________
 
 
 
Notary Certification
 
 
 
Doc. Date: _________________________ # Pages: __________
 
_______________________________ _____________ Circuit
 
[Print Name of Notary]
 
 
(seal)
Document Description:
 
Agreement Regarding Easements and Utilities
 
Statement
 
____________________________________________________
 
Notary Signature                Date
 
 
 
 




397890

--------------------------------------------------------------------------------


Exhibit A
to Agreement Regarding Easements and Utilities


Tax Map Plat (3) 6-8-001


[agreementregardingeasimage1a.gif]



397890

--------------------------------------------------------------------------------


Exhibit B
to Agreement Regarding Easements and Utilities


Legal Description of Lot C-1-A/025



397890

--------------------------------------------------------------------------------


Exhibit C
to Agreement Regarding Easements and Utilities


Legal Description of Lot F-1/037



397890

--------------------------------------------------------------------------------


Exhibit D
to Agreement Regarding Easements and Utilities


Legal Description of Lot A-1-A/040



397890

--------------------------------------------------------------------------------


Exhibit E
to Agreement Regarding Easements and Utilities


Legal Description of Lot B-1-A/038



397890

--------------------------------------------------------------------------------


Exhibit F
to Agreement Regarding Easements and Utilities


Legal Description of Lot D-1-A/039



397890

--------------------------------------------------------------------------------


Exhibit G
to Agreement Regarding Easements and Utilities


Legal Description of Lot D-1-B-2/036



397890

--------------------------------------------------------------------------------




Exhibit H
to Agreement Regarding Easements and Utilities


Legal Description of Lot D-1-B-1/069



397890

--------------------------------------------------------------------------------










































LAND COURT






































REGULAR SYSTEM

AFTER RECORDATION, RETURN BY MAIL ( ) PICKUP (X):


Bays Lung Rose & Holma [BWH]
700 Bishop St., Ste. 900
Honolulu, HI 96813
Tel.: (808) 523-9000
 

OULI WELLS LEASE
 

PARTIES TO DOCUMENT:

358445    
Page 1



--------------------------------------------------------------------------------






“Lessor”:
Bridge Aina Le‘a, LLC, a Hawaii limited liability company, with a mailing
address of P.O. Box 10001, PMB 29, Saipan, MP 96950

    
“Lessee”:
Aina Le‘a, Inc., a Delaware corporation, with a mailing address of 201 Waikoloa
Beach Drive #2F17, Waikoloa, HI 96738



 

Tax Map Key Nos.:
(3) 6-2-001-087;
(3) 6-2-001-088; and
(3) 6-2-001-089
This document contains ___ pages.


358445    
Page 2



--------------------------------------------------------------------------------




This Ouli Wells Lease (“Lease”) is made as of effective as of
_____________________, 20___ (“Effective Date”) by Lessor and Lessee
(collectively, “Parties”).
Immediately preceding the Parties’ execution and delivery of this Lease, Lessor
conveyed to Lessee with a Limited Warranty Deed recorded in the Bureau of
Conveyances of the State of Hawaii (“Bureau”) as Document No.
____________________, the real property located in Waikoloa, South Kohala on the
Island and County of Hawaii, State of Hawaii, designated as Tax Map Key No. (3)
6-8-001-038, Lot No. B-1-A, consisting of approximately 628.316 acres, and Tax
Map Key No. (3) 6-8-001-039, Lot No. D-1-A consisting of approximately 383.033
acres, all as described in more detail in Exhibit A attached to this Lease
(collectively, “Residential Property”), pursuant to a Purchase and Sale
Agreement for Residential Property at Aina Le‘a dated _____________________,
20___ (“PSA”).
Pursuant to the PSA and contemporaneously with the execution and delivery of
this Lease:
(a)
Lessor made a purchase-money loan to Lessee in the principal amount of
$14,000,000.00 USD (“Loan”) to enable Lessee to purchase the Residential
Property;

(b)
Lessee delivered a Promissory Note in the amount of and evidencing the Loan to
Lessor (“Note”);

(c)
Lessee granted and recorded in the Bureau a Purchase-Money Mortgage, Security
Agreement, and Financing Statement over the Residential Property in favor of
Lessor (“Residential-Property Mortgage”) as Document No. ______________; and

(d)
the Parties entered into and recorded in the Bureau an Agreement Regarding
Easements and Utilities as Document No. _____________________
(“Easements/Utilities Agreement”).

Lessee also owns an undivided partial interest in the real property located in
Waikoloa designated as Lot No. D-1-B-2, Tax Map Key No. (3) 6-8-001-036,
consisting of approximately 37.863 acres, and Lot No. D-1-B-1, Tax Map Key No.
(3) 6-8-001-069, consisting of approximately 23.559 acres, as described in more
detail on Exhibit B (collectively, “Affordable-Housing Property”). In this
Lease, “Lessee’s Property” means the Residential Property and Affordable-Housing
Property collectively.
Lessor owns the real property located in Waikoloa, South Kohala on the Island
Hawaii, State of Hawaii, designated as:
(a)
Tax Map Key Nos. (3) 6-2-001-087, -088, 089, consisting of approximately 0.2296
acres each, all of which are described in Exhibit C attached to this Lease
(collectively, “Leased Sites”), subject to the encumbrances set forth in Exhibit
C (“Leased-Sites’ Encumbrances”);


358445    
Page 3



--------------------------------------------------------------------------------




(b)
Tax Map Key No. (3) 6-8-001-025, Lot C-1, consisting of approximately 27.016
acres, as described in more detail in Exhibit D (“Commercial Property”); and

(c)
Tax Map Key No. (3) 6-8-001-040, Lot A-1-A, consisting of approximately 392.808
acres, and Tax Map Key No. (3) 6-8-001-069, Lot F-1, consisting of approximately
1,507.441 acres, all as described in Exhibit E (collectively, “Agricultural
Property”). In this Lease, “Lessor’s Property” means the Commercial Property and
Agricultural Property collectively, but not the Leased Sites.

Lessor is also a party to the following agreements and instruments
(collectively, “Agreements”):
(a)
Restated Water Agreement dated April 1, 2003 with Hale Wailani Partners LP, a
Hawaii limited partnership, a short form of which was recorded in the Bureau on
February 22, 2005 as Document No. 2005-035372 (“Wailani Water Agreement”);

(b)
Grant of Easement dated April 17, 2006 from Mauna Kea Development Corp., a
Hawaii corporation, recorded in the Bureau on April 18, 2006 as Document No.
2006-072169 (“Uplands-System Easement”);

(c)
Easement dated December 17, 2003 from Waikoloa Village Association, a Hawaii
nonprofit corporation, recorded in the Bureau on December 22, 2013 as Document
No. 2003-281789 (“Lalamilo Easement”); and

(d)
Water Development Agreement (“Water-Board Agreement”) dated September 26, 2006
with the Water Board of the County of Hawaii (“Water Board”).

The Agreements contemplate Lessor’s developing and constructing: (a) wells on
the Leased Sites or on the “Wailani Well” site (as that term is defined in the
Wailani Water Agreement) (collectively, “Ouli Wells”); (b) a water system to
deliver water from the Ouli Wells to the Water Board’s reservoir (“Uplands
Reservoir”) located makai of the Leased Sites (which is part of the Water
Board’s water system known as the Mauna Kea Uplands System (“Uplands System”));
and (c) a water system to deliver water from the Water Board’s water system
located to the southeast of the Leased Sites known as the Lalamilo System
(“Lalamilo System”) to Lessee’s Property and Lessor’s Property. The Water-Board
Agreement contemplates allocating water from the Lalamilo System to Lessor based
on a portion of the Ouli Wells’ capacity.
The Easements/Utilities Agreement requires, among other things, that Lessee
develop and construct certain utility-related improvements to serve the
Commercial Property.
Lessor and Lessee (collectively, “Parties”) wish for Lessor to lease the Leased
Sites and assign the Agreements to Lessee for the purpose of Lessee’s developing
all the water systems and improvements contemplated for development by Lessor
under the Agreements (collectively, “Water Systems”), and Lessee wishes to
accept and assume the same, according to the terms of

358445    
Page 4



--------------------------------------------------------------------------------




this Lease and in a manner that is consistent with the Easements/Utilities
Agreements.
Therefore, in consideration of their mutual undertakings as set forth in this
Lease, the receipt and sufficiency of which the Parties acknowledge, the Parties
agree as follows:
1.    Lease/Assignment; Reservations.
(a)    For the Term (defined below) and subject to all the reservations, terms,
and conditions of this Lease, Lessor: (1) leases the Leased Sites to Lessee,
subject to the Leased-Sites’ Encumbrances, (2) assigns the Agreements and all
rights under the Agreements to Lessee, and (3) delegates all duties under the
Agreements to Lessee. Lessee accepts and assumes the same. In this Lease,
“Lease/Assignment” means the lease, assignment, delegation, acceptance, and
assumption under this Lease/Assignment; Reservations Section.
(b)    Notwithstanding the foregoing or anything to the contrary in this Lease,
Lessor reserves from the Lease/Assignment the following:
(1)    The right to be conveyed and assigned any and all well sites (including
but not limited to the Wailani Well), land, easements, and other property rights
from Hale Wailani Partners LP (or its successor or assignee) under the Wailani
Water Agreement. None of the foregoing rights may be conveyed or assigned to
Lessee, and Lessee will not accept any conveyance or assignment of such rights.
(2)    The right of first refusal and other rights under Section 23 of the
Wailani Water Agreement, and all related or supporting rights pertaining to that
right of first refusal.
(3)    The right and power to agree to amend any of the Agreements.
(4)    The right and power to agree to waive or release any right or remedy
under any of the Agreements.
(c)    As long as no Event of Default (defined below) occurs, Lessor will not
exercise any of the foregoing reserved rights in a manner that would materially
impair or negatively alter Lessee’s rights under this Lease.
2.    Term. The term of this Lease (“Term”) will commence on the Effective Date
and terminate on the date that the Water Systems are granted, conveyed, or
dedicated to the Water Board pursuant to the Water-Board Agreement, subject to
Lessor’s rights under Section 16 Default and Remedies.
3.    Use and Exercise of Rights. Lessee will use the Leased Sites and exercise
the rights under the Agreements assigned to Lessee (“Agreement Rights”) solely
for: (a) developing an integrated system for the delivery of potable water from
the Ouli Wells; (b) obtaining, for Lessor’s and Lessee’s benefit, the allocation
of water from the Lalamilo System as contemplated by the Water-Board Agreement;
(c) developing an integrated system for the delivery of potable water from the
Lalamilo System to Lessor’s Property and Lessee’s Property

358445    
Page 5



--------------------------------------------------------------------------------




(“Lalamilo Improvements”); and (d) ancillary purposes necessary to support or
accomplish the foregoing.
4.    Development, Construction, and Dedication of Water Systems.
(a)    Completion Deadline.
(1)    Lessee will develop and construct the Water Systems by the date that is
seven years after the Effective Date (“Completion Deadline”). Lessee will use
Lessee’s best commercially-reasonable efforts to dedicate the Water Systems to
the Water Board and cause the Water Board to accept the same as soon after
Lessee substantially completes the Water Systems as is commercially reasonable.
Failure of the Water Board to accept the Water Systems when completed by Lessee
is not an Event of Default hereunder. Lessee will promptly perform (at Lessee’s
cost) all water testing and other commercially-reasonable requirements imposed
by the Water Board for such dedication.
(2)    Lessee may extend the “Completion Deadline” by two years after the
originally-scheduled Completion Deadline if:
(A)    Lessee has substantially completed Lessee’s Obligations (defined below);
(B)    before expiration of the originally-scheduled Completion Deadline, Lessee
obtains a bond naming Lessor as obligee for completion of Lessee’s Obligations
(defined below) by the extended deadline set forth in this Section 4(a)(2) from
a bonding company reasonably satisfactory to Lessor in the amount of the
estimated cost of the then-remaining Lessee’s Obligations (including for
performance, materials, labor, and any other associated costs), the estimated
amount of which must be reasonably approved by Lessor, plus 10% (the foregoing
requirements, “Bond Requirements”); and
(C)    no Event of Default (defined below) or Material Default has occurred.
“Material Default” has the meaning set forth in the Easements/Utilities
Agreement.
(b)    Lessee’s Obligations; Costs. “Lessee’s Obligations” means Lessee’s
obligations to develop and construct the Water Systems and all other obligations
under this Lease and the Agreements. Lessee will be responsible for all costs of
performing Lessee’s Obligations, including but not limited to the costs
designing, engineering, obtaining permits for, and constructing the Water
Systems. For clarification and without limiting the definition of Lessee’s
Obligations, Lessee’s Obligations include:
(1)    constructing all ancillary improvements necessary for construction,
operation, maintenance, and repair of the Ouli Wells, pumps, and transmission
lines for both the Uplands System and Lalamilo System, including but not limited
to all appropriate roads and any necessary supporting utility improvements
(e.g., electrical);

358445    
Page 6



--------------------------------------------------------------------------------




(2)    complying with the easement instrument dated January 29, 1993 in favor of
Hawaiian Electric Light Company, Inc. and recorded in the Bureau as Document No.
93-026334, as is referenced in the Uplands-System Easement;
(3)    constructing the “Emergency Roadway” contemplated by Section 14 of the
Lalamilo Easement; and
(4)    giving any notices of the Lease/Assignment to the applicable parties
required by the Agreements (e.g., Section 14 of the Uplands-System Easement).
(c)    Uplands Improvements. Lessee will develop the Uplands System portion of
the Water Systems (“Uplands Improvements”) with at least two operational Ouli
Wells, with no more than one Ouli Well on each of the Leased Sites or the
Wailani Well, as applicable.
(d)    Lalamilo Improvements.
(1)    Lessee will design and construct the Lalamilo Improvements to the
Commercial Property through the Agricultural Land, Residential Property, and
Affordable-Housing Parcel: (A) in a manner that permits Lessor to tap into and
use water transmitted through the Lalamilo Improvements on the Agricultural
Property and Commercial Property; (B) with sufficient size and capacity to
deliver all the Excess Water (defined below) to the Agricultural Property and
Commercial Property; (C) in a manner that is consistent with the requirements
regarding the improvements that will serve the Commercial Property contemplated
in the Easements/Utilities Agreement; and (D) all as approved by Lessor in
Lessor’s reasonable discretion. The location of the Lalamilo Improvements on the
Agricultural Property will also be subject to Lessor’s approval.
(2)    The Parties acknowledge and agree that the Easements/Utilities Agreement
contemplates Lessee obtaining water for Lessor’s use at Lessor’s Property from
the Waikoloa Water Co., Inc., a Hawaii corporation (“Waikoloa Water Co.”). The
Parties acknowledge and agree that the Excess Water under this Agreement is
intended to supplement the water from Waikoloa Water Co.
(e)    Compliance with Agreements and Laws. Lessee will develop and construct
the Water Systems as required (and only in the areas permitted) by, and in a
manner that is consistent, in conformity, and in harmony with the intent of:
(1)    the Agreements;
(2)    the Easements/Utilities Agreement;
(3)    all applicable governmental laws, regulations, rules, zoning
requirements, ordinances, orders, permits, licenses, and other requirements
imposed by any federal, state, or local governmental authority (collectively,
“Laws”), including but not limited to: (A) the State of Hawaii Land Use
Commission’s Decision and Order in Docket No. A87-617 dated January 17, 1989, as
amended several times, which is stated in an Amended and Restated

358445    
Page 7



--------------------------------------------------------------------------------




Certificate and Consent made by Lessor dated January 20, 2006 and recorded in
the Bureau on February 2, 2006 as Document No. 2006-021470; (B) County of Hawaii
Zoning Ordinance 93-1, as amended by Ordinance No. 96-153; and (C) Conditional
Use Permit 91-7; and
(4)    any applicable utility-company’s rules, requirements, and policies (e.g.,
Hawaii Electric Light Company, Inc.).
(f)    Maximum Production. Lessee will use its best efforts and every means
technically feasible to situate, design, drill, and otherwise develop and cause
the Leased Sites to yield the maximum production of potable water from the Ouli
Wells, including but not limited to expanding the size, depth, and pumping
capacity, as necessary. Lessee acknowledges and agrees that the foregoing
requirement is intended for Lessor’s benefit to maximize the amount Excess Water
(defined below) produced by the Ouli Wells, and that Lessor would not have been
willing to enter into this Lease unless Lessee agreed to use its best efforts
and every means possible to maximize such production.
(g)    Lessor’s Approval of Elections, Designs, and Plans.
(1)    Lessee will give written notice to Lessor of any elections it wishes to
make under the Agreements (for example, which well sites to develop under the
Wailani Water Agreement) at least 30 days before the deadline for any such
election. All of Lessee’s elections under the Agreements will be subject to
Lessor’s written approval, which Lessor may not unreasonably withhold or delay.
(2)    Before submitting any designs or plans to the Water Board and before
beginning any construction, Lessee will provide copies of all designs and plans
for the Water Systems for Lessor’s written approval, which approval Lessor may
not unreasonably withhold. Without limiting the generality of the foregoing, it
will be reasonable for Lessor to withhold or condition its approval if Lessor
reasonably concludes that the action for which Lessee seeks approval would or
might violate, breach, or be inconsistent with the intent of any Laws, any of
the Agreements, this Lease, or the Easements/Utilities Agreement.
(3)    Lessee will pay for Lessor’s costs to review such elections, designs, and
plans (including but not limited to any engineers’ and architects’ fees), plus
applicable general excise tax. Lessor may withhold approval of such elections,
designs, and plans until Lessee reimburses Lessor for such costs (including
applicable general excise tax).
(h)    Governmental and Other Permits; Community Facility Districts.
(1)    Lessee will be solely responsible for taking all actions, obtaining all
governmental and other permits, and bearing all costs and expenses associated in
any way with developing, operating, or dedicating the Water Systems. Lessee will
indemnify, defend, and hold harmless Lessor from and against any claim or cause
of action relating to said development, operation, and dedication or the failure
thereof. The Parties’ respective rights and obligations in the foregoing
sentence will survive expiration of the Term and any termination of this Lease.

358445    
Page 8



--------------------------------------------------------------------------------




(2)    As long as doing so does not negatively affect or diminish Lessor’s
rights under this Lease or otherwise, Lessor will (at no cost to Lessor)
cooperate with any and all applications for Community Facility District funding
by Lessee, including the transfer of this Lease to a Community Facility District
benefiting any one or more of the Residential Property, the Affordable-Housing
Property, or a public utility company formed to supply water to the Residential
Property, the Affordable-Housing Property, or both.
(i)    Additional Easements/Rights.
(1)    If the Agreements do not provide all easements, right-of-ways, and other
rights necessary or desirable for Lessee to perform Lessee’s Obligations
(collectively, “Additional Rights/Easements”), Lessee will, at Lessee’s sole
cost, obtain all Additional Rights/Easements necessary or desirable to perform
Lessee’s Obligations.
(2)    If Lessee breaches any of Lessee’s Obligations, all Additional
Easements/Rights which Lessee has then obtained will automatically be assigned
and conveyed to Lessor without any further action from Lessee. In such event,
Lessee will execute, within three business days’ of Lessor’s request from time
to time, any one or more documents or instruments confirming such assignment and
conveyance. If Lessee fails to execute any such documents or instruments by the
foregoing deadline (as applicable from time to time), Lessee (for itself and its
successors and assigns) hereby irrevocably appoints Lessor (and Lessor’s
successors and assigns) as Lessee’s attorney-in-fact, coupled with an interest,
for purposes of executing and recording any such documents and easements.
(j)    Dedication to Water Board. Lessee will, immediately upon completion of
the Water Systems, seek to dedicate the Water Systems to the Water Board, and
will fulfill all conditions upon such dedication requested or mandated by the
Water Board. Lessor will cooperate with Lessee with the dedication of the Water
Systems to the Water Board, including, but not limited to dedicating the
fee-simple interest in the Leased Sites to the Water Board upon request by
Lessee concurrently with Lessee’s dedication of the Water Systems.
5.    Allocation of Water.
(a)    Lessee’s First Priority. As long as Lessee has not breached any of
Lessee’s Obligations, Lessee will be entitled to a first-priority allocation of
the potable water which is allocated to Lessor or Lessor’s successor in interest
(as applicable, “Lessor Party”) (whether under the Water-Board Agreement or
otherwise) in the amount of Lessee’s Water Requirement (defined below), solely
for use on Lessee’s Property. Lessee will not be entitled to the foregoing
allocation if Lessee has breached any of its obligations under this Lease,
unless Lessor has waived such breach in a writing citing this Section of this
Lease and specifically stating that Lessor waives that breach. Any such waiver
by Lessor will only apply to that specific breach, and will not be deemed to
apply to any other breaches by Lessee. “Lessee’s Water Requirement” means a
maximum amount equal to: (1) 600 gallons per day for each fully-constructed
single-family residence; (2) 400 gallons per day for each fully-constructed
attached multi-family residence; and (3) for non-residential structures
constructed on Lessee’s Property, the amount of potable water reasonably
required for use of such structures.

358445    
Page 9



--------------------------------------------------------------------------------




(b)    Lessor’s Right to Excess Water. Any and all water allocated to Lessor
Party under the Water-Board Agreement, and any water otherwise available to the
Water Systems (whether by way of the Agreements or otherwise), which is in
excess of Lessee’s Water Requirement (“Excess Water”) will be allocated to
Lessor to be used by Lessor for any reason in Lessor’s sole and absolute
discretion, whether on Lessor’s Property or elsewhere; provided, however, that
Lessor’s rights to Excess Water will at all times be subordinated to Lessee’s
Water Requirement. Without limiting the generality of the foregoing, Lessor may
sell Excess Water, and water credits associated with any Excess Water, to third
parties without notice to Lessee. Lessor’s rights to Excess Water will be
revocable if and to the extent water is required for the development of Lessee’s
units in accordance with Lessee’s Water Requirement and the amount of available
water is limited by the developed wells in the Water Systems. Lessor’s rights to
Excess Water will continue even if Lessee is unable to grant, convey, or
dedicate the Water Systems to the Water Board.
(c)    Survival. The Parties’ respective rights and obligations under this
Allocation of Water Section will survive expiration of the Term and any
termination of this Lease.
6.    Rent. In consideration of this Lease, and in addition to its other
undertakings hereunder, Lessee will pay to Lessor an amount equal to annual
County of Hawaii real-property taxes on the Leased Sites and all other
governmental or quasi-governmental fees or charges assessed against the Leased
Sites or the owner of the Leased Sites during the Term, plus general excise tax,
payable in full at least 15 Business Days before their due date, or upon earlier
notice from Lessor. Lessee’s obligation to pay rent during the Term will survive
expiration of the Term and any termination of this Lease (i.e., termination of
this Lease will not terminate Lessee’s obligation to pay rent which accrued
before termination, but Lessee will not be obligated to pay rent for periods
after the Term).
7.    Inspections by Lessor. Lessor may inspect the Leased Sites and Water
Systems from time to time. If Lessor discovers any problems or issues pertaining
to Leased Sites or Water Systems which require repair, maintenance, or other
actions and Lessor fails to take appropriate actions within 15 days of Lessor’s
written notice to Lessee regarding the same, Lessor may make such repairs,
perform such maintenance, or take such other appropriate action, and Lessee will
reimburse Lessor for the costs of the same, plus applicable general excise tax,
within 30 calendar days of Lessor’s written demand to Lessee for payment of the
same. If Lessee fails to pay such amount owed by the foregoing deadline, the
amount due will accrue interest at the rate of 10% per year.
8.    Notice of Triggers, Deadlines, and Defaults. Lessee will notify Lessor in
writing of:
(a)    any event which triggers any deadline under any of the Agreements within
two business days of the occurrence of such event (as an example and without
limiting the generality of the foregoing, if Hale Wailani Partners LP (or its
successor) gives the “Wailani Development Notice” contemplated by Section 2.a of
the Wailani Water Agreement), and will reference the specific Agreement,
section, and deadline which has been triggered in such notice;

358445    
Page 10



--------------------------------------------------------------------------------




(b)    any deadline which is approaching under any Agreement at least 60 days
before such deadline occurs, even if Lessor has constructive or actual knowledge
of such deadline;
(c)    any default of or breach by any party (including Lessee) of any of the
Agreements within two business days of learning of such default or breach; and
(d)    any notices given by any party (including Lessee) under any of the
Agreements, along with a full copy of such notice, within two business days of
Lessee’s receiving or sending such notice.
9.    “AS-IS” CONVEYANCE AND ASSIGNMENT. LESSEE ACKNOWLEDGES AND AGREES THAT IT
IS ACCEPTING THE LEASED SITES AND AGREEMENT RIGHTS IN THEIR “AS-IS, WHERE-IS”
CONDITION, AND THAT LESSOR HAS MADE NO REPRESENTATIONS OR WARRANTIES TO LESSEE
REGARDING ANY MATTER RELATING TO THE LEASED SITES, AGREEMENT RIGHTS, OR WATER
SYSTEMS. LESSEE ACKNOWLEDGES AND AGREES THAT LESSOR HAS MADE AND MAKES NO
REPRESENTATION OR WARRANTY WHATSOEVER TO LESSEE WITH RESPECT TO ANY MATTER
RELATING TO THIS LEASE, INCLUDING BUT NOT LIMITED TO THE QUALITY OR QUANTITY OF
WATER WHICH THE OULI WELLS MAY PRODUCE, THE COST OF DEVELOPING AND CONSTRUCTING
THE WATER SYSTEMS, OR THAT THE ALLOCATION OF WATER TO LESSEE UNDER THIS LEASE
WILL BE SUFFICIENT FOR LESSEE’S PURPOSES. LESSOR EXPRESSLY DISCLAIMS ANY SUCH
ALLEGED REPRESENTATION OR WARRANTY.
10.    Lessor’s Consent. Notwithstanding anything in this Lease to the contrary,
no consent or approval given by Lessor pursuant to the terms of this Lease will
be deemed to be a representation or warranty by Lessor regarding any matter
pertaining to the subject for which Lessor’s consent or approval was given
(including but not limited to the adequacy, quality, safety, or legality of the
requested or proposed matter). Lessor will have no liability for consenting to
or approving any matter.
11.    No Partnership or Joint Development. Nothing in this Lease is intended to
create a partnership, joint-venture arrangement, or principal/agent relationship
between the Parties, or to provide for a joint development of the Parties’
respective properties.
12.    Insurance.
(a)    Lessee’s Casualty Insurance. At all times during the Term, Lessee will
procure and maintain, without cost to Lessor, the following policies of
insurance with an insurance company or companies qualified to do business in
Hawaii and in form and substance satisfactory to Lessor:
(1)    Commercial General Liability insuring against all claims, demands, and
actions arising out of or in connection with occurrences on and throughout the
Leased Sites and the Water Systems, covering the development, construction, and
operation of

358445    
Page 11



--------------------------------------------------------------------------------




the Leased Sites and Water Systems, and all operations of Lessee and all parties
affiliated in any way with Lessee in connection with the Leased Sites and Water
Systems, and for liabilities assumed under this Lease. The policy must:
(A)    include coverage for bodily injuries and property damage arising from the
Leased Sites and Water Systems and operations, independent contractors, products
and completed operations, personal injuries, blanket contractual liabilities,
fire legal liabilities, and employees as additional insureds;
(B)    have the following minimum limits:
(i)    a combined single limit for bodily injuries and property damage of not
less than $1,000,000 per occurrence, $2,000,000 general aggregate, and
$2,000,000 products and completed operations aggregate;
(ii)    not less than $1,000,000 per person or per organization for personal
injuries, subject to the $2,000,000 general aggregate;
(iii)    not less than $50,000 for any one fire for fire legal damage, subject
to the $2,000,000 general aggregate;
(iv)    not less than $5,000 for any one person for medical expenses, subject to
the $2,000,000 general aggregate;
(C)    be endorsed to provide that the general aggregate limit exclusively
applies to the Leased Sites and Water Systems;
(D)    insure the performance by Lessee of the Indemnity Section of this Lease
(but such insurance will not limit the liability or extent of liability of
Lessee under that Section); and
(E)    contain a provision in the policy and certificate of insurance
specifically naming as additional insureds Lessor and its Affiliates and
mortgagees (collectively, “Required Additional Insureds”).
(2)    Umbrella Insurance with a minimum limit of $2,000,000 and a self-insured
retention no greater than $10,000 in addition to other limits provided by the
commercial general liability and employers’ liability policies required under
this Lease. Such umbrella policy will, at a minimum, provide as broad a coverage
as the aforementioned primary insurance policies, will provide defense expense
in addition to the limit of liability stated in the policy, and will contain a
provision in the policy and certificate of insurance specifically naming as
additional insureds Lessor the Required Additional Insureds.
(3)    Workers’ Compensation and Employers’ Liability insurance as required by
and in conformity with applicable Law, plus voluntary compensation coverage,
other states coverage, and, if applicable, for all employees working in, at or
on the Leased Sites and Water Systems, providing not less than the statutory
workers’ compensation benefits and

358445    
Page 12



--------------------------------------------------------------------------------




employers’ liability insurance limits of $1,000,000 for each employee,
$1,000,000 policy limit by disease, and $1,000,000 for each accident. Such
insurance will be endorsed to include a waiver of any rights of subrogation
against Lessor and the Required Additional Insureds.
(4)    Pollution Legal Liability Insurance, if required by Lessor because of
special environmental concerns regarding Lessee’s operations, covering claims
for damage or injury caused by hazardous materials, including, without
limitation, bodily injury, wrongful death, property damage, including loss of
use, removal, cleanup, and restoration of work and materials necessary to return
the Leased Sites, any property subject to the Agreements, and Lessor’s Property
to their condition existing prior to the appearance of Lessee’s hazardous
materials on the foregoing property, which insurance will be required only
during the period of construction of the Water Systems. The policy will contain
a provision specifically naming as additional insureds Lessor and the Required
Additional Insureds. If such coverage is applicable, limits for Pollution Legal
Liability coverage will be determined by Lessor.
(5)    All insurance required to be provided by Lessee under this paragraph
will:
(A)    be written on an “occurrence” form;
(B)    cover the whole portion of the Leased Sites and the Water Systems, and
will also cover any act or omission of any employee of Lessee and any occurrence
involving any employee of Lessee which occurs at any other portion of the
property in which the Leased Sites and Water Systems are located and occurs in
the course of such employee’s employment with Lessee; and
(C)    include an endorsement providing that inclusion of more than one entity
as insured under any such policy will in no way affect the right of any insured
entity thereunder as respects any claim, demand, suit, or judgment made or
brought by or in favor of any other insured entity, so that the policy will
protect each entity in the same manner as though a separate policy had been
issued to each entity.
(b)    Lessee’s Property Insurance. Lessee will, without cost to Lessor, keep
the Leased Sites, all improvements, the Water Systems, and all equipment,
fixtures, appurtenances, trade fixtures, business personal property, and all
other contents located on, in, or at the Leased Sites or Water Systems insured
throughout the Term (and any renewals or extensions) for the full replacement
cost new at the time of loss, with agreed value and no coinsurance and without
deduction for depreciation, against the perils commonly insured under the I.S.O.
Broad Coverage and Form and extended coverage insurance with vandalism and
malicious mischief endorsements, and also against loss or damage by flood (if
located within a 100-year flood zone), tsunami, windstorm, and hurricane. Such
policy will not contain a per occurrence deductible greater than $5,000. Such
policy or policies will be made payable to Lessor and Lessee, as their interests
may appear. Upon occurrence of an insured loss, proceeds of such insurance
policies received by Lessee will be applied first to replacement or repair of
Lessee’s improvements, trade fixtures, and equipment until they are restored as
nearly as may be to their condition prior to the occurrence of the loss, and
only then to replacement of Lessee’s business personal property and

358445    
Page 13



--------------------------------------------------------------------------------




other contents. Such insurance will also provide business-income with
extra-expense coverage in an amount sufficient to cover Lessee’s actual losses
sustained due to the necessary suspension of operations for a period of
restoration which lasts one year from the time the Leased Sites and Water
Systems or business personal property are damaged. Lessee acknowledges and
understands that Lessor does not maintain coverage for the items described in
this Section.
(c)    General Insurance Requirements.
(1)    All insurance required to be obtained by Lessee under this Lease will:
(A)    be issued by an insurance company approved and authorized to do business
in Hawaii with an A. M. Best published rating of not less than “A” - Class VII,
and otherwise reasonably approved by Lessor;
(B)    include an endorsement providing that such insurance will be written as
primary coverage and not contributing and not in excess of any coverage that
Lessor, any Affiliate of Lessor, or mortgagee may carry;
(C)    include an endorsement providing that the policies will not be canceled,
allowed to expire by non-renewal or modified without 30 calendar days written
notice to Lessor before the effective date of the proposed cancellation,
non-renewal, or modification;
(D)    name Lessor, any and all Affiliates, mortgagees, and other lenders and
such additional entities as may be specified by Lessor from time to time, as
additional insureds thereunder, as their interests will appear; and
(E)    at Lessor’s election, also name Lessor’s Mortgagee as loss payee under
all Commercial Property Insurance policies, and as an additional insured under
all commercial general liability policies of insurance, as its interest may
appear.
(2)    Before commencement of any development of the Leased Sites and
development or construction of the Water Systems, Lessee will deposit with
Lessor current certificates of all insurance required to be obtained by Lessee
under this Lease in form and content reasonably acceptable to Lessor. Such
certificates will name as additional insureds all persons who are required to be
named as such in this Lease. At least 10 calendar days before the expiration
date of any such policy of insurance, Lessee will deposit with Lessor renewal
certificates of insurance. All certificates will contain a provision that the
policies will not be canceled, allowed to expire by non-renewal, or modified
without 30 calendar days prior notice to Lessor, and the words “endeavor to”,
and “but failure to mail such notice will impose no obligation of liability of
any kind upon the company, its agents or representatives”, or similar words must
not appear in such provision. If requested by Lessor, Lessee will deposit true
and complete copies of any or all insurance policies required under this Lease
with Lessor.
(3)    Lessee acknowledges that inflation may reduce the effective value

358445    
Page 14



--------------------------------------------------------------------------------




of coverage, that terms of insurance contracts or endorsements may be revised,
that the types of insurance contemplated herein may become unavailable or that
other circumstances may arise which affect or threaten to affect the protection
to be afforded by the insurance required hereunder. Accordingly, Lessor may from
time to time, by written notice to Lessee, to increase the minimum policy limits
required in this Lease or to require Lessee to procure and maintain additional
forms of insurance to such amounts or coverage as Lessor may reasonably and in
good faith determine to be consistent with then-prevailing prudent commercial
practice.
(d)    Waiver of Subrogation. Lessee hereby waives, on Lessee’s behalf and on
behalf of any Lessee’s insurance carriers, any and all rights to recover against
Lessor or against the Affiliates of Lessor or against Lessor’s mortgagees, for
any loss, damage, injury, or risk whatsoever, including consequential loss or
damage, arising from any cause covered by any insurance required to be carried
by Lessee under this Lease or by any other insurance actually carried by Lessee.
With respect to each policy of insurance carried by Lessee, Lessee will deliver
to Lessor on or before the Effective Date either: (a) appropriate provisions
from such policy indicating that Lessee has the right to waive on Lessee’s
behalf and on behalf of its insurance carrier all of the rights of recovery and
subrogation described in this Section, or (b) appropriate waivers of subrogation
from such insurance carriers. Lessee will cause all parties affiliated with
Lessee or claiming by, under, or through Lessee to similarly waive any and all
rights of recovery and deliver to Lessor either appropriate provisions from
their insurance policies indicating appropriate waivers of subrogation. The
Parties’ respective rights and obligations under this Section will survive
expiration of the Term and any termination of this Lease.
13.    Assignment and Subleasing.
(a)    Except with respect to a Permitted Lease Lien (defined below), Lessee
will not assign or Sublease its rights under this Lease without the prior
written consent of Lessor, which consent will not be unreasonably withheld or
delayed. Without limiting the generality of the foregoing, it will be reasonable
for Lessor to consider the safety record, operations ability, and financial
condition of the proposed assignee. Notwithstanding the foregoing, no such
consent will be required for an assignment by Lessee to a wholly-owned entity
regulated by the Public Utilities Commission, State of Hawaii.
(b)    Any assignment, Sublease, or other such transfer without Lessor’s prior
written consent will be voidable by Lessor, and, at Lessor’s election, will
constitute a default by Lessee hereunder. “Sublease” means any sublease as well
as the granting of any licenses, concessions, or any other rights to use or
possess any of the Leased Sites or any portion of the Water Systems.
(c)    If Lessee is a partnership or limited liability company, a withdrawal or
change (voluntary, involuntary, or by operation of Law) of any partner or member
owning 20% or more of the partnership or the limited liability company, or the
dilution or liquidation of the partnership or limited liability company, will be
deemed an assignment of this Lease. If Lessee consists of more than one person,
a purported assignment (voluntary, involuntary, or by operation of Law) from any
of such persons to any other person or entity will be deemed an assignment of

358445    
Page 15



--------------------------------------------------------------------------------




this Lease. If Lessee is a trust, one or more sales or transfers by operation of
law or otherwise by which an aggregate of more than 50% of the total beneficial
interests of the trust become vested in one or more persons who or which are not
beneficiaries thereof, either legally or equitably, as of the date of this Lease
or of Lessee’s subsequent acquisition of this Lease by assignment, will be
deemed an assignment of this Lease. If Lessee is a corporation, any dissolution,
merger, consolidation, or other reorganization of Lessee, or the sale or other
transfer of the Controlling Percentage (defined below) of the capital stock of
Lessee, or the sale of 51% of the value of the assets of Lessee, will be deemed
an assignment of this Lease. If Lessee is a corporation in which stock is
publicly held and traded regularly on a recognized stock exchange, the condition
that the present stockholders of Lessee retain at least 50% of the voting stock
of Lessee will not apply, nor will the provisions relating to the transfer,
sale, pledge, or other disposition of corporation stock or voting securities of
Lessee apply, but a merger or acquisition of 51% or more of the outstanding
stock of any such Lessee will be construed to be an assignment and will require
Lessor’s consent. “Controlling Percentage” means the ownership of, and the right
to vote, stock possessing at least 51% of the total combined voting power of all
classes of Lessee’s capital stock issued, outstanding, and entitled to vote for
the election of directors.
(d)    Consent by Lessor to one or more assignments or Subleases will not
operate as a waiver of Lessor’s rights as to any subsequent assignments and
Subleases. Notwithstanding any assignment or Sublease, Lessee will at all times
remain fully and primarily responsible and liable for the compliance with and
performance of all of Lessee’s Obligations. Lessor will be entitled to
reimbursement by Lessee for reasonable fees incurred by Lessor for the
processing of any requests for assignment or Sublease by Lessee, including but
not limited to attorneys’ fees.
(e)    Notwithstanding anything in this Lease to the contrary, Lessee may pledge
and assign Lessee’s rights under this Lease to a lender as for a loan to Lessee
(“Permitted Lease Lien”) as long as:
(1)    Lessee gives Lessor 20 business days’ prior written notice of proposed
Permitted Lease Lien, which notice must include an identification of the
proposed new lienholder (“Permitted Lienholder”) and a copy of the proposed
Permitted Lease Lien agreement;
(2)    Lessor either: (A) gives Lessor’s written consent to such proposed
Permitted Lease Lien (which Lender may not unreasonably withhold); or (B) fails
to respond in writing to Lessee’s request within 15 business days of receiving
Lessee’s written request with an explanation of the reason why Lessor is
withholding its consent;
(3)    the Permitted Lease Lien is in a form and contains provisions reasonably
acceptable to Lessee, and is solely for purposes of securing financing for
performing Lessee’s Obligations; and
(4)    the Permitted Lienholder is a reputable commercial lender.
14.    Condemnation. If during the Term all or any portion of the Leased Sites,
Water

358445    
Page 16



--------------------------------------------------------------------------------




Systems, or the Agreement Rights are taken or condemned by any authority having
the power of eminent domain, then and in every such case the estate and interest
of Lessee in any part of the Leased Sites, Water Systems, or Agreement rights so
taken or condemned will at once cease and terminate, but this Lease will not
terminate as a result. Notwithstanding the foregoing, Lessee will have the right
to claim and recover from the condemning authority compensation as may be
separately awarded or recoverable by Lessee in its own right on account of any
and all damage to its business by reason of any such condemnation.
15.    Indemnity. Without limiting any provision of this Lease, to the fullest
extent permitted by Laws, Lessee will indemnify, defend (with counsel
satisfactory to Lessor), and hold harmless Lessor, its Affiliates (defined
below), and any successors to Lessor’s interest in the Leased Sites or Agreement
Rights, from and against any and all foreseeable and unforeseeable consequential
damages, losses, costs, expenses (including reasonable attorneys’ fees and
litigation costs, consultant fees, and expert fees), claims, causes of action,
demands, obligations, judgments, penalties, fines, or liabilities directly or
indirectly relating to or arising from: (a) any negligence or willful misconduct
by Lessee or any of Lessee’s Affiliates; (b) any activity undertaken by Lessee
or any of Lessee’s Affiliates at the Leased Sites or Wailani Well or otherwise
pursuant to this Lease; (c) any remedial or clean-up work undertaken by or for
Lessee in connection with Lessee’s or any of Lessee’s Affiliates, or any of
their compliance with Laws, including but not limited to those relating to
hazardous materials, and (d) any Event of Default or other breach of Lessee’s
Obligations. Lessor will have the right but not the obligation to join and
participate in, and control, if it so elects, any legal proceedings or actions
initiated in connection with Lessee’s or any other party affiliated with
Lessee’s activities. Lessee will reimburse any costs or expenses incurred by
Lessor for which Lessee is responsible under this Lease or for which Lessee has
indemnified Lessor on demand. The Parties’ respective rights and obligations
under this Section will survive expiration of the Term and any termination of
this Lease. “Affiliates” means a party’s directors, officers, shareholders,
managers, members, partners, incorporators, organizers, agents, employees,
attorneys, consultants, advisors, lenders, representatives, affiliates, any
other person or entity acting by or through a party, and any other person or
entity which meets the definition of “affiliated company” or “affiliated person”
under The Investment Company Act of 1940.
16.    Default and Remedies.
(a)    Event of Default. The occurrence of any one more of the following will be
an “Event of Default” under this Lease:
(1)    Lessee fails to complete construction of the Water Systems in compliance
with this Lease by the Completion Deadline.
(2)    Lessee fails to pay any amount as and when required by this Lease, and
thereafter fails to pay such amount within 30 days after written notice from
Lessor (including but not limited to rent and insurance payments).
(3)    Lessee fails to timely give any written notice to Lessor of any event or
deadline required under Section 8 Notice of Triggers, Deadlines, and Defaults.

358445    
Page 17



--------------------------------------------------------------------------------




(4)    A Material Default occurs.
(5)    Lessee breaches any of Lessee’s other obligations under this Lease and
fails to cure such breach within 15 days after Lessor gives Lessee written
notice of the same.
(6)    Lessee: (A) discontinues business, (B) makes a general assignment for the
benefit of its creditors, (C) applies for or consents to the appointment of a
receiver, trustee, or liquidator for all or a substantial part of Lessee’s
assets, (D) is adjudicated bankrupt or insolvent, (E) files a voluntary petition
in bankruptcy or files a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal or state) relating to relief for debtors, or admits (by answer,
default, or otherwise) the material allegations of any petition filed against
Lessee in any bankruptcy, reorganization, insolvency, or other proceedings
(whether federal or state) relating to relief for debtors, (F) suffers or
permits to continue unstayed and in effect for 30 consecutive days any judgment,
decree, or order entered by a court or governmental agency of competent
jurisdiction, which (i) assumes control of Lessee, (ii) approves a petition
seeking reorganization of Lessee or any other judicial modification of the
rights of any of its creditors, or (iii) appoints a receiver, trustee or
liquidator for Lessee or for all or a substantial part of any of its business or
assets.
(b)    Remedies. Upon the occurrence of an Event of Default, which is not cured
within any applicable cure period (if any), Lessor will have the right to take
any one or more of the following actions:
(1)    Terminate this Lease.
(2)    Obtain an injunction or specific performance with respect to such breach.
(3)    Cure the Event of Default or otherwise perform the breached obligation at
Lessee’s cost, even if the Term has expired or this Lease has been terminated.
For example and without limiting the foregoing, if Lessee fails to complete
construction of the Water Systems as required by this Lease by the Completion
Deadline, or fails to timely perform any of Lessee’s other obligations which are
required to be performed by the Completion Deadline, or develops or constructs
any portion of the Water Systems other than in full compliance with this Lease,
Lessor may, during or after the Term, complete or correct the development and
construction of the Water Systems and take any other actions necessary or
desirable to perform Lessee’s unperformed or incorrectly performed obligations,
at Lessee’s cost.
(4)    Pursue any other remedy provided in this Lease or available at law or in
equity.
(c)    Right of Entry; Reimbursement of Costs. Lessee hereby grants Lessor and
Lessor’s contractors and agents a right of entry on the Residential Property for
purposes of Lessor’s pursuing and performing Lessor’s remedies under this Lease.
Lessee will, within 30 days after receiving written notice from Lessor,
reimburse and pay Lessor for all costs Lessor incurs related to Lessor’s
pursuing or performing Lessor’s remedies, plus applicable general

358445    
Page 18



--------------------------------------------------------------------------------




exercise tax. Lessor may require Lessee to pay for expenses Lessor incurs as
they are incurred, or monthly, or at any other reasonable interval Lessor wishes
from time to time. If Lessee fails to pay such amounts when due, the amounts due
will accrue interest at the rate of 10% per year.
(d)    Lien on Personal Property. A lien is hereby created and imposed upon all
improvements, structures, equipment, machinery, proceeds from any insurance
policies, and other personal property of Lessee placed on, or at any time
acquired for use in connection with, Lessee’s operations on the Leased Sites or
the Water Systems, as well as upon the Agreement Rights and Lessee’s leasehold
interests created by this Lease, for the performance of all of the terms of this
Lease. This lien is in addition to all other statutory liens and is given as
further security for the performance of each and all of the covenants in the
Lease contained upon the part of Lessee to be observed, kept, and performed.
Lessee will execute, upon request and from time to time, any financing statement
or other instrument or writing which Lessor may require in order to perfect the
security interests created hereunder. This Lease constitutes a security
agreement under the Uniform Commercial Code, and Lessee authorizes Lessor to
file any one or more financing statements Lessor wishes to perfect Lessor’s
interests in the security provided by this security agreement. The Parties’
respective rights and obligations under this Section will survive expiration of
the Term and any termination of this Lease.
(e)    No Waiver. A waiver by Lessor of any particular Event of Default or
remedy will not prejudice or limit Lessor’s other remedies for any other, or any
subsequent, Event of Default, regardless whether such other or subsequent Event
of Default is of the same nature as the first Event of Default. For
clarification (and without limiting any remedies otherwise available to Lessor):
(1)    Lessor’s accepting rent or other payments from Lessee, attaching a lien
on Lessee’s Property, or continuing to recognize Lessee as its tenant after the
occurrence of an Event of Default will not be deemed a waiver of Lessor’s right
of termination;
(2)    No action taken by Lessor to terminate or cancel this Lease or foreclose
a lien on Lessee’s property will be deemed a waiver of Lessor’s right to collect
and receive rent or other payments that may be or become due and owing by
Lessee; and
(3)    Receipt and acceptance by Lessor of any amounts tendered by Lessee will
not be an accord and satisfaction, constitute an agreement by Lessor that such
amounts are the full amounts due, or a waiver of Lessor’s claims for greater
amounts.
(f)    Remedies Cumulative and Non-Exclusive. All remedies available to Lessor
under this Lease or otherwise are cumulative, not exclusive, and will not
deprive Lessor of the benefit of any other legal, statutory, or equitable
remedies, or other remedies in this Lease provided.
(g)    Survival. The Parties’ respective rights and obligations under this
Default and Remedies Section will survive expiration of the Term and any
termination of this Lease. If any portion of this Default and Remedies Section
is held to be unenforceable, such holding will not render the remaining portions
of this Section or any other provisions of this Lease

358445    
Page 19



--------------------------------------------------------------------------------




unenforceable.
(h)    Surrender. If Lessor terminates this Lease as permitted by this Lease,
Lessee will deliver, surrender, convey, and assign to Lessor title and
possession of the Leased Sites and Water Systems which have not been dedicated
to the Water Board as contemplated by this Lease, with only reasonable wear and
tear permitted. Unless otherwise directed by Lessor, Lessee will remove all
mobile machinery and equipment, and repair all damage to the Leased Sites and
Water Systems. Such repairs will be performed in a manner satisfactory to
Lessor. If Lessee fails to remove any property which Lessee is required to
remove, Lessor may at its option retain such property as abandoned by Lessee and
title thereto will thereupon vest in Lessor, or Lessor may remove the same and
dispose of it in any manner Lessor deems appropriate or otherwise wishes, and
Lessee will, upon demand, pay Lessor the actual expense of such removal and
disposition plus the cost of repair of any and all damage to the Leased Sites or
Water Systems resulting from or caused by such removal, plus applicable general
excise tax. Lessee will not remove any of the Water Systems or any part thereof.
Upon termination of this Lease, if any portion of the Leased Sites, Water
Systems, or both require any repairs that are the responsibility of Lessee under
this Lease, Lessor may make such repairs at Lessee’s sole cost. If Lessee or any
party affiliated with Lessee or otherwise claiming by or under Lessee remains in
possession of the Leased Sites after termination of this Lease, Lessee will pay
to Lessor all damages sustained by Lessor resulting from retention of possession
by Lessee or such party. This Section will survive termination of this Lease.
17.    Lessor’s Liability. If Lessor fails to perform any of its obligations
hereunder within 30 calendar days after written notice from Lessee specifying
such failure (or such longer period of time as may be necessary to cure such
default so long as Lessor is diligently pursuing such cure to completion),
Lessee’s exclusive remedy will be an action for damages. Unless Lessor fails to
so cure such default after such notice, Lessee will not have any remedy or cause
of action by reason thereof. Liability of Lessor to Lessee for any default by
Lessor, will be limited to actual, direct, but not consequential, damages and
will be recoverable only from the interest of Lessor in the Leased Sites, and
neither Lessor nor any of Lessor’s Affiliates will have any personal liability
therefore. The term “Lessor” will mean only the owner or owners of the
fee-simple title in the Leased Premises at the time in question. The obligations
contained in this Lease to be performed by Lessor will be binding on Bridge Aina
Le‘a, LLC and its successors and assigns only during their respective periods of
ownership.
18.    Estoppel Certificate. Lessee will furnish from time to time when
requested by Lessor or any or more of Lessor’s mortgagees a certificate signed
by Lessee confirming and containing such factual certifications and
representations deemed appropriate by Lessor or any Lessor’s mortgagee, and
Lessee will, within 10 calendar days following receipt of such certificate from
Lessor, return a fully-executed copy to Lessor. If Lessee fails to return a
fully-executed copy by the foregoing deadline, then Lessee will be deemed to
have approved and confirmed all of the terms, certifications, and
representations contained in the certificate. Lessee hereby irrevocably appoints
Lessor as attorney-in-fact for Lessee with full power and authority to execute
and deliver in the name of Lessee such certificate if Lessee fails to deliver
the same within the foregoing deadline, and such certificate as signed by Lessor
will be fully binding on

358445    
Page 20



--------------------------------------------------------------------------------




Lessee. In addition to the foregoing, Lessee’s failing to deliver an executed
estoppel certificate by the foregoing deadline will constitute an Event of
Default.
19.    Covenants Run with the Land. The rights and obligations of this Lease
constitute and will be enforced as covenants and benefits running with the land
and equitable liens and servitudes, and will bind and inure to the Parties’
successors and assigns.
20.    Miscellaneous.
(a)    Waiver of Jury Trial. THE PARTIES KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT WHICH ANY PARTY MAY HAVE TO TRIAL BY JURY IN ANY
PROCEEDING, LITIGATION, OR COUNTERCLAIM BASED ON, ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS LEASE OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF ANY PARTY. IF THE SUBJECT
MATTER OF ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO
PARTY WILL PRESENT AS A NON-COMPULSORY COUNTERCLAIM IN ANY SUCH LAWSUIT ANY
CLAIM BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS LEASE.
FURTHERMORE, NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY
TRIAL CANNOT BE WAIVED.
(b)    Independent Covenants. The parties hereto specifically agree that
Lessee’s covenants hereunder are independent of all other covenants and
agreements herein contained. The foregoing will not be construed as a waiver of
Lessee’s right to assert any such claim in a separate action brought by Lessee
against Lessor.
(c)    Time of the Essence. Time is of the essence with regard to the provisions
of this Lease.
(d)    Computation of Time. The calculation of any time period provided in this
Lease will not include the day on which the time period begins, but will include
the last day of the time period. If the last day of a time period is not a
Business Day, then the last day of the period will be extended to the next day
which is a Business Day. The last day of any time period ends at 4:30 p.m.
Hawaii Standard Time. “Business Day” means any day other than Saturday, Sunday,
any federal holiday, or any Hawaii state holiday (as defined in Hawaii Revised
Statutes § 8-1, as amended or recodified).
(e)    Force Majeure. The foregoing notwithstanding, whenever a period of time
is herein prescribed for action to be taken by Lessor, Lessor will not be liable
or responsible for, and there will be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, acts of terrorists, computer crimes, governmental Laws,
or any other causes of any kind whatsoever which are beyond the reasonable
control of Lessor. Unless otherwise explicitly provided herein, no such events
will excuse Lessee from payment of amounts due Lessor under this Lease or excuse
Lessee from performance of its obligations under this Lease.

358445    
Page 21



--------------------------------------------------------------------------------




(f)    Notices. Unless otherwise stated in this Lease, notices must be in
writing and delivered in person or sent by facsimile, email, or certified or
registered mail with postage prepaid and return receipt requested, to each of
the persons designated below for each Party, to the address(es) listed below (or
such other address as a party may designate by giving written notice to the
other parties). Notices will be deemed given on the business day following the
date of actual receipt.
 
To Lessor:
 
Bridge Aina Le‘a, LLC
Attention: John Baldwin and Hoolae Paoa
P.O. Box 10001
PMB 29
Saipan, MP 96950
Fax No.: (808) 926-9767
 
 
 
 
 
With a copy to:
 
Bays Lung Rose & Holma
Attention: Bruce D. Voss and Bart W. Howk
Topa Financial Center
700 Bishop St., Ste. 900
Honolulu, HI 96813
Fax No.: (808) 533-4184
 
 
 
 
 
And by email to:
 
John Baldwin at jkb@bccnmi.com
Richard Pipes at rp@bccnmi.com
Bruce D. Voss at bvoss@legalhawaii.com
Bart W. Howk at bhowk@legalhawaii.com
 
 
 
 
 
To Aina Le‘a:
 
Aina Le‘a, Inc.
201 Waikoloa Beach Drive #2F17
Waikoloa, HI 96738
Attention: Robert Wessels and Mark Jackson
Email: bob@ainalea.com and Markj@ainalea.com
 
 
 
 
 
With a copy to:
 
Richard P. Bernstein
Law Offices of Richard P. Bernstein
701 Howe Avenue, Suite G45
Sacramento, CA 95825
Fax No.: (916) 921-7712
Email: rbernstein@rpblegal.com

(g)    Headings. All Section headings in this Lease are for convenience only.
They are not a part of this Lease and do not define, limit, extend, or describe
the scope or intent of any provisions. Unless otherwise required by the context,
references to “Sections” or “Subsections” are to Sections or Subsections
(respectively) of this Lease.
(h)    Definitions. The bolding, capitalizing of initial letters, and enclosing
of a word or phrase in quotation marks in this Lease means that word or phrase
is defined by the surrounding text, as suggested by the context (each a “Defined
Term”). Unless otherwise stated or logically required by the context, each use
of a Defined Term with capitalized initial letters but without bolding and
quotation marks incorporates the corresponding definition. An uncapitalized word
or phrase is not a Defined Term and retains its common or legal term-of-art
meaning, as applicable, notwithstanding that the word or phrase may contain the
same text as a

358445    
Page 22



--------------------------------------------------------------------------------




Defined Term.
(i)    Pronouns and Plurals. Whenever the context may require, any pronoun used
in this Lease includes the corresponding masculine, feminine, or neuter forms.
The singular form of Defined Terms, nouns, pronouns, and verbs includes the
plural, and vice versa.
(j)    Further Action. The Parties will execute and deliver all documents,
provide all information, and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Lease.
(k)    Binding Effect. This Lease binds and inures to the benefit of the Parties
and their successors, legal representatives, and permitted assignees.
(l)    Integration of Entire Agreement. This Lease is the final, entire
agreement among the Parties pertaining to the subject matter of this Lease, and
supersedes all previous agreements and understandings pertaining to this Lease
or its subject matter. All recitals (i.e., any background information provided
after the opening paragraph of this Lease), Exhibits, and Schedules (if any)
referenced in this Lease are a part of this Lease.
(m)    Amendment. This Lease may not be amended or modified except by a written
instrument executed by all of the Parties.
(n)    Severability. If any provision of this Lease is determined to be invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality,
and enforceability of that provision in every other respect and the remaining
provisions of this Lease will not, at the election of the Party for whose
benefit the provision exists, be in any way affected or impaired (including but
not limited to the definition of any single specific Event of Default with
respect to the definitions of any other Events of Default).
(o)    Applicable Law. This Lease will be governed by the laws of the State of
Hawaii without regard to the choice of law or principles of conflict of law.
(p)    Jurisdiction. The Parties will bring all actions in law, equity, or
otherwise arising under this Lease (or related to the transactions contemplated
in this Lease), exclusively in the federal or state courts sitting in Honolulu,
Hawaii, and in no other jurisdiction or venue. Each Party consents to the
jurisdiction of such courts. Each Party further agrees that personal
jurisdiction over that Party may be effected by service of process by registered
or certified mail addressed to the last address that Party provided to the other
Parties, and that when so made will be as if served upon that Party personally
within the State of Hawaii.
(q)    Attorneys’ Fees and Costs. If any Party institutes a lawsuit of any
nature in connection with any controversy arising out of this Lease, or to
interpret or enforce any rights under this Lease, the prevailing Party may
recover all expenses the prevailing Party incurs in enforcing this Lease,
including but not limited to attorneys’ fees, costs, and expenses of the
lawsuit. Any judgment or order entered in such lawsuit will contain a specific
provision providing for the recovery of attorneys’ fees and costs incurred in
enforcing such judgment and

358445    
Page 23



--------------------------------------------------------------------------------




an award of prejudgment interest from the date of the breach at the maximum rate
of interest allowed by law. The prevailing Party will be determined by the court
based on an assessment of which Party’s major arguments made or positions taken
in the proceedings could fairly be said to have prevailed over the other Party’s
major arguments or positions on major disputed issues.
(r)    Legal Representation. Each Party acknowledges and represents that it (1)
was represented by its own legal counsel in the negotiation and execution of
this Lease, (2) had the opportunity to seek advice regarding its legal rights
from such counsel, and (3) is not relying on any representation or statement
made by any other Party or any other Party’s legal counsel in entering into this
Lease.
(s)    Drafting. This Lease is the result of negotiation between sophisticated
parties. No provision of this Lease may be interpreted for or against any Party
on the basis that it drafted such provision, and no presumption or burden of
proof may arise disfavoring or favoring any Party because of the authorship of
any of the provisions of this Lease.
(t)    Counterparts. This Lease may be executed in counterparts. Signature pages
may be delivered personally, by mail, or electronically.
Signature page follows.



358445    
Page 24



--------------------------------------------------------------------------------




Each Party is executing this Lease to be effective as of the Effective Date.


Bridge Aina Le‘a, Inc.




By:                                                                     
John Baldwin
As: Manager








Aina Le‘a, LLC




By:                                                                     
Printed Name:                                                    
As:                                                                      







Exhibit List


Exhibit A:    Description of Residential Property
Exhibit B:    Description of Affordable-Housing Property
Exhibit C:    Description of Leased Sites and Leased-Sites’ Encumbrances
Exhibit D:    Description of Commercial Property
Exhibit E:    Description of Agricultural Property





358445
Signature page to Ouli Wells Lease



--------------------------------------------------------------------------------




[INSERT NOTARY ACKNOWLEDGEMENTS]



358445

--------------------------------------------------------------------------------




Exhibit A
to Ouli Wells Lease


Description of Residential Property



358445

--------------------------------------------------------------------------------




Exhibit B
to Ouli Wells Lease


Description of Affordable-Housing Property



358445

--------------------------------------------------------------------------------




Exhibit C
to Ouli Wells Lease


Description of Leased Sites and Leased-Sites’ Encumbrances


Three parcels situate at Ouli, District of South Kohala, Island and County of
Hawaii, State of Hawaii, as follows:


Parcel First (TMK: (3) 6-2-001-087)


All of that certain parcel of land situate, lying and being at Ouli, District of
South Kohala, Island of Hawaii, State of Hawaii, being Lot A-3-3, being a
portion of Lot 5 of the “Ouli Signal Subdivision”, and thus bounded and
described as per survey of Robert K.Y. Lee, Licensed Professional Surveyor,
Certificate No. 5075, with R.M. Towill Corporation, to-wit:


Beginning at the west corner of this parcel of land, the coordinates of said
point of beginning referred to government survey triangulation station “Puu Pa”
being 10,721.60 feet north and 21,090.60 feet west, and running by azimuths
measured clockwise from true south:


1.    197°    00’    100.00    feet along Lot A-3-1;
2.    287°    00’    100.00    feet along Lot A-3-1;
3.     17°    00’    100.00    feet along the westerly side of Easement B-4;
4.    107°    00’    100.00    feet along Lot A-3-1, to the point of beginning
and containing an
area of 0.2296 acre, more or less.


Parcel Second (TMK: (3) 6-2-001-088)


All of that certain parcel of land situate, lying and being at Ouli, District of
South Kohala, Island of Hawaii, State of Hawaii, being Lot A-3-4, being a
portion of Lot 5 of the “Ouli Signal Subdivision”, and thus bounded and
described as per survey of Robert K.Y. Lee, Licensed Professional Surveyor,
Certificate No. 5075, with R.M. Towill Corporation, to-wit:


Beginning at the northeast corner of this parcel of land, the coordinates of
said point of beginning referred to government survey triangulation station “Puu
Pa” being 8,625.28 feet north and 20,773.60 feet west, and running by azimuths
measured clockwise from true south:


1.     0°    00’    100.00    feet along Lot A-3-1;
2.     90°    00’    100.00    feet along the northerly side of Easement B-4;
3.    180°    00’    100.00    feet along the easterly side of Easement B-4;
4.    270°    00’    100.00    feet along Lot A-3-1, to the point of beginning
and containing an
area of 0.2296 acre, more or less.


Parcel Third (TMK: (3) 6-2-001-089)



358445

--------------------------------------------------------------------------------




All of that certain parcel of land situate, lying and being at Ouli, District of
South Kohala, Island of Hawaii, State of Hawaii, being Lot A-3-5, being a
portion of Lot A-3, the same being a portion of Lot 4 of the “Ouli Signal
Subdivision”, and thus bounded and described as per survey of Robert K.Y. Lee,
Licensed Professional Surveyor, Certificate No. 5075, with R.M. Towill
Corporation, to-wit:


Beginning at the east corner of this parcel of land, the coordinates of said
point of beginning referred to government survey triangulation station “Puu Pa”
being 8,652.98 feet north and 19,720.09 feet west, and running by azimuths
measured clockwise from true south:


1.     56°    00’    100.00    feet along Lot A-3-1;
2.    146°    00’    100.00    feet along Lot A-3-1 and Easement B-4;
3.    236°    00’    100.00    feet along A-3-1;
4.    326°    00’    100.00    feet along Lot A-3-1, to the point of beginning
and containing an
area of 0.2296 acre, more or less.


Being a portion of the land conveyed to Bridge Puako, a Hawaii Limited Liability
Company, a Hawaii limited liability company, by Deed recorded May 17, 1999 as
Document No. 99-077488, and to Lessor by Warranty Deed recorded December 6, 2005
as Document No. 2005-248788.


(Name change of Bridge Puako, a Hawaii Limited Liability Company, to Lessor on
June 1, 2000.)




Leased-Sites’ Encumbrances


[to be filled in before closing with encumbrances disclosed by an updated title
report]









358445

--------------------------------------------------------------------------------




Exhibit D
to Ouli Wells Lease


Description of Commercial Property



358445

--------------------------------------------------------------------------------




Exhibit E
to Ouli Wells Lease


Description of Agricultural Property



358445

--------------------------------------------------------------------------------




 
 
LAND COURT
REGULAR SYSTEM
AFTER RECORDATION, RETURN BY: Mail ( ) Pickup (X)


Bays Lung Rose & Holma [BWH]
700 Bishop St., Ste. 900
Honolulu, HI 96813
Telephone: (808) 523-9000


 
TITLE OF DOCUMENT:


OPTION AGREEMENT
 
 
PARTIES TO DOCUMENT:


“Seller”: Bridge Aina Le‘a, LLC, a Hawaii limited liability company, with a
mailing address of P.O. Box 10001, PMB 29, Saipan, MP 96950
   
“Buyer”: Aina Le‘a, Inc., a Delaware corporation, with an address of 201
Waikoloa Beach Drive, #2F17, Waikoloa, Hawaii 96738
Tax Map Key No.: (3) 6-8-001-025
This document contains ___ pages.






378308        
Page 1



--------------------------------------------------------------------------------




This Option Agreement (“Agreement”) is made effective as of _______________,
201___ (“Effective Date”) by the parties identified as Seller and Buyer above
(collectively, “Parties”).
Seller owns the real property located on the Island of Hawaii described in
Exhibit A attached to this Agreement (“Property”). Seller agreed to grant to
Buyer an option to purchase the Property pursuant to that unrecorded Purchase
and Sale Agreement for Residential Property dated, ____________________, 20___
between the Parties (“PSA”)
Therefore, Buyer and Seller (collectively, “Parties”) agree as follows:
1.    Grant of Option. Seller grants to Buyer an option (“Option”) to purchase
the Property, together with all rights appurtenant thereto and improvements
thereon, upon the terms and conditions contained in this Agreement.
2.    Term. The “Term” of this Agreement will commence on the Effective Date and
will terminate at 5:00 p.m. Hawaii Standard Time on the date that is three years
after the Effective Date. At expiration of the Term, without any further action
of any party, Buyer’s Option and this Agreement will automatically terminate and
no longer encumber the Property.
3.    Exercise of Option. Buyer may exercise the Option by giving written notice
(“Exercise Notice”) to Seller in accordance with the notice requirements of this
Agreement before expiration of the Term.
4.    Purchase Price. If Buyer timely exercises the Option, the purchase price
for the Property will be as set forth in the PSA (“Purchase Price”).
5.    “AS-IS” SALE. IF BUYER PURCHASES THE PROPERTY, BUYER WARRANTS,
ACKNOWLEDGES, AND AGREES WITH SELLER THAT BUYER IS PURCHASING THE PROPERTY IN
ITS “AS-IS, WHERE IS” CONDITION “WITH ALL FAULTS” AND DEFECTS AND SPECIFICALLY
AND EXPRESSLY WITHOUT ANY WARRANTIES, REPRESENTATIONS, OR GUARANTEES, EITHER
EXPRESS OR IMPLIED, AS TO ITS CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, OR ANY OTHER WARRANTY OF ANY KIND, NATURE, OR TYPE WHATSOEVER
FROM OR ON BEHALF OF SELLER.  SELLER SPECIFICALLY DISCLAIMS ANY WARRANTY,
GUARANTY, OR REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS OR
IMPLIED, CONCERNING: (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, STRUCTURAL INTEGRITY, SOIL,
AND GEOLOGY; (B) THE INCOME TO BE DERIVED FROM THE PROPERTY; (C) THE SUITABILITY
OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER MAY CONDUCT ON
THE PROPERTY, INCLUDING THE POSSIBILITIES FOR FUTURE DEVELOPMENT OF THE
PROPERTY; (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY
LAWS, RULES, ORDINANCES, OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY
OR BODY; (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY, OR

378308        
Page 2



--------------------------------------------------------------------------------




FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (F) THE MANNER OR QUALITY OF
THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY; (G) THE
MANNER, QUALITY, STATE OF REPAIR, OR LACK OF REPAIR OF THE PROPERTY; (H) THE
PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AT, ON, UNDER, OR ADJACENT TO THE
PROPERTY OR ANY OTHER ENVIRONMENTAL MATTER OR CONDITION OF THE PROPERTY; AND (I)
ANY OTHER MATTER WITH RESPECT TO THE PROPERTY. BUYER ACKNOWLEDGES AND AGREES
THAT ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER WITH RESPECT TO THE
PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY
INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION.  SELLER
IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS,
REPRESENTATIONS, OR INFORMATION PERTAINING TO THE PROPERTY, OR THE OPERATION
THEREOF, FURNISHED BY ANY REAL-ESTATE BROKER OR AFFILIATE OR OTHER PERSON. 
BUYER FURTHER ACKNOWLEDGES AND AGREES THAT BUYER IS A SOPHISTICATED AND
EXPERIENCED PURCHASER OF PROPERTIES SUCH AS THE PROPERTY AND HAS BEEN DULY
REPRESENTED BY COUNSEL IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT. 
SELLER HAS MADE NO AGREEMENT TO ALTER, REPAIR, OR IMPROVE ANY OF THE PROPERTY.
SELLER EXPRESSLY DISCLAIMS ANY AND ALL ALLEGED REPRESENTATIONS, WARRANTIES, AND
GUARANTIES REGARDING THE PROPERTY, ITS CONDITION, AND ITS INTENDED USE BY BUYER
OR ANY OTHER PARTY. “Affiliates” means a party’s directors, officers,
shareholders, managers, members, partners, incorporators, organizers, agents,
employees, attorneys, consultants, advisors, lenders, representatives,
affiliates, any other person or entity acting by or through a party, and any
other person or entity which meets the definition of “affiliated company” or
“affiliated person” under The Investment Company Act of 1940.
6.    Investigation. During the Term, Buyer shall have the right to conduct any
noninvasive investigations of the Property as Buyer desires, including without
limitation, soils conditions, engineering, and accessibility. Buyer shall give
Seller at least 24 hours’ written notice before entering the Property, and
Seller shall have the right to be present at any investigation by Buyer. Buyer
shall indemnify, defend, and hold Seller harmless from all liabilities, costs,
and expenses resulting directly from Buyer’s investigations of the Property.
Buyer shall have no right to alter the physical condition of the Property in its
investigations.
7.    No Seller Obligations. Buyer acknowledges and agrees that Seller has
absolutely no obligation to Buyer to: (a) maintain, repair, or improve the
Property or any improvements or fixtures on the Property; (b) not further
encumber the Property before receiving the Exercise Notice; or (c) take any
other action, or refrain from any action, with respect to the Property.
8.    Conditions Precedent to Closing. Seller will have no obligation to proceed
with Closing (defined below) unless Buyer has paid Seller the Purchase Price in
full, and Buyer has

378308        
Page 3



--------------------------------------------------------------------------------




not defaulted under any obligation under any of the Ancillary Agreements (as
that term is defined in the PSA).
9.    Closing.
9.1    If Buyer timely provides the Exercise Notice, consummation of the
conveyance of the Property to Buyer (“Closing”) will occur on the date that is
20 business days after Seller receives the Exercise Notice. Buyer will pay all
conveyance taxes, recording fees, and any other fees or costs related to
Closing. If Buyer wishes to use an escrow, Buyer will pay all escrow fees.
9.2    Real-property taxes and any and all other obligations of Seller
pertaining to the Property will be prorated as of Closing.
9.3    Seller will convey the Property with a limited warranty deed
substantially in the form of the Limited Warranty by which Seller conveyed the
Residential Property (as that term is defined in the PSA) to Buyer, subject to
all encumbrances existing of record on the date Seller receives the Exercise
Notice except that Seller shall cause the removal from title of all monetary
liens and encumbrances.
10.    Miscellaneous.
10.1    Waiver of Jury Trial. THE PARTIES KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT WHICH ANY PARTY MAY HAVE TO TRIAL BY JURY IN ANY
PROCEEDING, LITIGATION, OR COUNTERCLAIM BASED ON, ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF ANY PARTY. IF THE SUBJECT
MATTER OF ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO
PARTY WILL PRESENT AS A NON-COMPULSORY COUNTERCLAIM IN ANY SUCH LAWSUIT ANY
CLAIM BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT.
FURTHERMORE, NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY
TRIAL CANNOT BE WAIVED.
10.2    Assignment. This Agreement is personal to Buyer. Buyer may not assign
this Agreement without the prior written consent of Seller, which Seller may
withhold, delay, or condition in Seller’s sole and absolute discretion. Seller
may freely assign this Agreement with or without notice to Buyer.
10.3    Notice. Unless otherwise stated in this Agreement, notices must be in
writing and delivered in person or sent by facsimile, email, or certified or
registered mail with postage prepaid and return receipt requested, to each of
the persons designated below for each Party, to the address(es) listed below (or
such other address as a party may designate by giving written notice to the
other parties). Notices will be deemed given on the business day following the
date of actual receipt.

378308        
Page 4



--------------------------------------------------------------------------------




To Seller:
Bridge Aina Le‘a, LLC
Attention: John Baldwin and Hoolae Paoa
P.O. Box 10001
PMB 29
Saipan, MP 96950
Fax No.: (808) 926-9767
 
 
With a copy to:
Bays Lung Rose & Holma
Attention: Bruce D. Voss and Bart W. Howk
Topa Financial Center
700 Bishop St., Ste. 900
Honolulu, HI 96813
Fax No.: (808) 533-4184
 
 
And by email to:
John Baldwin at jkb@bccnmi.com
Richard Pipes at rp@bccnmi.com
Bruce D. Voss at bvoss@legalhawaii.com
Bart W. Howk at bhowk@legalhawaii.com
 
 
To Aina Le‘a:
Aina Le‘a, Inc.
201 Waikoloa Beach Drive #2F17
Waikoloa, HI 96738
Attention: Robert Wessels and Mark Jackson
Email: bob@ainalea.com and Markj@ainalea.com
 
 
With a copy to:
Richard P. Bernstein
Law Offices of Richard P. Bernstein
701 Howe Avenue, Suite G45
Sacramento, CA 95825
Fax No.: (916) 921-7712
Email: rbernstein@rpblegal.com



10.4    Headings. All Section headings in this Agreement are for convenience
only. They are not a part of this Agreement and do not define, limit, extend, or
describe the scope or intent of any provisions.
10.5    Definitions. The bolding, capitalizing of initial letters, and enclosing
of a word or phrase in quotation marks in this Agreement means that word or
phrase is defined by the surrounding text, as suggested by the context (each a
“Defined Term”). Unless otherwise stated or logically required by the context,
each use of a Defined Term with capitalized initial letters but without bolding
and quotation marks incorporates the corresponding definition. An uncapitalized
word or phrase is not a Defined Term and retains its common or legal term-of-art
meaning, as applicable, notwithstanding that the word or phrase may contain the
same text as a Defined Term.
10.6    Pronouns and Plurals. Whenever the context may require, any pronoun used
in this Agreement includes the corresponding masculine, feminine, or neuter
forms. The singular form of Defined Terms, nouns, pronouns, and verbs include
the plural, and vice versa.

378308        
Page 5



--------------------------------------------------------------------------------




10.7    Further Action. The Parties will execute and deliver all documents,
provide all information, and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.
10.8    Binding Effect. This Agreement binds and inures to the benefit of the
Parties and their successors, legal representatives, and permitted assignees.
10.9    Integration of Entire Agreement. This Agreement is the final, entire
agreement among the Parties pertaining to the subject matter of this Agreement,
and supersedes all prior agreements and understandings pertaining to this
Agreement. All recitals (i.e., the background information provided after the
opening paragraph of this Agreement), Schedules, and Exhibits (if any)
referenced in this Agreement are a part of this Agreement.
10.10    Waiver. A failure by Seller to require strict performance of any
provision of this Agreement, or to exercise any right or remedy arising because
of a breach, is not a waiver of such breach or any other covenant, duty,
agreement, or condition. Any extension or waiver by Seller of any provision in
this Agreement will be valid only if set forth in a writing signed by Seller.
10.11    Amendment. This Agreement may not be amended or modified except by a
written instrument executed by all of the Parties who would be affected by the
amendment.
10.12    Severability. If any provision of this Agreement is determined to be
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality, and enforceability of such provision in every other respect and the
remaining provisions of this Agreement will not, at the election of the Party
for whose benefit the provision exists, be in any way impaired.
10.13    Applicable Law. The Parties intend for this Agreement to be governed by
and interpreted according to the internal laws of the State of Hawaii, without
regard to the principles of conflicts of law.
10.14    Disputes. The Parties will bring all actions in law, equity, or
otherwise arising under this Agreement, or related to the transactions
contemplated in this Agreement, exclusively in the federal or state courts of
Hawaii, and in no other jurisdiction or venue. Each Party consents to the
jurisdiction of such courts.
10.15    Attorneys’ Fees and Costs. If any Party institutes an arbitration,
lawsuit, action, or other proceeding of any nature in connection with any
controversy arising out of this Agreement, or to interpret or enforce any rights
under this Agreement, the prevailing Party may recover all expenses the
prevailing Party incurs in enforcing this Agreement, including but not limited
to attorneys’ fees, costs, and expenses of the arbitration, suit, action, or
other proceeding. Any judgment or order entered in such action will contain a
specific provision providing for the recovery of attorneys’ fees and costs
incurred in enforcing such judgment and an award of prejudgment interest from
the date of the breach at the maximum rate of interest allowed by law. The
prevailing Party will be determined by the court, arbiter, or other decision
maker based on

378308        
Page 6



--------------------------------------------------------------------------------




an assessment of which Party’s major arguments made or positions taken in the
proceedings could fairly be said to have prevailed over the other Party’s major
arguments or positions on major disputed issues.
10.16    Further Representation. Each Party acknowledges and represents that it
(a) was represented by its own legal counsel in the negotiation and execution of
this Agreement, (b) had the opportunity to seek advice regarding its legal
rights from such counsel, and (c) is not relying on any representation or
statement made by any other Party or any other Party’s legal counsel in entering
into this Agreement.
10.17    Drafting. No provision of this Agreement may be interpreted for or
against any Party on the basis that it drafted such provision, and no
presumption or burden of proof may arise disfavoring or favoring any Party
because of the authorship of any of the provisions of this Agreement.
10.18    Counterparts. The Parties and their signatories may separately execute
this Agreement in counterparts, all of which together will be an agreement
binding on all the Parties, notwithstanding that all Parties and signatories did
not sign the original or the same counterpart. Signature pages may be delivered
personally or by facsimile, email, or certified or registered mail.
Signature page follows.



378308        
Page 7



--------------------------------------------------------------------------------




Each Party is executing this Agreement to be effective as of the Effective Date.


Aina Le‘a, Inc.
 
Bridge Aina Le‘a, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
By:
 
 
Printed Name:
 
 
 
John Baldwin
 
As:
 
 
 
As:
Manager
 
 
 
 
 
 
 
 








378308        
Page 1



--------------------------------------------------------------------------------




STATE OF HAWAII
 
)
 
 
 
)
SS.
CITY AND COUNTY OF HONOLULU
)
 





On this _________ day of ____________________, 201___, before me appeared
_____________________________, to me personally known, who being by me duly
sworn or affirmed, did say that such person executed the foregoing instrument as
the free act and deed of such person, and if applicable in the capacities shown,
having been duly authorized to executed such instrument in such capacities.






 
 
 
 
 
 
Name:
 
 
 
 
Notary Public, State of Hawaii,
 
Judicial Circuit
 
 
 
 
 
 
My commission expires on:
 
 







 
 
Notary Certification
 
 
 
 
 
 
 
 
Doc. Date:
 
# Pages:
 
 
 
 
 
Judicial Circuit
 
[Print Name of Notary]
 
 
 
 
 
 
Doc. Description:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Notary Signature
 
Date
 




378308        
Page 2



--------------------------------------------------------------------------------




ADD NOTARY ACKNOWLEDGEMENT







378308        
Page 3



--------------------------------------------------------------------------------




Exhibit A



378308        
Page 4



--------------------------------------------------------------------------------




ROAD/INTERSECTION ESCROW AGREEMENT
This Road/Intersection Escrow Agreement (“Agreement”) is made ____________, 20__
(“Effective Date”) by Aina Le‘a, Inc., a Delaware corporation (“Aina Le‘a”),
Bridge Aina Le‘a, LLC, a Hawaii limited liability company (“Bridge”), and Old
Republic Title & Escrow of Hawaii, Ltd., a Hawaii corporation (“Escrow”).
Bridge owns the real property located on the Island of Hawaii designated as Lot
C-1-A, Tax Map Key No. (“TMK”) (3) 6-8-001-025 (“Lot C-1-A/025”) and Lot A-1-A,
TMK (3) 6-8-001-040 (“Lot A-1-A/040”).
Immediately preceding the execution and delivery of this Agreement:
(a)
Bridge conveyed the real property located on the Island of Hawaii designated as
Lot B-1-A, TMK (3) 6-8-001-038, and Lot D-1-A, TMK (3) 6-8-001-039
(collectively, “Residential Property”) to Aina Le‘a pursuant to a Purchase and
Sale Agreement for Residential Property at Aina Le‘a between Aina Le‘a and
Bridge dated _______________, 2015 (“PSA”);

(b)
Aina Le‘a and Bridge granted certain easements to one another pursuant to
Easement Grants (as that term is defined in the Easements/Utilities Agreement
(defined below)), including but not limited to Easements A-1-A, D-1, and D-2;
and

(c)
Aina Le‘a and Bridge entered into an Agreement Regarding Easements and Utilities
dated as of the Effective Date and recorded in the Bureau of Conveyances of the
State of Hawaii as Document No. ___________________ (“Easements/Utilities
Agreement”).

The Easements/Utilities Agreement requires, among other things, that Aina Le‘a
complete development and construction of a road and intersection at Queen
Kaahumanu Highway (“Road/Intersection”) on the areas designated for Easements
A-1-A, D-1, and D-2 by the “Road/Intersection Completion Deadline” (as that term
is defined in the Easements/Utilities Agreement).
Aina Le‘a, Bridge, and Escrow (collectively, “Parties”) are entering into this
Agreement to secure Aina Le‘a’s obligations with respect to the
Road/Intersection.
The Parties therefore agree as follows:
1.    Road/Intersection Deposit. On the Effective Date, Aina Le‘a will deposit
with Escrow $2,000,000.00 USD (“Road/Intersection Deposit”). Escrow will hold
the Road/Intersection Deposit in escrow in an interest-bearing account (“Escrow
Account”) and will disburse the Road/Intersection Deposit only in accordance
with this Agreement. Interest on the Road/Intersection Deposit will remain in
the Escrow Account and will be considered a part of the Road/Intersection
Deposit. The interest rate paid by the financial

397882
Page 1

--------------------------------------------------------------------------------




institution will be determined by, based upon, and fluctuate according to the
market’s going rate.
2.    Construction of Road/Intersection. Aina Le‘a will develop and construct
the Road/Intersection as required by the Easements/Utilities Agreement. The
Easements/Utilities Agreement is incorporated into and made a part of this
Agreement by reference.
3.    Disbursement Requests.
(a)    Contractor (defined below) or Aina Le‘a may request disbursement from the
Escrow Account from time to time to pay for construction work performed and
supplies provided for the Road/Intersection by submitting a written request
(“Disbursement Request”) for disbursement to Bridge which includes
(collectively, “Disbursement-Request Requirements”):
(1)    A description of the work performed and supplies provided;
(2)    A Certificate of Payment (using a form approved by Bridge) issued and
signed by Contractor and the engineer of record for work which certifies that
the work for which payment is requested was performed;
(3)    Conditional lien waivers duly executed by Contractor and each
subcontractor, sub-subcontractor, and material supplier listed on the
Certificate for Payment, in the form attached to this Agreement as Exhibit A
(with respect to monthly progress payments under the construction contract) or
Exhibit B (with respect to final payment under the construction contract); and
(4)    Any other documents, certifications, information, reports, or
verifications that Bridge may reasonably request from time to time.
(b)    Bridge may, in its sole and absolute discretion, (but will have
absolutely no obligation to) waive any one or more of the Disbursement-Request
Requirements as to any one or more Disbursement Requests. Bridge’s waiving any
one or more of the Disbursement-Request Requirements with respect to any one or
more Disbursement Requests will not be deemed a waiver of the same requirements
for future Disbursement Requests.
(c)    “Contractor” means E.M. Rivera and Sons, Inc., a Hawaii corporation, or
such other contractor for the Road/Intersection as approved by Bridge in writing
from time to time.
4.    Disbursements from Escrow. Escrow will make a disbursement from the Escrow
Account directly to Contractor or such other person as directed by Bridge from
time to time. Escrow will not disburse funds other than as instructed by Bridge.
Escrow will disburse such funds from time to time within five Business Days of
Bridge’s instructions, or such later dates as Bridge directs. “Business Day”
means any day other

397882
Page 2

--------------------------------------------------------------------------------




than Saturday, Sunday, any federal holiday, or any Hawaii state holiday (as
defined in Hawaii Revised Statutes § 8-1, as amended or recodified).
5.    Bridge Not Liable.
(a)    Under no circumstances will Bridge have any liability for any
disbursements made under this Agreement except to the extent of Bridge’s willful
misconduct. Bridge’s instructing Escrow to disburse funds will not be deemed an
approval or acceptance by Bridge of any work performed.
(b)    Bridge will have no obligation to verify the accuracy of any statements
made or facts asserted in any Disbursement Requests, or the authenticity of any
documents or signatures. Bridge will incur no liability regarding forged or
false documents or signatures.
6.    Escrow Fees. Aina Le‘a will pay all Escrow’s fees related to this
Agreement, including but not limited to any fees related to using an
interest-bearing account. Escrow’s fees may not be deducted from the
Road/Intersection Deposit without Bridge’s prior written consent, which Bridge
may withhold, delay, or condition in Bridge’s sole and absolute discretion.
7.    Completion of Construction. If any funds are remaining from the
Road/Intersection Deposit after construction of the Road/Intersection is
complete, and if there are any amounts still owed to Bridge under the PSA,
“Promissory Note” (as that term is defined in the PSA), or other “Ancillary
Documents” (as that term is defined in the PSA), Escrow will disburse the
remaining funds to Bridge as payment for the amounts owed. Any additional
amounts remaining after full payment to Bridge of all such amounts owed will be
disbursed to Aina Le‘a.
8.    Material Default or Failure to Complete by Deadline.
(a)     If a “Material Default” (as that term is defined in the PSA) occurs
under any of the Ancillary Documents and is not cured within any applicable cure
periods (if any), or if Aina Le‘a fails to complete construction of the
Road/Intersection by the Road/Intersection Completion Deadline, Escrow will,
upon written request from Bridge and without notice or approval from any other
party, immediately release the remaining portion of the Road/Intersection
Deposit to Bridge to (at Bridge’s option) either be applied to the balance due
on the Promissory Note, if any, or for payment of costs to complete development
and construction of the Road/Intersection as provided in the Easements/Utilities
Agreement (including but not limited to for costs associated with obtaining
county approval of a Supplemental Environmental Impact Statement for the
Road/Intersection).
(b)    Aina Le‘a will immediately reimburse Bridge upon Bridge’s request for any
fees or costs Bridge incurs in completing development and construction

397882
Page 3

--------------------------------------------------------------------------------




of the Road/Intersection to the extent such fees or costs exceed remaining funds
of the Road/Intersection Deposit.
(c)    Bridge’s rights and remedies under this Section 8 are without limitation
to any other remedies available to Bridge under the PSA, under any Ancillary
Documents, at law, or in equity.
9.    Miscellaneous.
(a)    Waiver of Jury Trial. THE PARTIES KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT WHICH ANY PARTY MAY HAVE TO TRIAL BY JURY IN ANY
PROCEEDING, LITIGATION, OR COUNTERCLAIM BASED ON, ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF ANY PARTY. IF THE SUBJECT
MATTER OF ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO
PARTY WILL PRESENT AS A NON-COMPULSORY COUNTERCLAIM IN ANY SUCH LAWSUIT ANY
CLAIM BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT.
FURTHERMORE, NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY
TRIAL CANNOT BE WAIVED.
(b)    Time is of the Essence. Time is of the essence with regard to the
provisions of this Agreement.
(c)    Computation of Time. The calculation of any time period provided in this
Agreement will not include the day on which the time period begins, but will
include the last day of the time period. If the last day of a time period is not
a Business Day, then the last day of the period will be extended to the next day
which is a Business Day. Unless otherwise provided, the last day of any time
period ends at 4:30 p.m. Hawaii Standard Time.
(d)    Notices. Unless otherwise stated in this Agreement, notices must be in
writing and delivered in person or sent by facsimile, email, or certified or
registered mail with postage prepaid and return receipt requested, to each of
the persons designated below for each Party, to the address(es) listed below (or
such other person or address as a Party may designate by giving written notice
to the other Parties). Notices will be deemed given on the business day
following the date of actual receipt.
To Bridge:
Bridge Aina Le‘a, LLC
 
Attention: John Baldwin and Hoolae Paoa
 
P.O. Box 10001
 
PMB 29
 
Saipan, MP 96950
 
Fax No.: (808) 926-9767


397882
Page 4

--------------------------------------------------------------------------------




 
 
With a copy to:
Bays Lung Rose & Holma
 
Attention: Bruce D. Voss and Bart W. Howk
 
Topa Financial Center
 
700 Bishop St., Ste. 900
 
Honolulu, HI 96813
 
Fax No.: (808) 533-4184
 
 
And by email to:
John Baldwin at jkb@bccnmi.com
 
Richard Pipes at rp@bccnmi.com
 
Bruce D. Voss at bvoss@legalhawaii.com
 
Bart W. Howk at bhowk@legalhawaii.com
 
 
To Aina Le‘a:
Aina Le‘a, Inc.
 
201 Waikoloa Beach Drive #2F17
 
Waikoloa, HI 96738
 
Attention: Robert Wessels and Mark Jackson
 
Email:  bob@ainalea.com and Markj@ainalea.com 
 
 
With a copy to:
Richard P. Bernstein
 
Law Offices of Richard P. Bernstein
 
701 Howe Avenue, Suite G45
 
Sacramento, CA 95825
 
Fax No.: (916) 921-7712
 
Email: rbernstein@rpblegal.com
 
 
To Escrow:
Old Republic Title & Escrow of Hawaii, Ltd.
 
______________________________________________
 
______________________________________________
 
Attention: _________________________________
 
Email: ____________________________________
 
 
With a copy to:
______________________________________________
 
______________________________________________
 
______________________________________________
 
Attention: _________________________________
 
Email: ____________________________________



(e)    Headings. All Section headings in this Agreement are for convenience
only. They are not a part of this Agreement and do not define, limit, extend, or
describe the scope or intent of any provisions. Except as otherwise provided,
references to “Sections” are to Sections of this Agreement.

397882
Page 5

--------------------------------------------------------------------------------




(f)    Definitions. The bolding, capitalizing of initial letters, and enclosing
of a word or phrase in quotation marks in this Agreement means that word or
phrase is defined by the surrounding text, as suggested by the context (each a
“Defined Term”). Unless otherwise stated or logically required by the context,
each use of a Defined Term with capitalized initial letters but without bolding
and quotation marks incorporates the corresponding definition. An uncapitalized
word or phrase is not a Defined Term and retains its common or legal term-of-art
meaning, as applicable, notwithstanding that the word or phrase may contain the
same text as a Defined Term.
(g)    Pronouns and Plurals. Whenever the context may require, any pronoun used
in this Agreement includes the corresponding masculine, feminine, or neuter
forms. The singular form of Defined Terms, nouns, pronouns, and verbs include
the plural, and vice versa.
(h)    Further Action. The Parties will execute and deliver all documents,
provide all information, and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.
(i)    Assignment and Delegation. Neither Aina Le‘a nor Escrow may assign this
Agreement, delegate any duty under this Agreement, or assign any right under
this Agreement, and any attempt to do so will be void.
(j)    Binding Effect. This Agreement binds and inures to the benefit of the
Parties and their successors, legal representatives, and permitted assignees.
(k)    Integration of Entire Agreement. This Agreement is the final, entire
agreement among the Parties pertaining to the subject matter of this Agreement,
and supersedes all prior agreements and understandings pertaining to this
Agreement. All recitals (i.e., the background information provided after the
opening paragraph of this Agreement), Exhibits, and Schedules (if any)
referenced in this Agreement are a part of this Agreement.
(l)    Waiver. A failure by Bridge to require strict performance of any
provision of this Agreement, or to exercise any right or remedy arising because
of a breach, is not a waiver of such breach or any other covenant, duty,
agreement, or condition. Any extension or waiver by Bridge of any provision in
this Agreement will be valid only if set forth in a writing signed by Bridge.
(m)    Amendment. This Agreement may not be amended or modified except by a
written instrument executed by all of the Parties who would be affected by the
amendment.
(n)    Severability. If any provision of this Agreement is determined to be
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality, and enforceability of such provision in every other respect and the
remaining provisions

397882
Page 6

--------------------------------------------------------------------------------




of this Agreement will not, at the election of the Party for whose benefit the
provision exists, be in any way impaired.
(o)    Applicable Law. The Parties intend for this Agreement to be governed by
and interpreted according to the internal laws of the State of Hawaii, without
regard to the principles of conflicts of law.
(p)    Disputes. The Parties will bring all actions in law, equity, or otherwise
arising under this Agreement, or related to the transactions contemplated in
this Agreement, exclusively in the federal or state courts of Hawaii, and in no
other jurisdiction or venue. Each Party consents to the jurisdiction of such
courts.
(q)    Attorneys’ Fees and Costs. If any Party institutes a lawsuit of any
nature in connection with any controversy arising out of this Agreement, or to
interpret or enforce any rights under this Agreement, the prevailing Party may
recover all expenses it incurs in enforcing this Agreement, including but not
limited to attorneys’ fees and costs. Any judgment or order entered in such
lawsuit will contain a specific provision providing for the recovery of
attorneys’ fees and costs incurred in enforcing such judgment and an award of
prejudgment interest from the date of the breach at the maximum rate of interest
allowed by law. The prevailing Party will be determined by the court based on an
assessment of which Party’s major arguments made or positions taken in the
proceedings could fairly be said to have prevailed over the other Party’s major
arguments or positions on major disputed issues.
(r)    Further Representation. Each Party acknowledges and represents that it
(1) was represented by its own legal counsel in the negotiation and execution of
this Agreement, (2) had the opportunity to seek advice regarding its legal
rights from such counsel, and (3) is not relying on any representation or
statement made by any other Party or any other Party’s legal counsel in entering
into this Agreement.
(s)    Drafting. This Agreement is the result of negotiation between
sophisticated parties. No provision of this Agreement may be interpreted for or
against any Party on the basis that it drafted such provision, and no
presumption or burden of proof may arise disfavoring or favoring any Party
because of the authorship of any of the provisions of this Agreement.
(t)    Waiver.  Except as otherwise expressly and explicitly provided in this
Agreement, the rights and remedies of the Parties under this Agreement are
cumulative and not alternative. Any waiver of the terms, conditions, or
provisions of this Agreement or a Party’s rights or remedies under this
Agreement must be in writing to be effective and will be limited to the instance
for which such waiver was issued unless expressed otherwise in writing signed by
the Party providing the waiver.  Failure, neglect, or delay by a Party to
enforce the terms, conditions, or provisions of this Agreement or such Party’s
rights or remedies at any time will not be construed as a waiver of such Party’s
rights under this Agreement and will not in any way affect the validity of the
whole or any part of this Agreement or prejudice such Party’s right to take any

397882
Page 7

--------------------------------------------------------------------------------




subsequent action.  No exercise or enforcement by any Party of that Party’s
rights or remedies under this Agreement will preclude the enforcement by such
Party of any of its other rights or remedies that are available under this
Agreement or by law.
(u)    Counterparts. The Parties and their signatories may separately execute
this Agreement in counterparts, all of which together will be an agreement
binding on all the Parties, notwithstanding that all Parties and signatories did
not sign the original or the same counterpart. Signature pages may be delivered
personally or by facsimile, email, or certified or registered mail.
Signature page follows.



397882
Page 8

--------------------------------------------------------------------------------




Each Party is executing this Agreement effective as of the Effective Date.


Bridge Aina Le‘a, LLC
 
Aina Le‘a, Inc.
 
 
 
 
 
By:
 
 
By:
 
 
John Baldwin
 
Printed Name:
 
As:
Manager
 
As:
 
 
 
 
 
 
 
 
 
Old Republic Title & Escrow of Hawaii, Ltd.
 
 
 
 
 
 
 
 
By:
 
 
 
 
Printed Name:
 
 
 
 
As:
 




397882
Signature page to Road/Intersection Escrow Agreement



--------------------------------------------------------------------------------




Exhibit A
to Road/Intersection Escrow Agreement
Form of Conditional Lien Waivers for Monthly Progress Payments
(attached)



397882

--------------------------------------------------------------------------------




INTERIM LIEN WAIVER AND RELEASE
To:     _________________________________
_________________________________
_________________________________


_________________________________
_________________________________
_________________________________


_________________________________
_________________________________
_________________________________
The foregoing parties and all of their respective successors, assigns,
stockholders, subsidiaries, affiliates, employees, officers, directors,
participants, agents, representatives, and attorneys are hereinafter referred to
as the “Concerned Parties”.
“Project”:
Road/Intersection at Queen Kaahumanu Highway on the Island of Hawaii, located at
the eastern boundary of the real-property parcels designated as Lot A-1-A, TMK
(3) 6-8-001-040 and Lot B-1-A, TMK (3) 6-8-001-038.

“Contract”:
Construction Agreement dated as of __________________________, 201__, entered
into by and between Aina Le‘a, Inc. as the “Owner” therein, and E.M. Rivera and
Sons, Inc., as the “Contractor” therein.

The undersigned certifies with respect to the Project that:
(a)    The undersigned has received payment in full for all labor, materials,
services and equipment furnished by the undersigned up to and including the
Effective Date of Certification set forth hereinbelow, with the sole exception
of amounts for the Amount of Retention and Progress Payment Now Due set forth
hereinbelow.
(b)    The undersigned hereby unconditionally releases the Concerned Parties,
all sureties, the real property on which the Project is situated, all
improvements constructed on said real property, and any undisbursed loan
proceeds applicable to the Project, from and on account of any and all claims,
demands, damages, actions, causes of action, equitable, statutory and other
liabilities, liens and lien rights (including, without limitation, mechanics’
and materialmen’s liens and lien rights under Chapter 507 of the Hawaii Revised
Statutes, as amended) which the undersigned has or may have in the future, which
may be based upon, related to, and/or connected in any way with the Project or
the labor, materials, services, or equipment furnished by the undersigned or its
subcontractors or material suppliers under the Contract or any other agreement
or arrangement, written or oral, up to and including said Effective Date of
Certification. With respect to said Progress Payment Now Due, this release is
conditional and will be effective with respect to said Progress Payment Now Due
only upon payment of the same

397882
Page 1

--------------------------------------------------------------------------------




to the undersigned. This release will not be effective as to the Amount of
Retention set forth hereinbelow until said Amount of Retention is paid.
(c)    The undersigned certifies that the wages and fringe benefits of personnel
on its payroll, including, without limitation, any and all contributions to
pension and other employee benefit funds that the undersigned is required to
make under state or federal law or under the terms of any collective bargaining
agreements or other agreements to which the undersigned is a party, have been
fully paid by the undersigned.
(d)    Except as otherwise disclosed herein, all suppliers of labor, materials,
services, or equipment to the undersigned with respect to the Project have been
paid in full for all materials, services, equipment, or labor furnished under
the Contract or any other agreement or arrangement, written or oral, up to and
including said Effective Date of Certification, less applicable retentions as
noted on the attachments hereto, or will be paid promptly therefor with the
proceeds of any disbursement received by the undersigned for that purpose.
(e)    The persons or firms listed on Schedule 1 attached hereto and by
reference incorporated herein, constitute all of the persons or firms who have
furnished labor, materials, services, or equipment to the undersigned with
respect to the Project, except suppliers who have submitted to the Concerned
Parties releases for past and future claims on the Project. The undersigned
understands that lien releases executed by the persons or firms listed on
Schedule 1 must be submitted prior to payment being made to the undersigned.
(f)    The undersigned is verifying payments due to the undersigned under the
Contract and all other agreements and arrangements, written or oral, to enable
the Concerned Parties to determine all costs of construction and to assure
themselves that available funds are sufficient to complete the construction of
said improvements. The undersigned understands and agrees that the Concerned
Parties will rely on the correctness of the information herein provided.
(g)    If any claim of a lien is made or a lien is filed arising out of or in
connection with labor, services, materials, or equipment furnished by the
undersigned, its subcontractors, or materialmen, for which the undersigned has
previously been paid, the undersigned will immediately discharge each of said
liens, and if suit is filed as a result of any such lien, the undersigned agrees
to defend, indemnify, and hold harmless the Concerned Parties from and against
any and all costs, damages, and expenses, including, without limitation, court
costs and attorneys’ fees, resulting from or incidental to any such suit.
(h)
Effective Date of Certification:
 
(i)
Current Contract Sum:
$
 
(j)
Total Amount Payable for Services Rendered
$
 
 
through the Effective Date of Certification:
$
 
(k)
Amount of Retention [(j) x ___%]:
$
 
(l)
Total Amount Previously Received:
$
 
(m)
Progress Payment Now Due [(j) - ((k) + (l))]:
$
 
(n)
Approximate Percentage of Completion of Contract:
$
 


397882
Page 2

--------------------------------------------------------------------------------




The undersigned is executing this Interim Lien Waiver and Release as of date
stated below the undersigned’s signature.
 
E.M. Rivera and Sons, Inc.
 
 
 
By: __________________________________
 
Printed Name: _________________________
 
As: __________________________________








397882
Page 3

--------------------------------------------------------------------------------




STATE OF HAWAII
)
 
 
)
SS
COUNTY OF HAWAII
)
 



On this _________ day of ____________________, 201__, before me appeared
_____________________________, to me personally known, who being by me duly
sworn or affirmed, did say that such person executed the foregoing instrument as
the free act and deed of such person, and if applicable in the capacity shown,
having been duly authorized to execute such instrument in such capacity.


(seal)
Name:
 
Notary Public, State of Hawaii
 
_______ Judicial Circuit
 
 
 
My commission expires on: _____________
 
 
 
Notary Certification
 
 
 
Doc. Date: _________________________ # Pages: __________
 
_______________________________ _____________ Circuit
 
[Print Name of Notary]
 
 
(seal)
Document Description: Interim Lien Waiver and Release
 
____________________________________________________
 
Notary Signature                Date






397882
Page 4

--------------------------------------------------------------------------------




Schedule 1
to Interim Lien Waiver and Release
Names of subcontractors or suppliers furnishing enclosed releases:
Firm
Total Amount
Invoiced to Date
Total Amount
Paid to Date
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________
______________________________________
  _______________
  _______________



Covering all labor and/or materials furnished us through
_______________________, 201__.



397882
Page 5

--------------------------------------------------------------------------------




Exhibit B
to Road/Intersection Escrow Agreement
Form of Conditional Lien Waiver for Final Payment
a.
(attached)




397882

--------------------------------------------------------------------------------




FINAL LIEN WAIVER AND RELEASE
To:     _________________________________
_________________________________
_________________________________


_________________________________
_________________________________
_________________________________


_________________________________
_________________________________
_________________________________


The foregoing parties and all of their respective successors, assigns,
stockholders, subsidiaries, affiliates, employees, officers, directors,
participants, agents, representatives, and attorneys are hereinafter referred to
as the “Concerned Parties”.
“Project”:
Road/Intersection at Queen Kaahumanu Highway on the Island of Hawaii, located at
the eastern boundary of the real-property parcels designated as Lot A-1-A, TMK
(3) 6-8-001-040 and Lot B-1-A, TMK (3) 6-8-001-038.

“Contract”:
Construction Agreement dated as of __________________________, 201__, entered
into by and between Aina Le‘a, Inc. as the “Owner” therein, and E.M. Rivera and
Sons, Inc., as the “Contractor” therein.

The undersigned certifies with respect to the Project that:
(a)    The undersigned has received payment in full for all labor, materials,
services and equipment furnished by the undersigned UNDER THE Contract, with the
sole exception of the Final Payment Now due set forth hereinbelow.
(b)    The undersigned hereby unconditionally releases the Concerned Parties,
all sureties, the real property on which the Project is situated, all
improvements constructed on said real property, and any undisbursed loan
proceeds applicable to the Project, from and on account of any and all claims,
demands, damages, actions, causes of action, equitable, statutory and other
liabilities, liens and lien rights (including, without limitation, mechanics’
and materialmen’s liens and lien rights under Chapter 507 of the Hawaii Revised
Statutes, as amended) which the undersigned has or may have in the future, which
may be based upon, related to, and/or connected in any way with the Project or
the labor, materials, services, or equipment furnished by the undersigned or its
subcontractors or material suppliers under the Contract or any other agreement
or arrangement, written or oral; provided that with respect to said Final
Payment Now Due, this release is conditional and will be effective with respect
to said Final Payment Now Due only upon payment of the same to the undersigned.

397882
Page 1

--------------------------------------------------------------------------------




(c)    The undersigned certifies that the wages and fringe benefits of personnel
on its payroll, including, without limitation, any and all contributions to
pension and other employee benefit funds that the undersigned is required to
make under state or federal law or under the terms of any collective bargaining
agreements or other agreements to which the undersigned is a party, have been
fully paid by the undersigned.
(d)    Except as otherwise disclosed herein, all suppliers of labor, materials,
services, or equipment to the undersigned with respect to the Project have been
paid in full for all materials, services, equipment, or labor furnished under
the Contract or any other agreement or arrangement, written or oral, or will be
paid promptly therefor with the proceeds of any disbursement received by the
undersigned for that purpose.
(e)    The persons or firms listed on Schedule 1 attached hereto and by
reference incorporated herein, constitute all of the persons or firms who have
furnished labor, materials, services, or equipment to the undersigned with
respect to the Project, except suppliers who have submitted to the Concerned
Parties releases for past and future claims on the Project. The undersigned
understands that lien releases executed by the persons or firms listed on
Schedule 1 must be submitted prior to payment being made to the undersigned.
(f)    The undersigned is verifying payments due to the undersigned under the
Contract and all other agreements and arrangements, written or oral, to enable
the Concerned Parties to determine all costs of construction and to assure
themselves that available funds are sufficient to complete the construction of
said improvements. The undersigned understands and agrees that the Concerned
Parties will rely on the correctness of the information herein provided.
(g)    In the event any claim of a lien is made or a lien is filed arising out
of or in connection with labor, services, materials, or equipment furnished by
the undersigned, its subcontractors or materialmen, for which the undersigned
has previously been paid, the undersigned will immediately discharge each of
said liens, and if suit is filed as a result of any such lien, the undersigned
agrees to defend, indemnify, and hold harmless the Concerned Parties from and
against any and all costs, damages, and expenses, including, without limitation,
court costs and attorneys’ fees, resulting from or incidental to any such suit.
(h)
Total Amount Payable for Services Rendered
 
 
in Connection with the Project:
$
(i)
Total Amount Previously Received:
$
(j)
Final Payment Now Due:
$
(k)
Percentage of Completion of Contract:
100%



Signature page follows.



397882
Page 2

--------------------------------------------------------------------------------




The undersigned is executing this Final Lien Waiver and Release as of the date
stated below the undersigned’s signature.
 
E.M. Rivera and Sons, Inc.
 
 
 
By: __________________________________
 
Printed Name: _________________________
 
As: __________________________________
 
Date: _________________________________



STATE OF HAWAII
)
 
 
)
SS
COUNTY OF HAWAII
)
 





On this _________ day of ____________________, 201__, before me appeared
_____________________________, to me personally known, who being by me duly
sworn or affirmed, did say that such person executed the foregoing instrument as
the free act and deed of such person, and if applicable in the capacity shown,
having been duly authorized to execute such instrument in such capacity.


(seal)
Name:
 
Notary Public, State of Hawaii
 
_______ Judicial Circuit
 
 
 
My commission expires on: _____________
 
 
 
Notary Certification
 
 
 
Doc. Date: _________________________ # Pages: __________
 
_______________________________ _____________ Circuit
 
[Print Name of Notary]
 
 
(seal)
Document Description: Final Lien Waiver and Release
 
____________________________________________________
 
Notary Signature                Date




397882
Page 3

--------------------------------------------------------------------------------




Schedule 1
to Final Lien Waiver and Release
Names of subcontractors or suppliers furnishing enclosed releases:


Firm
Total Amount
Invoiced to Date
Total Amount
Paid to Date
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________
______________________________________
  _______________
      _______________



Covering all labor and/or materials furnished us through
_______________________, 201__.



397882
Page 4

--------------------------------------------------------------------------------




 
 
LAND COURT
REGULAR SYSTEM


Bays Lung Rose & Holma [BWH]
700 Bishop St., Ste. 900
Honolulu, Hawai’i 96813
Telephone: (808) 523-9000


 
TITLE OF DOCUMENT:


LIMITED WARRANTY DEED
 
 
PARTIES TO DOCUMENT:


“Grantor”: Bridge Aina Le‘a, LLC, a Hawaii limited liability company, with a
mailing address of P.O. Box 10001, pmb 29, Saipan, MP 96950
   
“Grantee”: Aina Le‘a, Inc., a Delaware corporation, with a mailing address of
201 Waikoloa Beach Drive, #2F17, Waikoloa, Hawai‘i 96738




Tax Map Key Nos.: (3) 6-8-001-038; and
(3) 6-8-001-039
This document contains ___ pages.
 
 
“Effective Date”:    _____________, 20__.
 






356505
Page 1

--------------------------------------------------------------------------------




Grantor, in consideration of $10.00 and other good and valuable consideration
paid by Grantee to Grantor, grants, bargains, sells, and conveys to Grantee, as
tenant in severalty, absolutely and in fee simple, the real property described
in Exhibit A attached to and made part of this instrument (“Real Property”).
Grantor covenants and agrees with Grantee that: (a) Grantor is lawfully seized
in fee simple of the Real Property; (b) Grantor’s title to the Real Property is
free and clear of and from all encumbrances except any lien of real-property
taxes not yet by law required to be paid and those set forth in Exhibit A; (c)
Grantor has good right to sell and convey the Real Property; and (d) Grantor
will warrant and defend the same unto Grantee against the lawful claims and
demands of all persons claiming by, through, or under Grantor, except as
aforesaid.
Except for the limited warranty of title made herein, Grantee warrants,
acknowledges, and agrees with Grantor that the Real Property is conveyed by
Grantor to Grantee in its “AS-IS, WHERE IS” condition “WITH ALL FAULTS” and
defects, and with knowledge of the conditions disclosed by Grantor or discovered
during Grantee’s inspection of the Real Property.
Grantee understands and agrees that the Real Property is conveyed by Grantor to
Grantee without any warranties, representations, or guarantees, either express
or implied, as to its condition, fitness for any particular purpose,
merchantability, or any other warranty of any kind, nature, or type whatsoever
from or on behalf of Grantor.  Grantor specifically disclaims any warranty,
guaranty, or representation, oral or written, past or present, express or
implied, concerning: (a) the value, nature, quality or condition of the Real
Property, including, without limitation, the water, structural integrity, soil,
and geology; (b) the income to be derived from the Real Property; (c) the
suitability of the Real Property for any and all activities and uses which
Grantee may conduct on the Real Property, including the possibilities for future
development of the Real Property; (d) the compliance of or by the Real Property
or its operation with any laws, rules, ordinances, or regulations of any
applicable governmental authority or body; (e) the habitability,
merchantability, marketability, profitability, or fitness for a particular
purpose of the Real Property; (f) the manner or quality of the construction or
materials, if any, incorporated into the Real Property; (g) the manner, quality,
state of repair, or lack of repair of the Real Property; (h) the presence or
absence of hazardous materials at, on, under, or adjacent to the Real Property
or any other environmental matter or condition of the Real Property; and (i) any
other matter with respect to the Real Property.
Grantee acknowledges and agrees that, any information provided by or on behalf
of Grantor with respect to the Real Property was obtained from a variety of
sources and that Grantor has not made any independent investigation or
verification of such information and makes no representations as to the accuracy
or completeness of such information.  Grantor is not liable or bound in any
manner by any oral or written statements, representations, or information
pertaining to the Real Property, or the operation thereof, furnished by any
real-estate broker or affiliate or other person except for the express limited
warranty of title set forth in this instrument.  Grantee further acknowledges
and agrees that Grantee is a sophisticated and experienced purchaser of
properties such as the Real Property and has been duly represented by

356505
Page 2

--------------------------------------------------------------------------------




counsel in connection with the negotiation of this instrument.  Grantee
acknowledges and agrees that Grantor has made no agreement to alter, repair, or
improve any of the Real Property.
Grantee accepts all risks and liabilities associated with the condition of the
Real Property, and waives and relinquishes all claims and demands against
Grantor relating thereto. The terms of these “AS IS” provisions will survive
closing of the sale of the Real Property to Grantee and recordation of this
instrument.
The terms “Grantor” and “Grantee” include the masculine or feminine, the
singular or plural number, individuals, associations, trustees, partnerships, or
corporations, and their and each of their respective successors in interest,
heirs, personal representatives, and permitted assigns, according to the
context. If this instrument is signed by two or more Grantors or by two or more
Grantees, all covenants of such parties will for all purposes be joint and
several.
This instrument may be executed in any number of counterparts, each of which
will be deemed an original, but all of which constitute one and the same
instrument, binding all of the parties hereto, notwithstanding all of the
parties are not signatory to the original or the same counterpart. For all
purposes, including, without limitation, recordation, filing and delivery of
this instrument, duplicate unexecuted and unacknowledged pages of the
counterparts may be discarded and the remaining pages assembled as one document.
Signature page follows.





356505
Page 3

--------------------------------------------------------------------------------




Grantor and Grantee are executing this instrument effective as of the Effective
Date.
 
Bridge Aina Le‘a, LLC
 
By:
 
 
 
 
John Baldwin
 
As:
Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Aina Le‘a, Inc.
 
By:
 
 
 
Printed Name:
 
 
As:
 
 
 
 
 
 




Signature page to Limited Warranty Deed


356505



--------------------------------------------------------------------------------




STATE OF HAWAII
 
)
 
 
 
)
SS.
CITY AND COUNTY OF HONOLULU
)
 





On this _________ day of ____________________, 201___, before me appeared
_____________________________, to me personally known, who being by me duly
sworn or affirmed, did say that such person executed the foregoing instrument as
the free act and deed of such person, and if applicable in the capacities shown,
having been duly authorized to executed such instrument in such capacities.






 
 
 
 
(seal)
 
Name:
 
 
 
Notary Public, State of Hawaii
 
 
 
Judicial Circuit
 
 
 
 
 
 
My commission expires on:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







 
 
Notary Certification
 
 
 
 
 
 
 
 
Doc. Date:
 
# Pages:
 
 
 
 
 
Circuit
 
[Print Name of Notary]
 
 
 
 
 
(seal)
Doc. Description: Limited Warranty Deed
 
 
 
 
 
 
 
 
 
 
 
Notary Signature
Date




356505

--------------------------------------------------------------------------------




STATE OF HAWAII
 
)
 
 
 
)
SS.
CITY AND COUNTY OF HONOLULU
)
 





On this _________ day of ____________________, 201___, before me appeared
_____________________________, to me personally known, who being by me duly
sworn or affirmed, did say that such person executed the foregoing instrument as
the free act and deed of such person, and if applicable in the capacities shown,
having been duly authorized to executed such instrument in such capacities.






 
 
 
 
(seal)
 
Name:
 
 
 
Notary Public, State of Hawaii
 
 
 
Judicial Circuit
 
 
 
 
 
 
My commission expires on:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







 
 
Notary Certification
 
 
 
 
 
 
 
 
Doc. Date:
 
# Pages:
 
 
 
 
 
Circuit
 
[Print Name of Notary]
 
 
 
 
 
(seal)
Doc. Description: Limited Warranty Deed
 
 
 
 
 
 
 
 
 
 
 
Notary Signature
Date




356505

--------------------------------------------------------------------------------




Exhibit A
to Limited Warranty Deed


Description of Real Property


(to be attached)



356505